


Exhibit 10.1

 

LEASE

 

FOR

 

SENSORS FOR MEDICINE AND

SCIENCE, INC.

 

20447, 20449 and 20451 Seneca Meadows Parkway

Germantown, Maryland 20876

 

--------------------------------------------------------------------------------

 

LANDLORD:

 

SENECA MEADOWS CORPORATE CENTER III

LIMITED PARTNERSHIP

 

2/4/2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

SECTION TITLE

 

PAGE

 

 

 

 

 

 

LEASE ABSTRACT

 

i

 

 

DEFINITIONS

 

iii

1.

 

DEMISED PREMISES; TERM OF LEASE; RENTAL; SECURITY DEPOSIT; HOLDOVER; ADDITIONAL
RENT; LATE CHARGE

 

1

2.

 

TENDER OF POSSESSION; LANDLORD’S WORK

 

5

3.

 

USE OF PREMISES; TENANT RESPONSIBILITIES; REPAIRS AND MAINTENANCE; INTERIOR
ALTERATIONS; EXTERIOR MODIFICATIONS; SURRENDER OF POSSESSION; MECHANICS LIENS

 

7

4.

 

UTILITY CHARGES; PRO RATA SHARE; COMMON AREAS; OPERATING EXPENSES; STATEMENT OF
OPERATING EXPENSES

 

11

5.

 

BANKRUPTCY

 

15

6.

 

INSURANCE AND INDEMNITY; WAIVER OF SUBROGATION

 

16

7.

 

SUBLETTING AND ASSIGNMENT

 

18

8.

 

PAYMENT OF REAL ESTATE TAXES AND INSURANCE COSTS

 

19

9.

 

DAMAGE BY FIRE OR OTHER CASUALTY

 

20

10.

 

COMPLIANCE WITH LAWS, ETC.

 

22

11.

 

NON-WAIVER OF BREACH

 

22

12.

 

EVENT OF DEFAULT; REMEDIES; RELETTINGS; LEGAL COSTS; INTEREST; ACCORD AND
SATISFACTION; CONCESSIONS

 

23

13.

 

LANDLORD’S LIABILITY

 

25

14.

 

TENANT’S SIGNS

 

26

15.

 

LANDLORD’S SIGNS

 

26

16.

 

ENTRY AND ACCESS

 

26

17.

 

EMINENT DOMAIN

 

27

18.

 

CONSENT

 

27

19.

 

TENANTS PROPERTY

 

28

20.

 

SUBORDINATION

 

28

21.

 

FIRE INSURANCE

 

29

22.

 

PARKING AREAS

 

30

23.

 

PLATE GLASS

 

30

24.

 

NOTICES

 

30

25.

 

TENANT ESTOPPEL CERTIFICATES; LANDLORD ESTOPPEL CERTIFICATES; LANDLORD CURE
RIGHTS

 

31

26.

 

MORTGAGEE REVISIONS

 

32

27.

 

QUIET POSSESSION

 

32

28.

 

MISCELLANEOUS GENERAL PROVISIONS

 

33

29.

 

RENEWAL OPTION AND RENEWAL TERM; RENEWAL RENTAL

 

34

30.

 

REMOVAL BY TENANT

 

35

31.

 

INTENTIONALLY DELETED

 

35

32.

 

BROKERAGE

 

36

33.

 

RULES AND REGULATIONS

 

36

34.

 

ENVIRONMENTAL HAZARDS; HAZARDOUS SUBSTANCES

 

36

35.

 

OPTION TO LEASE ADDITIONAL SPACE

 

39

36.

 

SPECIAL PROVISIONS: (A) Service Interruptions

 

40

 

 

SIGNATURE PAGE

 

41

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

LIST OF EXHIBITS

 

PAGE

 

 

 

EXHIBIT “A” - Drawing of Building Locating Premises

 

42

 

 

 

EXHIBIT “B” - Rules & Regulations

 

43

 

 

 

EXHIBIT “C” - Landlord’s Work

 

47

C-1 “As Built” Space Plan

 

 

C-2 Scope of Landlord’s Work

 

 

C-3 Substantial Completion

 

 

C-4 Tenant’s Work

 

 

C-5 Code Compliance & Warranty

 

 

Space Plan showing Demising Wall

 

 

 

 

 

EXHIBIT “D” – Specimen Form Certificate of Acceptance of Delivery of Possession
and Commencement Date of Lease

 

52

 

 

 

EXHIBIT “E” – Specimen Form Irrevocable Letter of Credit

 

55

 

 

 

EXHIBIT “F” – Specimen Form Mortgagee SNDA

 

57

 

 

 

EXHIBIT “G” – Specimen Form Mortgagee Tenant Estoppel

 

64

 

--------------------------------------------------------------------------------


 

LEASE ABSTRACT

 

LANDLORD:

Seneca Meadows Corporate Center III Limited Partnership

 

a Maryland limited partnership

 

 

TENANT:

Sensors for Medicine and Science, Inc.

 

a Delaware corporation

 

 

DEMISED PREMISES:

Building #7, Seneca Meadows Corporate Center

[Section 1(A)]

20447, 20449 and 20451 Seneca Meadows Parkway, Germantown,

 

Maryland 20876

 

Rentable Area: 20,250 square feet

 

 

ANTICIPATED

 

COMMENCEMENT DATE:

March 1, 2008

[Section 1(B)]

 

 

 

EXPIRATION DATE:

May 31, 2013

[Section 1(B)]

 

 

 

INITIAL RENTAL:

Rental Rate: 1st Lease Year at $16.50 sf “NNN”

[Section 1(C)]

$27,844.00 a month / $344,128.00 a year

 

 

RENTAL ESCALATION:

3.00% per annum

[Section 1(C)]

 

 

 

SECURITY DEPOSIT:

$58,541.00

[Section 1(D)]

 

 

 

HOLDOVER RENT:

150% per month

[Section 1(E)]

 

 

 

PRO RATA SHARE:

38.17%

[Section 4(B)]

 

 

 

OPERATING EXPENSES:

Tenant to pay, as Additional Rent, its Monthly Share of annual estimated
Operating Expenses pursuant to Landlord’s Expense Notice given by December 1 of
each year, with Landlord’s statement of Actual Expenses given 60 days after end
of each calendar year

[Section 4(D) & (E)]

 

 

 

NOTICES:

If to Landlord:

[Section 24]

Seneca Meadows Corporate Center III Limited Partnership

 

c/o Minkoff Development Corporation

 

20457 Seneca Meadows Parkway, Germantown, Maryland 20876

 

Attn: Mr. Paul N. Chod

 

 

 

If to Tenant (after Lease Commencement Date):

 

Sensors for Medicine and Science, Inc.

 

20451 Seneca Meadows Parkway, Germantown, Maryland 20876

 

Attn: Marc R. Schneebaum, President & CEO

 

i

--------------------------------------------------------------------------------


 

LEASE ABSTRACT - continued

 

 

RENEWAL OPTION:

One (1) period of five (5) consecutive years each, with the Renewal Option
exercisable upon written notice given by Tenant not less than 12 months prior
expiration of the Initial Term

[Section 29(A)]

 

 

RENEWAL RENTAL:

95% of the prevailing fair market rate but not more than 115% nor less than 85%
of Basic Annual Rental payable in the final Lease Year of the Initial Term, with
Landlord’s determination of such fair market rate, including applicable annual
escalations, to be provided upon written request given by Tenant not less than
14 months prior to the expiration of the Initial Term

[Section 29(B)]

 

 

 

 

OPTION TO LEASE

 

ADDITIONAL SPACE:

Provided at least 3 years remain in the Initial Term of the Lease and provided
Tenant has not assigned nor sublet more than 25% of the Premises, and Tenant
occupies at least 75% of the Premises, then Landlord shall provide Tenant with
written notice of any adjacent space in the Building that should become
available, stating the rental and other terms and conditions applicable to any
lease for such Offer Space, and Tenant has 30 days from receipt to accept such
Offer Space, and 14 business days after Tenant’s receipt of an amendment to the
Lease to be prepared by Landlord covering the Offer Space which complies with
Section 35 to execute the amendment

[Section 35]

 

 

 

 

 

 

ii

--------------------------------------------------------------------------------

 

DEFINITIONS

 

TERM

 

SECTION

 

 

 

Actual Expenses

 

4(E)(2)

ADA

 

10

Additional Rent

 

1(F)

Additional Allowance

 

2(C)

Adequate Assurance of Future Performance

 

5(C)

Alterations

 

3(D)

Anticipated Commencement Date

 

1(B)

Bankruptcy Code

 

5(A)

Basic Annual Rental

 

1(C)

Basic Monthly Rental

 

1(C)

Basic Rate — Fire Insurance Premiums

 

21

Broker(s)

 

32

Building

 

1(A)

Business Days

 

28(G)

Certificate

 

Exhibit D

Certificate of Delivery

 

1(B)

Change Orders

 

Exhibit C-3

Commencement Date

 

1(B) & Exhibit D

Common Areas

 

4(C)

Concessions

 

12(G)

Default Interest Rate

 

12(E)

Delivery Date/Delivery of Possession Date

 

1(B)(2) & Exhibit D

Demised Premises

 

1(A)

Environmental Laws

 

34(A) i

Environmental Report

 

34(F) & Exhibit C-3

Estoppel

 

20

Event of Default

 

12(A)

Events of Bankruptcy

 

5(A)

Expense Estimate

 

4(E)(1)

Expense Notice

 

4(E)(1)

Expiration Date

 

1(B)

Exterior Utility Lines

 

3(C)

Financing

 

20

Force Majeure Delays

 

Exhibit C-5

Grossed Up Rentals

 

4(D)

Hazardous Substance(s)

 

34(A) (ii)

HVAC

 

3(C)

Impositions

 

8(A)

Initial Term

 

1(B)

Insolvency Laws

 

5(A)

Insurance Premiums

 

8(B)

 

iii

--------------------------------------------------------------------------------


 

DEFINITIONS

 

TERM

 

SECTION

 

 

 

Insurance Requirements

 

10

Land

 

1(A)

Landlord

 

Preamble

Landlord Parties

 

19

Landlord’s Utilities

 

4(A)

Landlord’s Work

 

2(B) & Exhibit C-2.1

Late Charge

 

1(G)

Laws - Compliance

 

10

Lease Amendment

 

35

Lease Year

 

1(B) & Exhibit D

Letter of Credit

 

1(D)

MDC

 

Exhibit C-2.2

Monetary Default

 

12(A)(i)

Non-Monetary Default

 

12(A)(i)

Offer Space

 

35

Offer Space

 

35

Operating Expenses

 

4(D)

Outside Delivery Date

 

2(A)

Permittees

 

3(C)

Premises

 

1(A)

Prime Interest Rate

 

4(D)

Prior Environmental Report

 

35(F)

Pro Rata Share

 

4(B)

Punch List Items

 

Exhibit C-3

Release

 

34(A)

Renewal Notice

 

29(A)

Renewal Option

 

29(A)

Renewal Rental

 

29(B)

Renewal Term

 

29(A)

Rent

 

1(F)

Rent Commencement Date

 

1(C)(2)

Secured Amount

 

1(D)

Security Deposit

 

1(D)

SNDA

 

20

Space Plan

 

Exhibit C-1

Special Items

 

Exhibit C-3

Stated Term

 

1(B)

Structure

 

3(C)

Substantially Complete/Substantial Completion

 

Exhibit C-3

Tenant

 

Preamble

 

iv

--------------------------------------------------------------------------------


 

DEFINITIONS

 

TERM

 

SECTION

 

 

 

Tenant Affiliate

 

7(D)

Tenant Delays

 

Exhibit C-3

Tenant Liens

 

3(G)

Tenant Utilities

 

4(A)

Tenant’s Cabling

 

3(F)

Tenant’s FF&E

 

Exhibit C-4

Tenant’s Monthly Share

 

4(E)(1)

Tenant’s Use

 

3(A)

Tenant’s Work

 

Exhibit C-4

Term

 

1(B)

 

v

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE AGREEMENT (this “Lease”), made on this 4TH day of FEBRUARY, 2008, by
and between SENECA MEADOWS CORPORATE CENTER III LIMITED PARTNERSHIP, a Maryland
limited partnership (hereinafter referred to as “Landlord”); and SENSORS FOR
MEDICINE AND SCIENCE, INC., a Delaware corporation, qualified to transact
business and in good standing under the laws of the State of Maryland
(hereinafter referred to as “Tenant”).

 

WITNESSETH:

 

1.                                      DEMISED PREMISES; TERM OF LEASE; RENTAL;
SECURITY DEPOSIT; HOLDOVER; ADDITIONAL RENT; LATE CHARGE.

 

(A)            DEMISED PREMISES. The Landlord, for and in consideration of the
rents, agreements and covenants herein agreed to be paid, observed and performed
by the Tenant, has let and demised, and by these presents does lease unto the
Tenant, and the Tenant does hereby take and rent from Landlord, that certain
portion of commercial office space in the building known as Building #7 at
Seneca Meadows Corporate Center (the “Building”) situated on that certain parcel
of land known as “Lot 5, Block B” in the subdivision known as “SENECA MEADOWS
CORPORATE CENTER” as per plat thereof recorded in Plat Book 194 at Plat No.
21147 among the Land Records of Montgomery County, Maryland (the “Land”), said
demised premises being known and described as 20447, 20449, and 20451 Seneca
Meadows Parkway, Germantown, Maryland 20876 (hereinafter referred to as the
“Demised Premises” or the “Premises”). For purposes of this Lease, the rentable
square footage area of the Demised Premises shall be deemed to be 20,250 square
feet (including Building core factor of approximately 1.77%), all as more
particularly shown and outlined on the drawing of said Demised Premises attached
hereto as Exhibit “A” and made a part hereof.

 

(B)             TERM OF LEASE. The term of this Lease shall commence on the date
(herein referred to as the “Commencement Date”) which shall be the later to
occur of (i) March 1, 2008 (the “Anticipated Commencement Date”), or (ii) the
date on which Landlord delivers possession of the Demised Premises to Tenant in
the condition as called for in Section 2(B) hereof (the “Delivery Date”) or such
earlier date when the Delivery Date could have occurred absent Tenant Delays (as
hereinafter defined). The term of the Lease shall expire without notice of any
kind at midnight on May 31, 2013 (the “Expiration Date”). Following the
Commencement Date, Tenant agrees to execute and return to Landlord within ten
(10) days of receipt a statement as furnished by Landlord acknowledging Tenant’s
acceptance of Landlord’s delivery of possession of the Demises Premises and
setting forth the actual Commencement Date, the date upon which the Tenant’s
obligation to pay Rent and other charges payable under the Lease shall begin,
any changes in the Rental from the schedule set forth in Section 1(C) below, and
Punch List items, if any (as defined in Exhibit “C”), that remain to be
completed. Said statement (the “Certificate of Delivery”) shall be similar to
the form attached hereto as Exhibit “D” and shall be made a part of the Lease.
The initial term of this Lease is herein referred to as the “Term” or “Stated
Term” or “Initial Term.” The term “Lease Year” shall mean each period of twelve
(12) full consecutive calendar months (other than the final Lease Year

 

1

--------------------------------------------------------------------------------


 

which may be less than twelve (12) months) during the Term hereof or any renewal
term commencing on the Commencement Date; provided, that if the Commencement
Date does not occur on the first day of a month, then (a) the first Lease Year
shall be twelve full (12) calendar months, plus the number of days from the
Commencement Date until the first day of the following month, and (b) each
subsequent Lease Year after the first Lease Year shall commence on the
anniversary of the first day of the calendar month that immediately follows the
Commencement Date.

 

(C)            RENTAL.

 

(1)              During each respective Lease Year of the Stated Term of this
Lease, except as otherwise set forth in the Lease, the Tenant agrees to pay to
Landlord as basic annual rental for the Demised Premises, the amount specified
for that Lease Year in the following table, such amount (the “Basic Annual
Rental”) to be due and payable in equal monthly installments (the “Basic Monthly
Rental”) during such Lease Year in advance and without deduction, set off, or
demand, except as otherwise provided herein, on the 1st day of each calendar
month in such Lease Year, namely:

 

Lease Year

 

Basic Monthly Rental

 

Basic Annual Rental

 

 

 

 

 

 

 

1

 

$

27,844.00

 

$

334,128.00

 

2

 

$

28,679.00

 

$

344,148.00

 

3

 

$

29,539.00

 

$

354,468.00

 

4

 

$

30,426.00

 

$

365,112.00

 

5

 

$

31,338.00

 

$

376,056.00

 

6

 

$

32,279.00

 

$

96,837.00

(1)

 

In addition to said Basic Monthly Rental, Tenant shall pay to Landlord, at the
times and in the manner hereinafter indicated, the additional items and amounts
specified in Section 4 hereof for utility charges and Operating Expenses, and in
Section 8 hereof for Impositions and Insurance Premiums, plus such other sums as
are required to be paid by Tenant pursuant to the terms of this Lease. All
rentals and other sums payable by Tenant hereunder shall be paid to Landlord at
20457 Seneca Meadows Parkway, Germantown, Maryland 20876, or to such other party
and address as Landlord may from time to time designate to Tenant in writing.
Upon execution of this Lease, Tenant will pay to Landlord the sum of Twenty
Seven Thousand Eight Hundred Forty-Four and 00/100 Dollars ($27,84400), which
shall be applied to the first installment of Basic Monthly Rental due under the
Lease. Regarding all of Tenant’s covenants, obligations and duties to make
Rental and other payments and to perform its other agreements contained in this
Lease, time is agreed to be of the essence.

 

(2)              Notwithstanding anything hereinabove to the contrary, provided
Tenant is not in an Event of Default or Event of Bankruptcy, as set forth in
Section 5 and Section 12 of the Lease, Landlord agrees that: (a) Rent (as
defined below in Section 1(F)) (except for

 

--------------------------------------------------------------------------------

(1) Assuming a Commencement Date of 3/1/08, the final Lease Year shall be
calculated based upon a partial Lease Year of three (3) months ending 5/31/13.
If the actual Commencement Date is a date other than 3/1/08, then the Basic
Annual Rental payable during the partial final Lease Year shall be adjusted
accordingly.

 

2

--------------------------------------------------------------------------------


 

Utility Charges as specified in Section 4(A) of the Lease) shall be abated from
the Commencement Date until the date that is thirty (30) days after the
Commencement Date (the “Rent Commencement Date”); and (b) in the event that the
Rent Commencement Date is a day other than the first day of the month, then the
monthly installment of Basic Annual Rental to be paid by Tenant to Landlord for
any such partial month of use and occupancy of the Demised Premises shall be
pro-rated on a per diem basis from the Rent Commencement Date to the end of the
month. In such event, the amount of the first installment of Basic Monthly
Rental due and payable by Tenant pursuant to Section 1(C)(1) that is not applied
to any such partial month of the Term shall be applied to the Basic Monthly
Rental due for the first full calendar month of the Term following the Rent
Commencement Date.

 

(D)             SECURITY DEPOSIT. The amount of the Security Deposit to be
placed by Tenant with Landlord (the “Secured Amount”) shall be Fifty-Eight
Thousand Five Hundred Forty-One and 00/100 Dollars ($58,541.00). Upon execution
of the Lease, Tenant shall deliver to Landlord, either (i) an irrevocable,
unconditional commercial bank letter of credit, payable upon sight in the amount
of the Secured Amount (the “Letter of Credit”) in substantially the form
attached hereto as Exhibit “E”, or such other form as may be reasonably
acceptable to Landlord, issued by a federally-insured national bank having
offices in the Metropolitan Area of Washington, D.C., or (ii) the cash sum in
the amount of the Secured Amount. The Letter of Credit or cash sum are
hereinafter called the “Security Deposit” Any cash sum held by Landlord as the
Security Deposit shall be placed in an interest bearing account at a
federally-insured national bank with offices in the Metropolitan Area of
Washington, D.C., and all interest accruing thereon shall be attributable to
Tenant’s taxpayer identification number (to be provided in writing to Landlord)
for the benefit of Tenant. In the event Tenant delivers a Letter of Credit as
the Security Deposit, the Letter of Credit shall include the following terms and
conditions. The Letter of Credit shall (i) be made payable to Landlord and
expressly transferable and assignable at no charge by Landlord, which transfer
or assignment shall be conditioned only upon execution of a reasonable and
customary written document in connection therewith, whether or not the original
account party of the Letter of Credit continues to be the tenant under this
Lease by virtue of a change in name or structure, merger, assignment, transfer
or otherwise, and (ii) be for an initial term of at least one (1) year, and
shall on its face state that the same shall be renewed automatically, without
the need for any further written notice or amendment for successive periods of
at least one (1) year each (or such shorter period which will be identical to
the then remaining Term of this Lease plus an additional thirty (30) days
thereafter), unless the issuer bank notifies Landlord in writing that such bank
has elected not to renew the Letter of Credit at least sixty (60) days prior to
the then-current expiration date thereof (which will entitle Landlord to draw on
the Letter of Credit before the scheduled expiration date if a replacement
Letter of Credit (or substitute acceptable to Landlord, in its sole and absolute
discretion) has not been established and delivered Landlord, so that, at all
times that Tenant is required to maintain the Security Deposit, Landlord shall
have in its possession a good Security Deposit in the amount specified above
valid through the full Initial Term and each exercised Renewal Term hereof plus
an additional thirty (30) days beyond the expiration date of the last operative
term (initial or renewal, as the case may be) of this Lease. Notwithstanding
anything in the Lease to the contrary, any cure or grace periods setforth in
this Lease for a default shall not apply to any of the foregoing requirements of
the Letter of Credit, and specifically, if any of the aforesaid requirements are
not complied with timely, time being of the essence, then immediate Event of

 

3

--------------------------------------------------------------------------------

 

Default shall occur and Landlord shall have the right to immediately draw upon
the Letter of Credit. Failure of Tenant to timely comply with any requirements
of this Section 1(D) shall constitute an Event of Default of Tenant under this
Lease. If an Event of Default of Tenant occurs under this Lease (as defined in
Section 12 hereof), said Security Deposit may, at Landlord’s option and
discretion (and without waiving any other rights or remedies of Landlord), be
applied to the extent available on account of actual damages incurred and loss
of rent sustained by Landlord by reason of such Event of Default. Such
application shall, however, in no way affect Landlord’s rights to recover from
Tenant further damages or loss of Rent which may accrue by reason of Tenant’s
defaults under this Lease. Provided an Event of Default of Tenant has not
occurred and remains uncured under this Lease, the balance (if any) of said
Security Deposit not applied to curing the Tenant’s defaults shall be refunded
and released to Tenant within thirty (30) days after the expiration of this
Lease, provided that Tenant has surrendered to Landlord possession of the
Demised Premises in accordance with the terms of this Lease. The Security
Deposit shall not be construed as advance payment of Rent hereunder, but shall
be considered only as representing a fund made available to Landlord to secure
the prompt and faithful performance by Tenant of its covenants under this Lease.
Tenant shall, within seven (7) days after demand by Landlord, restore said
Security Deposit to the full amount specified above, in the event any portion or
all thereof is applied by Landlord to cure an Event of Default of Tenant
hereunder. If Landlord transfers its interest in the Demised Premises during the
Term, Landlord may assign the Security Deposit to the transferee and thereafter
shall have no further liability for the return of such Security Deposit,
provided that (i) Landlord actually delivers the Security Deposit to the
transferee, and (ii) transferee assumes in writing the obligations of Landlord
under this Lease with respect to such Security Deposit.

 

(E)             HOLDOVER. If Tenant fails to quit and vacate the Demised
Premises at the expiration of the Initial Term (or at the expiration of the
final duly exercised Renewal Term hereof, if any, as the case may be), and if
Landlord accepts payment of rental from Tenant thereafter and thus indicates
that Landlord does not require the Tenant’s immediate surrender of possession of
the Demised Premises at such expiration date, then in such event any such
holding over of possession of the Demised Premises by Tenant shall be deemed to
create only a tenancy from month-to-month, beginning for same on the day
immediately following the expiration of the then expired term hereof, such
monthly holdover tenancy to be upon all of the terms, covenants and conditions
contained in this Lease, except that either party by giving to the other at
least ninety (90) days prior written notice may terminate such monthly holdover
tenancy (except that Tenant shall not be entitled to such notice of termination,
and hereby waives same, in the event that Tenant is in an Event of Default under
this Lease in any respect beyond any applicable grace periods). Notwithstanding
the foregoing provisions of this paragraph, if Landlord desires possession of
the Demised Premises at the end of me Term hereof, then Landlord may so notify
Tenant at any time prior to accepting monthly holdover rent, in which event
Tenant covenants and agrees to surrender to Landlord possession of the Demised
Premises at the end of the term hereof free of subleases and occupants, and if
Tenant fails to do so it shall be deemed an Event of Default under this Lease
and Tenant shall be liable to Landlord for all reasonable, actual losses, costs,
damages and expenses Landlord incurs from Tenant’s failure to vacate the Demised
Premises as prescribed above. If the provisions of the preceding sentence become
applicable, Tenant shall pay Landlord use and occupancy payments for each month
or portion thereof Tenant wrongfully holds over possession of the Demised
Premises in whole or

 

4

--------------------------------------------------------------------------------


 

part, in an amount equal to one hundred fifty percent (150%) of the Basic
Monthly Rental payable in the last month of the term hereof (in addition to
Landlord being entitled to exercise all available legal and equitable remedies).
Landlord hereby notifies Tenant that Landlord desires and intends that Tenant
remove from, quit and vacate the Demised Premises at the expiration of the term
of this Lease, and Tenant hereby agrees to do so and hereby irrevocably waives
any and all rights to notice from Landlord of such intent as provided in Title
8, Section 8-402(b) of the Real Property Volume of the Annotated Code of
Maryland, as amended, or under any similar statute now or hereafter enacted.

 

(F)              ADDITIONAL RENT. Whenever it is provided by the terms of this
Lease that Tenant is required to make any payment to Landlord other than a
payment of Basic Monthly Rental (such as the additional items and amounts
specified in Section 4 hereof for utility charges and Operating Expenses and in
Section 8 hereof for Impositions and Insurance Premiums, or amounts to reimburse
Landlord for legal costs and attorneys’ fees, or for any other such sums), such
payment shall be deemed to be a payment of “Additional Rent”. Unless otherwise
expressly specified herein, Additional Rent shall be paid by Tenant by the later
of (i) the next installment of Basic Monthly Rental thereafter falling due or
(ii) within thirty (30) days after written request therefor. For all purposes of
this Lease, the term “Rent” shall be deemed to be a reference to both Basic
Monthly Rental and Additional Rent. Landlord shall have the same remedies for
default in the payment of Additional Rent as are available to Landlord in the
case of default in the payment of Basic Annual Rental or Basic Monthly Rental.

 

(G)            LATE CHARGE. In the event Tenant does not pay any installment of
Rent or Additional Rent or any other sums when and as the same become due and
payable under this Lease, and if such payment is not made within ten (10) days
after the due date thereof, Tenant shall pay to Landlord, as Additional Rent
hereunder, in addition to the unpaid amount, a “Late Charge” equal to five
percent (5%) of the unpaid amount to compensate Landlord for the additional
expense resulting from Tenant’s failure to make payment in accordance with the
terms of the Lease. If Tenant fails to make any payment due under this Lease
within the aforesaid ten (10) day grace period more than twice in any Lease
Year, then the Late Charge shall increase thereafter for the balance of that
Lease Year, for all late payments, to be ten percent (10%) of the unpaid amount,
and such increased Late Charge shall be payable as aforesaid. Notwithstanding
anything hereinabove to the contrary, Landlord will not impose a Late Charge on
the first occasion of late payment of Basic Monthly Rental during any twelve
(12) month period under this Lease, provided said late payment is paid by Tenant
to Landlord within five (5) days after Landlord’s written notice thereof to
Tenant.

 

2.                                     TENDER OF POSSESSION; LANDLORD’S WORK.

 

(A)            TENDER OF POSSESSION. If Landlord shall be unable to deliver to
Tenant possession of the Demised Premises (in the condition as called for in
Section 2(B) hereof) on the Anticipated Commencement Date by reason of the fact
that the Demised Premises are located in the Building which is to be constructed
and the Building has not been sufficiently completed to make the Demised
Premises ready for delivery to Tenant as called for in Section 2(B) hereof, or
if the Landlord is unable to give Tenant possession of the Demised Premises on
the Anticipated Commencement Date by reason of the holding over or retention of
possession by

 

5

--------------------------------------------------------------------------------


 

any tenant or occupant, or for any other reason, Landlord shall not be subject
to any liability for the failure to give possession on said date. Under such
circumstances, the Rent herein reserved and covenanted to be paid by Tenant
shall abate and not commence to be due and payable until Landlord delivers to
Tenant possession of the Demised Premises as called for in Section 2(B) hereof;
and no such failure of Landlord to deliver possession on the Anticipated
Commencement Date shall affect the validity of this Lease or otherwise affect
the obligations of Tenant hereunder. If permission is given by Landlord to
Tenant to enter into the possession of all or a portion of the Demised Premises,
or to occupy space other than the Demised Premises, prior to the Commencement
Date of this Lease, Tenant covenants and agrees that such occupancy shall be
deemed to be under all the terms, covenants, conditions and provisions of this
Lease except as may be otherwise agreed in writing by Landlord and Tenant. If
Landlord is prevented from or delayed in delivering possession of the Demised
Premises to Tenant in the condition called for in Section 2(B) hereunder due to
any Tenant Delays (as hereinafter defined in Exhibit “C”),. then the
Commencement Date of the Lease shall be the date, as reasonably determined by
Landlord, that the Demised Premises could have been delivered to Tenant absent
the Tenant Delays. Notwithstanding the foregoing, in the event that Landlord has
failed to deliver the Demised Premises in the condition required in
Section 2(B) hereunder on or before April 1, 2008 (the “Outside Delivery Date”),
and said failure has not been caused by any Tenant Delays or Force Majeure
Delays (as those terms are defined in Exhibit “C” of the Lease) and, provided no
Event of Default of Tenant should exist under the Lease, beyond any applicable
notice and cure period, then Tenant shall be entitled to terminate this Lease in
its sole discretion upon written notice to Landlord, and Landlord shall, within
ten (10) business days after receipt of such termination notice, return to
Tenant all Rent payments and the Security Deposit that have been delivered to
Landlord.

 

(B)            LANDLORD’S WORK. The Tenant agrees to accept possession of the
Demised Premises, when delivered by Landlord as provided in this Section 2(B),
for the Term herein created, upon the agreements and covenants herein expressed,
and does hereby covenant and agree that Tenant shall pay unto Landlord the
Rent, Impositions, Insurance Premiums, Operating Expenses, repairs and other
costs and charges called for or reserved in this Lease, at the time or times the
same are due and payable as herein specified. The Demised Premises shall be
delivered by Landlord to Tenant, and shall be accepted by Tenant, with all
leasehold improvements and conditions “AS IS” and “WHERE IS”, with the
“Landlord’s Work” (as described on Exhibit “C” attached hereto and made a part
hereof) Substantially Complete (as defined in Exhibit “C”), which date of
Substantial Completion shall be inserted into the Certificate of Delivery
described in Section 1(B) of this Lease (a specimen copy of which is attached as
Exhibit “D” of the Lease), and executed by Landlord and Tenant. Upon expiration
or earlier termination of the Lease, Tenant shall have no obligation to remove
any of the Landlord’s Work.

 

6

--------------------------------------------------------------------------------


 

3.                                      USE OF PREMISES; TENANT
RESPONSIBILITIES; REPAIRS AND MAINTENANCE; INTERIOR ALTERATIONS; EXTERIOR
MODIFICATIONS; SURRENDER OF POSSESSION; MECHANICS LIENS.

 

(A)            USE OF PREMISES. Tenant covenants and agrees to use the Demised
Premises for general offices, administration, laboratory, research and
development, storage, and light manufacturing relating to Tenant’s optical and
fluorescence-based chemical sensing technologies, and for any other legally
permitted use incidental thereto (“Tenant’s Use”), such Tenant’s Use (and access
to the Premises permitted 24 hours/day, 7 days/week and 365 days/year) to be
conducted by Tenant at its own expense in compliance with all applicable Laws
and Insurance Requirements as defined in Section 10 and all provisions of this
Lease, and for no other purpose without the express written consent of the
Landlord, which consent shall be in Landlord’s exclusive discretion. Landlord
hereby represents that the Land is currently zoned I-3, and such zoning permits
Tenant’s Use.

 

(B)            TENANT RESPONSIBILITIES. Tenant agrees at its own expense to
maintain the Demised Premises in a clean, neat, and orderly manner and to keep
the Demised Premises free of rodents and insects and to furnish regular pest
exterminating services. Tenant shall be solely responsible, at its own cost and
expense, and will provide when and as necessary, all services typically required
within the Demised Premises (except as may be specified in Section 4 hereof)
including but not limited to janitorial service, restroom and break room
supplies, interior window cleaning, light bulb and ballast replacement, flooring
maintenance, grease trap cleaning and maintenance and any other services
customarily required by the Tenant’s use of the Demised Premises. In no event
shall Landlord be obligated to provide, pay for, or contribute to the cost of
any of these services in or for the Demised Premises. Tenant further agrees that
it will not, under any circumstances, display or permit to accumulate for an
extended period of time any merchandise, boxes or other articles on the
driveways, parking areas, streets or sidewalks in front of or adjacent to the
Demised Premises. Tenant further agrees that it will not permit ice or snow to
accumulate in, on or around any steps or sidewalks areas immediately in front of
the entrance(s) to the Demised Premises. Tenant shall not maintain a nuisance in
or about the Demised Premises, and will conduct its business at the Demised
Premises, and have its Permittees conduct themselves, in such a manner so as not
to interfere with nor disturb other tenants’ quiet possession of, or conduct of
normal business at, their leased premises. Tenant shall not burn any trash in or
outside the Demised Premises, nor install an incinerator or trash destructor in
or outside of said Demised Premises. If Landlord does not provide trash removal
or recycling service as part of the Operating Expenses described in
Section 4(D) herein below, then Tenant shall, at its own expense and in
compliance with all applicable Laws and Insurance Requirements, furnish and
install at a location acceptable to Landlord a trash dumpster and recycling bin
(in the case of any applicable recycling laws) to service the Demised Premises,
and Tenant will be solely responsible to make all arrangements for trash and
recycling pick-up and removal service from such dumpster or recycling bin by a
licensed contractor.

 

(C)            REPAIRS AND MAINTENANCE. Except for the specific repairs,
maintenance and replacements to be made by Landlord pursuant to this Lease, in
all other respects the Tenant will, during the Term of this Lease (or any
renewal or extension thereof), at

 

7

--------------------------------------------------------------------------------


 

its own expense, promptly make all repairs and perform all acts of maintenance
necessary to keep the Demised Premises and all improvements, equipment and
utility lines therein and all other elements thereof in good condition and
repair, including also without limitation all maintenance, repairs and
replacements, excepting only for repairs to the structure and to any utility
lines located outside of the “Structure” (as defined below) of the Demised
Premises (such lines hereinafter called “Exterior Utility Lines”); unless such
repairs of the Structure or of the Exterior Utility Lines are necessitated by
any acts, omissions or negligence of Tenant or its assignees or subtenants or
its or their agents, servants, employees, contractors, invitees, licensees,
customers or subtenants (“Permittees”), in any of which events Tenant at its own
expense shall make such repairs and replacements of the Structure and Exterior
Utility Lines promptly when necessary (or, if requested by Landlord, Tenant will
reimburse Landlord for the costs of such repairs and replacements within thirty
(30) days of demand therefor). Said repairs to the Structure and Exterior
Utility Lines shall be made by Landlord (except as otherwise provided in the
preceding sentence) as promptly as commercially practicable after receipt of
written notice from Tenant of the necessity therefor. Tenant shall give Landlord
prompt notice of any fire, accident, defects, damage or injury occurring at, in
or to the Demised Premises and of any death, damage or injury to persons
therein, but nothing herein contained shall be construed to require Landlord to
make any repairs to said Demised Premises or to provide compensation for any
such damage or injury, except as otherwise expressly herein provided. For
purposes of this Section 3(C) and of all other provisions of this Lease, the
term “Structure” shall refer to the foundations, structural frame, door frames,
exterior walls, demising walls, ground floor slab and exterior roof and roofing
system of the Building, and the term “Exterior Utility Lines” shall refer to
(1) all gas, electrical, plumbing, and sewage systems and lines, and
(ii) conduits running to the Building that contain telephone/fiber cable brought
to the Building by applicable service providers for other tenants in the
Building, which conduits Landlord shall make available to Tenant for its
telephone/fiber/data cable connections to the Demised Premises pursuant to
service arrangements between Tenant and its service providers, in each case
located outside of the Structure of the Demised Premises. During the Term of the
Lease (or any renewal or extension thereof), Tenant shall, at its sole cost and
expense, make all repairs, maintenance and replacements promptly when and as
necessary for the heating, ventilating and air-conditioning systems and related
equipment (“HVAC”) serving the Demised Premises. Tenant at its own expense will
keep in force throughout the term of this Lease a contract for regular annual
seasonal service and preventative maintenance of the HVAC serving the Demised
Premises with a competent, licensed mechanical contractor reasonably acceptable
to Landlord. Tenant shall cause the HVAC to be maintained in good operating
condition by such mechanical contractor. Upon written request, Tenant shall
furnish Landlord with copies of the HVAC service contract and all service and
repair records.

 

(D)            INTERIOR ALTERATIONS. Except for ordinary office decorations
(that are not leasehold improvements), any partitioning, painting, installation,
removal or alteration of utility lines, flooring, paneling, mechanical equipment
(heating, ventilating or air conditioning), security system, plumbing,
electrical, gas, water, sewer, interior, exterior, roof or other alterations,
changes or additions to the Demised Premises which Tenant may desire to perform
or make (the “Alterations”) shall be subject to the following conditions,
namely: (i) no such Alterations shall be done without Landlord’s express prior
written consent in each instance; (ii) complete plans and specifications,
including AutoCAD drawings (.dwg files), if available, for

 

8

--------------------------------------------------------------------------------


 

any such Alterations and a cost estimate for any such Alterations (if requested
by Landlord due to the nature of the work contemplated) shall be submitted to
Landlord and Landlord’s written approval thereof obtained prior to commencement
of such Alterations (which Alterations shall be done in strict compliance with
such plans and specifications if and as so approved); (iii) the Alterations are
to be done in compliance with all applicable governmental laws, codes, orders
and regulations, without any damage to the Demised Premises or the Building of
which same are a part or to any property of Landlord or other tenants, free of
liens and claims and all at Tenant’s sole cost and expense; (iv) Tenant is to
promptly discharge and to indemnify and save Landlord harmless from all liens
and claims arising from any such Alterations; (v) if so requested by Landlord at
the time of approval, the Tenant will remove such Alterations and restore the
Demised Premises to their condition prior thereto by not later than the
expiration or termination of this Lease; and (vi) prior to commencement of any
Alterations, Tenant shall furnish evidence satisfactory to Landlord that
(a) Tenant has contractual liability coverage for the work included in the
Alterations in addition to the liability insurance required pursuant to
Section 6 of this Lease, (b) any contractor(s) engaged by Tenant to perform the
Alterations has commercial general liability insurance with coverage limits not
less than the insurance requirements set forth in Section 6 of the Lease with
Landlord designated as additional named insured, and (c) Tenant has in force
special form property fire and extended casualty insurance coverage for the full
actual replacement cost of the Alterations, with Landlord designated as
additional named insured and loss payee. If Tenant elects to have the
Alterations constructed by a contractor other than Landlord, Tenant agrees to
reimburse Landlord within thirty (30) days of written demand for all reasonable,
actual costs and expenses incurred by Landlord for having the construction of
the Alterations monitored to insure compliance with the terms of the Lease,
Landlord’s Building standard construction requirements, and life/safety issues.
Notwithstanding the foregoing, Tenant shall have the right, throughout the Lease
Term, and without being required to first obtain Landlord’s consent, (i) to
remove any leasehold improvements installed by Tenant which Landlord requires
that Tenant remove upon expiration or termination of the Lease, and (ii) to make
cosmetic alterations to the laboratory and administrative areas, provided, that
such cosmetic alterations do not materially impact the Structure or any
structural components of the Building, or its mechanical, electrical, plumbing
and/or HVAC systems and related equipment, do not aesthetically impact the
exterior or Common Areas of the Building, and do not require a Building permit
and, further provided, that if Landlord shall not have consented to such
cosmetic alterations, then Landlord shall have the right to require that Tenant,
at its sole cost and expense, (a) remove such Alterations prior to the
expiration or termination of this Lease, and (b) repair any damage occasioned by
the installation and/or removal of such Alterations and restore the Demised
Premises, Common Areas and Building to its original condition as of the Delivery
Date. In event of any such modifications, Tenant shall supply Landlord with
updated “as built” plans as prepared (.dwg file format). Landlord shall incur no
liability by approving or not approving Tenant’s Alterations or any plans,
specifications or work related thereto (such actions by Landlord and approvals
and conditions imposed for Tenant’s approval, as well as the monitoring of the
construction of the Alterations, being solely for Landlord’s own benefit and not
being any assurance by Landlord as to the legality or technical sufficiency or
safety of Tenant’s plans, specifications or work). It is agreed that all work,
materials, machinery, apparatus, leasehold improvements and other installations
and alterations to the Demised Premises including, without limitation,
partitions, interior and exterior doors and door opening machinery, lighting and
plumbing fixtures, flooring, wall and window coverings, mechanical

 

9

--------------------------------------------------------------------------------


 

equipment, utility lines and equipment, loading facilities, elevators, and other
items of any kind (except only Tenant’s merchandise, office and laboratory
equipment, trade fixtures, furniture and movable personal property), whether
installed by Landlord or Tenant, shall at all times belong solely to Landlord
and shall not be removed by Tenant, provided, that (i) if Landlord has requested
(at the time that Landlord grants consent for such proposed Alterations) that
Tenant remove particular Alterations prior to the expiration of the Lease, then
Tenant shall, at its sole cost and expense, remove such Alterations prior to the
expiration or termination of this Lease, and (ii) if Tenant has notified
Landlord (at the time that Tenant requests consent for such proposed
Alterations) that Tenant desires to remove such Alterations at the expiration of
this Lease, then Tenant shall have the right, at its sole expense, to remove
such Alterations prior to the expiration or termination of this Lease. Tenant
hereby agrees to make all necessary repairs and restoration for any damage to
the Demised Premises, Common Areas and Building occasioned by the installation
and/or removal of Tenant’s Alterations.

 

(E)             EXTERIOR MODIFICATIONS. Tenant will not make any alterations,
modifications, changes, or additions to any part of the exterior of the Building
or the Demised Premises, nor to the Structure, without in each case having
obtained Landlord’s express prior written approval thereof (which consent shall
be in Landlord’s exclusive discretion). Tenant will not paint, nor permit to be
painted, any stone work, cornice work, iron work, or brick work on the front or
exterior of the Demised Premises or other exterior elements of the Demised
Premises or Building, without the prior written consent of the Landlord.

 

(F)              SURRENDER OF POSSESSION. At the expiration or any termination
of this Lease, or of any holdover term, Tenant shall surrender and deliver to
Landlord possession of the Demised Premises in the same good condition in which
they were delivered at the commencement of the term hereof (with such
Alterations as may have been approved by Landlord in writing and which Landlord
does not require to be removed when Landlord grants its approval), reasonable
wear and tear excepted, broom clean with all of Tenant’s merchandise and
personal property removed therefrom, and free of subleases and occupants. Tenant
shall deliver to Landlord keys to all doors at the Demised Premises. Also by the
expiration of the Lease, Tenant shall deliver to Landlord a copy of an
inspection report, prepared by Tenant’s mechanical contractor within thirty (30)
days of the expiration of the Lease, stating that the HVAC is in good operating
condition. In the event Tenant fails to maintain the Demised Premises and HVAC
as provided in Section 3(C) above, or if Tenant fails to restore the Demised
Premises by the expiration of the Lease as required hereunder, then Tenant shall
be liable for all costs and expenses incurred by Landlord therefor, and Tenant
shall pay Landlord the actual costs incurred by Landlord to repair the Demised
Premises and HVAC and/or restore the Demised Premises plus fifteen percent (15%)
for Landlord’s overhead costs and administrative expenses. All voice, data
and/or security wiring or cabling installed in the Demised Premises by Tenant
during the Term of the Lease (“Tenant’s Cabling”) shall be removed by Tenant
prior to the expiration or termination of the Lease, unless Landlord consents to
Tenant leaving Tenant’s Cabling for future use in the Demised Premises.

 

(G)            MECHANICS LIENS. Tenant shall have no right to (and agrees not
to) subject the Demised Premises or the Building to any mechanic’s or
materialmen’s liens of any kind for any labor, work, materials or services
ordered by, contracted for or furnished or obtained

 

10

--------------------------------------------------------------------------------


 

by Tenant or any Tenant Permittees (collectively, “Tenant Liens”), nor to pledge
the credit of or incur any indebtedness or obligations on behalf of Landlord.
The Tenant agrees to indemnify, defend and hold Landlord and the Demised
Premises and Building harmless from, and to remove of record within thirty (30)
days after filing thereof, all Tenant Liens and suits to enforce same and all
litigation resulting from any breach by Tenant or any Tenant Permittees of the
provisions of this paragraph; and Tenant shall pay all court costs, reasonable
attorneys’ fees and other expenses incurred by Landlord in connection with any
such matters.

 

4.                                      UTILITY CHARGES; PRO RATA SHARE; COMMON
AREAS; OPERATING EXPENSES.

 

(A)            UTILITY CHARGES. Landlord and Tenant acknowledge the existence or
availability of the following utility service connections to the Building and
Demised Premises: gas, electricity, and water/sewer (the “Landlord Utilities”).
Tenant shall be responsible, at its sole cost and expense, for the installation
and connection to the Demised Premises of all other utility services
(telephone/fiber/data cables, etc.) that it may from time-to-time require (the
“Tenant Utilities”), provided, that Landlord shall (i) reasonably cooperate with
Tenant’s efforts to arrange for the Tenant Utilities to be brought to the
Demised Premises by the applicable utility service provider(s), and (ii) allow
Tenant to make reasonable use of the Exterior Utility Line conduits so that the
Tenant Utilities may be brought to the Demised Premises, subject, however, to
Tenant’s obligations as set forth in Sections 3(D) and to the requirements for
removal of Tenant’s Cabling as set forth in Section 3(F) of the Lease. Landlord
shall bring all Landlord Utilities to the Demised Premises or to the appropriate
meter room in the Building, as the case may be, and Landlord Utilities serving
the Demised Premises will be separately metered (in the case of gas) or
sub-metered (in the case of electricity and water/sewer usage) at Landlord’s
sole cost and expense. During the entire term hereof, Tenant shall pay, either
to the supplying utility company or to the Landlord (in the case of sub-metered
utilities), all utility charges and costs of utility services of any and every
kind and nature, including, but not limited to gas, oil, water, sewer service,
heat, power, fuel, telephone service and electricity, arising out of or
connected with the use and/or occupancy of the Demised Premises or consumed
thereat, promptly as same shall become due and payable, and Tenant shall
promptly make any meter deposits required by the utility companies therefor.

 

(B)            PRO RATA SHARE. It is expressly stipulated and agreed that the
term “Pro Rata Share” shall be defined and is agreed to mean Thirty-Eight and
17/100 percent (38.17%), which percentage is agreed to represent the ratio that
the approximate rentable floor area of the Demised Premises (including the
Building core factor (e.g. 20,250 square feet)) bears to the total approximate
rentable floor area of the entire Building (53,054 square feet) of which the
Demised Premises forms a part.

 

(C)            COMMON AREAS. Landlord shall make available “Common Areas” in the
Building and on the Land on which the Demised Premises are situated. The Common
Areas shall include (if applicable), but not be limited to, common entrance
foyers, lobbies, elevators, stairwells, corridors, restrooms, chases, meter
rooms and utility rooms in the Building and parking areas, loading areas,
driveways, sidewalks, landscaped areas, green areas, grounds, plazas and picnic
areas on the Land. Landlord grants to Tenant and to Tenant’s Permittees, during
the term of this Lease, the non-exclusive right to use the Common Areas, in
common with

 

11

--------------------------------------------------------------------------------


 

Landlord and with others designated by Landlord as being entitled to use the
Common Areas, subject to Landlord’s reasonable rules and regulations established
from time to time applicable to all tenants concerning the use and operation of
the Common Areas. Tenant shall comply with and cause its Permittees to comply
with said rules and regulations. Landlord shall operate, manage, repair,
replace, and maintain in good condition the Common Areas for their intended
purposes, all in such manner as the Landlord, in its reasonable discretion,
shall determine. All Common Areas shall be subject to the exclusive control of
Landlord. Landlord shall have the sole right and exclusive authority to employ
and discharge all personnel with respect thereto; to close temporarily all or
any portion of the Common Areas for the purpose of making repairs, changes or
alterations thereto; to perform necessary maintenance in connection with any
emergency; and to maintain security for the Common Areas if deemed necessary by
Landlord. Landlord shall have the right (but not the obligation), in its sole
discretion, to reserve the parking area immediately in front of, at the rear of
and/or adjacent to a particular premises for the exclusive use of that tenant
who leases such premises, provided that such reservations of parking spaces do
not give one tenant a disproportionate share of the parking provided for the
Building.

 

(D)            OPERATING EXPENSES. During the term of this Lease, and any
extensions and renewals thereof, Landlord shall operate, manage, repair, and
maintain, in a first class manner consistent with other similar buildings in the
Gaithersburg and Germantown, Maryland areas, the Building, the Land, and the
Common Areas. Tenant shall, during the entire term of this Lease, pay to
Landlord as Additional Rent, the Tenant’s Pro Rata Share of the costs and
expenses incurred by Landlord in operating, managing, repairing and maintaining
the Building, the Land and the Common Areas, collectively referred to as
“Operating Expenses”. Said Operating Expenses shall include, but not be limited
to, costs and expenses for: (i) removal of snow, ice, trash, rubbish and debris
from the Common Areas; (ii) furnishing and maintaining electric service (and
elevator service, if any) to the Building and the lighting of the Common Areas;
(iii) charges for furnishing and maintaining water and sewer service or other
utility services to the Building and the Land; (iv) trimming and grass cutting
and all other maintenance and upkeep of the grounds, green areas and landscaping
in the Common Areas; (v) maintaining, monitoring and testing the sprinkler
system and sprinkler alarm system in the Building; (vi) maintaining, striping,
cleaning and repairing the parking areas, driveways and sidewalks; (vii) trash
pick-up and removal by a licensed contractor from containers located in a common
enclosure(s) for the mutual use of all tenants in the Building, as well as the
cost of maintaining and repairing said trash container enclosure(s) (unless
Tenant provides and pays for its own trash receptacle and pick-up, in which case
Tenant shall not share in the cost of any common trash receptacles and pick-up);
(viii) reasonable property management fees (not to exceed three percent (3%) of
gross rentals in the Building, with “grossed-up rentals” defined to mean the
average basic annual rental in the Building, plus all Operating
Expenses, Impositions and Insurance Premiums, calculated without including the
management fees); (ix) maintenance and repairs to the exterior of Building,
including, without limitation, exterior windows, doors, hardware, locks,
lighting and lighting fixtures; (x) premiums incurred by Landlord, if any, for
hazard, liability, workmen’s compensation or similar insurance on contractors
providing services to the Building, Land or Common Areas; (xi) Impositions (as
defined in Section 8); (xii) Insurance Premiums (as defined in Section (8);
(xiii) the cost of any capital improvement (amortized or depreciated over the
useful life of such improvement, with interest at a fluctuating rate per annum
not to exceed 1-1/2% over the “Prime Interest Rate” published by The Wall

 

12

--------------------------------------------------------------------------------

 

Street Journal from time to time on the unamortized balance) made to the
Building or Common Areas by Landlord which is intended to result in more
efficient operation of the Building or Common Areas, as reasonably determined in
good faith by Landlord, or made to the Building or Common Areas by Landlord
after the date of this Lease that is required under any governmental law or
regulation that was not applicable to the Building or Common Areas at the time
of original construction; and (xiv) any other costs and maintenance expenses for
the Building, Land, Common Areas and all appurtenances thereto as may be deemed
reasonably necessary by Landlord which properly constitute operating or
maintenance costs and expenses attributable thereto.

 

Operating Expenses shall not include any of the following: (i) the cost of the
original construction of the Building or any additions or expansions to the
Building, Common Areas or other items which are properly classified as capital
expenditures; (ii) any repairs or work performed to any portion of the Building
intended to be occupied by individual tenants; (iii) the cost of correcting any
defects in the original construction of the Building and Common Areas; (iv) any
reserves for future capital expenditures not yet incurred, unless related to the
maintenance, repair and replacement of the Common Areas and the Building;
(v) ground lease rental; (vi) costs incurred by Landlord for repair or
restoration to the extent that Landlord is reimbursed by insurance or
condemnation proceeds or that the same is covered by warranty; (vii) attorneys’
fees, leasing commissions and other costs and expenses incurred in connection
with negotiations or disputes with present or prospective tenants or other
occupants of, or persons, firms or entities with respect to, the Building;
(viii) costs incurred by Landlord due to the negligence or misconduct of
Landlord or its agents, contractors, licensees and employees, or the violation
by Landlord of the terms and conditions of this Lease; (ix) interest, principal
points and fees on debts or amortization on any mortgage or mortgages or any
other debt instrument encumbering all or any portion of the Building or the Land
on which the Building is located; (x) advertising and promotional expenditures
in connection with leasing the Building, and costs of the installation of signs
identifying the owner and/or manager of the Building; (xi) any costs relating to
hazardous materials, asbestos and the like not resulting from actions of Tenant;
(xii) any charges for depreciation of the Building or equipment (except costs of
and depreciation of equipment installed or improvements made to reduce Operating
Expenses); and (xiii) any charge for Landlord’s income, excess profit,
franchise, gift, inheritance, estate or gains taxes; (xiv) expenses incurred by
Landlord solely in its capacity as a partnership or other business entity;
(xv) costs, fines or penalties incurred due to violation by Landlord of any laws
or governmental rules or regulations, except as incurred by Landlord in
reasonably challenging any such law, rule or regulation; (xvi) costs and
expenses paid to subsidiaries of Landlord or entities under common control with
Landlord for services on or to the Building or the Project, but only to the
extent that the cost of such services exceeds normal rates being paid for such
services to unaffiliated providers of such services by owners of other first
class office buildings in the Building area; (xvii) costs of any item for which
Landlord is or shall be entitled to be reimbursed by insurance or other payment;
(xviii) increased insurance or real estate taxes assessed specifically to any
tenant of the Building; (xix) any cost representing an amount paid to a person,
firm, corporation or other entity related to Landlord which is in excess of the
amount which would have been paid in the absence of such relationship;
(xx) Landlord’s general overhead attributable to the organizational activities
of Landlord’s officers and executives and unrelated to the operation,
maintenance, repair, replacement or control of access to the Building, Common
Areas and Land; and (xxi) wages, salaries or other compensation to officers of
Landlord (or Landlord’s partners, Landlord’s agents,

 

13

--------------------------------------------------------------------------------


 

or any entity owning a direct or indirect interest in Landlord) that are not
fairly allocable to the operation of the Building or Common Areas. There shall
not be duplication in charges to Tenant by reason of the provision setting forth
Tenant’s obligation to reimburse Landlord for Operating Expenses and any other
provision in this Lease.

 

(E)       STATEMENT OF OPERATING EXPENSES.

 

(1)             Prior to December 1st of a particular calendar year, Landlord
shall make a reasonable estimate of the Operating Expenses for the next calendar
year (the “Expense Estimate”), and will furnish Tenant a written statement
setting forth in reasonable detail the estimate of those Operating Expenses (the
“Expense Notice”). For each calendar month of that next calendar year (beginning
with January 1st after the date of the Expense Notice), Tenant shall pay to
Landlord, as Additional Rent hereunder, one-twelfth (1/12th) of Tenant’s Pro
Rata Share of the Expense Estimate (the “Tenant’s Monthly Share”) in advance,
without deduction, set off or demand on the 1st day of each calendar month with
Tenant’s payment of Basic Monthly Rental.

 

(2)           Within sixty (60) days after the end of the calendar year for
which the Expense Estimate was made, Landlord shall furnish Tenant a statement
setting forth in reasonable detail the actual Operating Expenses incurred by
Landlord for the previous calendar year (the “Actual Expenses”). If the Actual
Expenses are greater than the Expense Estimate, Landlord may increase Tenant’s
Monthly Share for the ensuing calendar year to reflect the Actual Expenses, and
Tenant will pay to Landlord, as Additional Rent within thirty (30) days after
written demand therefor, Tenant’s pro Rata Share of the difference between the
Actual Expenses and the Expense Estimate. If the Actual Expenses are less than
the Expense Estimate, Landlord may reduce Tenant’s Monthly Share for the ensuing
calendar year, or Landlord will credit Tenant’s overpayment for Operating
Expenses against the next due payment(s) of Tenant’s Monthly Share.

 

(3)           Tenant or its agent shall have the right, for a period of one
(1) year after Tenant’s receipt of the statement of Actual Expenses for the
respective calendar year and upon giving reasonable notice to Landlord and
during normal business hours, to review and inspect all of Landlord’s bills,
invoices and records applicable to the Actual Expenses or to the Expense
Estimate for that particular calendar year in order to verify the Operating
Expenses. If the Landlord and Tenant determine after said review that an error
has been made and the Tenant has been overcharged for Operating Expenses, then
Landlord will refund the amount of the overcharge to Tenant within thirty (30)
days after such determination. Under no circumstances will Landlord be
responsible to Tenant for Tenant’s cost of said review of the Operating
Expenses.

 

(4)           Tenant’s obligation to pay Landlord its Pro Rata Share of the
Operating Expenses hereunder shall survive any expiration or termination of the
Lease, and shall be adjusted and pro-rated for any portion of a calendar year
occurring during the first or last Lease Year of the term hereof.

 

14

--------------------------------------------------------------------------------


 

5.                                      BANKRUPTCY.

 

(A)            For purposes hereof, the following shall be deemed “Events of
Bankruptcy” of Tenant: (i) if Tenant becomes “insolvent”, as defined in Title 11
of the United States Code, entitled “Bankruptcy”, 11 U.S.C. Section 101 et seq.
(hereinafter called the “Bankruptcy Code”), or under the insolvency laws of any
state, district, commonwealth or territory of the United States of America
(“Insolvency Laws”); or (ii) if a receiver or custodian is appointed for any or
all of Tenant’s property or assets, or if there is instituted a foreclosure
action on any of Tenant’s property; or (iii) if Tenant files a voluntary
petition under the Bankruptcy Code or Insolvency Laws; or (iv) if there is filed
an involuntary petition against Tenant as the subject debtor under the
Bankruptcy Code or Insolvency Laws, which is not dismissed within thirty (30)
days of filing, or results in issuance of an order for relief against the
debtor; or (v) if Tenant makes or consents to an assignment of its assets, in
whole or in part, for the benefit of creditors, or a common law composition of
creditors.

 

(B)            Upon the occurrence of an Event of Bankruptcy, or if Tenant takes
advantage of any Insolvency Laws, then in any such event Landlord at its option
and sole discretion may terminate this Lease by written notice to Tenant
(subject, however, to applicable provisions of the Bankruptcy Code or Insolvency
Laws during the pendency of any action thereunder involving Tenant as the
subject debtor). If this Lease is terminated under this Section, Tenant shall
immediately surrender and vacate the Demised Premises, waives all statutory or
other notice to quit, and agrees that Landlord’s obligations under this Lease
shall cease from such termination date, and Landlord may recover possession by
process of law or in any other lawful manner. Furthermore, if this Lease
terminates under this Section, Landlord shall have all rights and remedies
against Tenant provided in case of defaults of Tenant in payment of rent.

 

(C)            If Tenant becomes the subject debtor in a case pending under the
Bankruptcy Code, Landlord’s right to terminate this Lease under this
Section shall be subject to the applicable rights (if any) of the Trustee in
Bankruptcy to assume or assign this Lease as then provided for in the Bankruptcy
Code. However, the Trustee in Bankruptcy must give to Landlord and Landlord must
receive proper written notice of the Trustee’s assumption or rejection of this
Lease within thirty (30) days after the date of the Trustee’s appointment; it
being agreed that failure of the Trustee to give notice of such assumption
hereof within said thirty (30) days period shall conclusively and irrevocably
constitute the Trustee’s rejection of this Lease and waiver of any rights of the
Trustee to assume or assign this Lease. The Trustee shall not have the right to
assume or assign this Lease unless said Trustee (i) promptly and fully cures all
defaults under this Lease, (ii) promptly and fully compensates Landlord for all
monetary damages incurred as a result of such default, and (iii) provides to
Landlord “Adequate Assurance of Future Performance”, (as defined herein below).
Landlord and Tenant hereby agree in advance that “Adequate Assurance of Future
Performance”, as used in this Section, shall mean that all of the following
minimum criteria must be met: (a) the Tenant or the Trustee must pay to
Landlord, at the time the next payment of Rent is then due under this Lease, in
addition to such payment of Rent, an amount equal to the next four (4) months
Rent due under this Lease, said amount to be held by Landlord in escrow until
either the Trustee or Tenant defaults in its payment of Rent or obligations
under this Lease (whereupon Landlord shall have the right to draw on such
escrowed funds) or until the expiration of this Lease (whereupon the funds shall
be returned to the Trustee

 

15

--------------------------------------------------------------------------------


 

or Tenant within 30 days thereafter, if Tenant is not in default hereunder);
(b) the Tenant or Trustee must agree to pay to Landlord, at any time the
Landlord is authorized to and does draw on the funds escrowed pursuant to clause
(a) of this Subsection 5(C) (iii) the amount necessary to restore such escrow
account to the original level required by said provision; (c) Tenant must pay to
Landlord all rentals and other sums payable by Tenant hereunder including also
therein its share (as estimated by Landlord) of the cost of all services
provided by Landlord (whether directly or through agents or contractors, and
whether or not the cost of such services is to be passed through to Tenant), in
advance of the performance or provision of such services, and (d) the Tenant or
Trustee must agree that the use of the Demised Premises as stated in this Lease
will remain unchanged, and that the assumption or assignment of this Lease will
not violate or affect the rights of other Tenants in the Building. In the event
Tenant is unable to: (i) cure its defaults, (ii) reimburse Landlord for its
monetary damages, (iii) pay the Rents due under this Lease or any other payments
required of Tenant under this Lease on time, or (iv) meet the criteria and
obligations imposed by (a) through (d) above in this Section 5(C), then Tenant
hereby agrees in advance that it has not met its burden to provide Adequate
Assurance of Future Performance, and this Lease may be terminated by Landlord in
accordance with Section 5(B) above.

 

(D)            It is further stipulated and agreed that, in the event of the
termination of the term of this Lease by the happening of any such event
described in this Section 5, Landlord shall forthwith, upon such termination,
and any other provision of this Lease to the contrary notwithstanding, become
entitled to recover as and for damages caused by such termination all amounts
permitted by applicable law.

 

(E)             In the event that this Lease is terminated by notice and the
Tenant shall thereafter seek protection under the Bankruptcy Code or any
equivalent state Insolvency Laws or regulations, then the Tenant (if a
debtor-in-possession) agrees to consent to any application by the Landlord to
terminate the automatic stay provisions of the Bankruptcy Code or any Insolvency
Laws on the grounds that there is no equity in the Lease as a result of the
pre-petition termination notice.

 

6.                                      INSURANCE AND INDEMNITY; WAIVER OF
SUBROGATION.

 

(A)            TENANT INSURANCE AND INDEMNITY. It is further understood, agreed
and covenanted by and between the parties hereto that, except for the negligence
or willful misconduct of Landlord Parties (as defined below), the Tenant will be
responsible for any claim for damages arising from injury or any claim of death
or injury to persons or damage to property, or any incident that occurs, at or
upon said Demised Premises caused or occasioned directly or indirectly by
Tenant’s or any Permittees’ use or occupancy of said Demised Premises, and that
the Tenant will and does hereby defend, indemnify and hold harmless the
Landlord, its partners and agents and its and their successors and assigns from
and against any and all liability, damages, expenses, claims, suits, actions or
causes or rights of action arising from or caused by any such damages or injury
or claim for damages or injury (including death) to persons or property at or
upon said Demised Premises during the Initial Term and any renewal or extension
thereof. In confirmation thereof, the Tenant covenants and agrees that it will
at all times during the term of this Lease, at its own expense, carry and
maintain in full force and effect, in companies satisfactory to Landlord,
Commercial General Liability insurance satisfactory to

 

16

--------------------------------------------------------------------------------


 

Landlord, with limits of at least a $1,000,000.00 combined single limit, for
bodily injury, including death, to any one or more person(s) in any single
occurrence and for property damage, $2,000,000.00 aggregate and with
$2,000,000.00 excess liability umbrella coverage or in such greater amounts of
coverage as Landlord may from time to time reasonably require, naming the
Landlord as additional insured. Each policy shall contain the Broad Form General
Liability (with General Aggregate Amount & Per Occurrence Limit) Endorsement. In
addition to the liability insurance coverage required herein, at all times
during the Term of this Lease, Tenant shall, at its own cost and expense, carry
and maintain in full force and effect Special Causes of Loss” or “All Risk”
property fire and extended casualty insurance for the full replacement value of
all leasehold improvements and betterments installed by Tenant in the Demised
Premises, naming Landlord as additional loss payee. Each policy or a Certificate
of Insurance showing the same to be in effect for a one (1) year period, shall
be delivered to Landlord within thirty (30) days of the Commencement Date, and
renewal certificates shall be delivered to Landlord at least fifteen (15) days
prior to expiration of any such policy, and each such policy shall contain an
endorsement requiring at least thirty (30) days prior written notice to all
named insureds as to any cancellation, non-renewal or modification of any such
policy. It is specifically covenanted and agreed by the Tenant that there shall
be no abatement of Rent because of any damage caused by fire or other peril,
except as provided in Section 9. The amount of such insurance shall not limit
Tenant’s indemnity obligations under this Section 6 or under any other provision
of this Lease. Tenant’s indemnity obligations under this section and elsewhere
contained in this Lease shall survive expiration or termination of this Lease.

 

(B)            LANDLORD INSURANCE AND INDEMNITY. During the Term, Landlord shall
obtain, maintain and keep in full force and effect not less than the following
insurance: (i) Commercial General Liability insurance with combined limits of
not less than $1,000,000 per occurrence, $2,000,000 in the aggregate, and with
excess umbrella liability coverage of not less than $5,000,000 in all respects;
(ii) “Special Causes of Loss” or “All Risk” property fire and extended casualty
insurance for the full replacement value of the Building; (iii) rent
interruption insurance; and (iv) at Landlord’s discretion, such other insurance
policies as may be deemed reasonable and customary for substantially similar
buildings, including but not limited to coverage for environmental risks. The
insurance required of Landlord hereunder may be maintained by a blanket or
master policy, which includes properties other than the Building and Land. It is
further understood, agreed and covenanted by and between the parties hereto
that, except for the negligence or willful misconduct of Tenant or its
Permittees, the Landlord will be responsible for any claim for damages arising
from injury or any claim of death to persons or damage to property at or upon
the Building, Common Areas and Land caused or occasioned directly or indirectly
by any act, omission, or negligence of Landlord, its agents, employees,
contractors or Permittees, and that Landlord will and does hereby agree to
defend, indemnify and hold harmless Tenant, its partners, officers, agents, and
their successors and assigns from and against any and all liability, damages,
expenses, claims, suits, actions or causes or rights of action arising from or
caused by any such damages or injury or claim for damages or injury (including
death) to persons or property at or upon said Building, Common Areas and Land.
Landlord’s indemnity obligations under this section contained in this Lease
shall survive expiration or termination of this Lease.

 

17

--------------------------------------------------------------------------------


 

(C)            WAIVER OF RIGHT OF RECOVERY. Notwithstanding anything in this
Lease to the contrary, Landlord and Tenant for themselves and any and all
Parties claiming under or through them, including without limitation their
respective insurers, hereby mutually release, discharge, and waive against each
other and their respective officers, directors, partners, members, employees,
agents and affiliates any claims for loss or damage to any person or to the
Demised Premises, Building, Common Areas, Land, and improvements, fixtures,
equipment and any other personal property of either party that are caused by or
result from risks insured against under any insurance policies carried by
Landlord or Tenant and in force at the time of such damage and hereby waive any
right of subrogation which might otherwise exist in or accrue to any person on
account thereof even though such loss or damage was caused by the act, omission,
fault, negligence or misconduct of Landlord or Tenant and their respective
employees, agents, contractors, invitees, or guests. Landlord and Tenant agree
to obtain and maintain throughout the Term of the Lease endorsements to their
respective “Special Causes of Loss” or “All Risk” coverage policies waiving the
right of recovery or subrogation of their insurance companies against the other
party and its agents and employees. Except to the extent expressly provided
herein, nothing contained in this Lease shall relieve Landlord or Tenant of any
liability to each other or to their insurance carriers which Landlord or Tenant
may have under law or the provisions of this Lease in connection with any damage
to the Demised Premises, Building, Common Areas, Land, improvements, fixtures,
equipment, furniture, inventory and any other personal property of the other
party by fire or other casualty. The provisions of this Section 6(C) shall apply
only while waiver of subrogation is available, without additional cost, from
insurance companies licensed in the State of Maryland. Landlord and Tenant agree
to notify their respective insurance carriers of this provision and to notify
each other in writing if there is a change in the availability of waiver of
subrogation from their respective insurance carriers.

 

7.                                      SUBLETTING AND ASSIGNMENT.

 

(A)            It is further understood, agreed and covenanted by and between
the parties hereto that the Tenant shall have no right to, and will not,
transfer or assign this Lease, or sublet or transfer possession of said Demised
Premises, or any part thereof, voluntarily, or involuntarily, whether by
operation of law, in bankruptcy or otherwise, without the prior written consent
of the Landlord. If Tenant desires to assign this Lease or to sublet the entire
Demised Premises, then in any such event, the Landlord shall have the right (and
such right is hereby expressly reserved unto Landlord) in its sole discretion,
but not the obligation, by written notice given to Tenant within twenty (20)
days from Landlord’s receipt of a written proposal for such assignment or
sublease, to cancel and terminate this Lease and recover possession of the
Demised Premises. Any assignment or subletting and any consent of Landlord
thereto shall not release Tenant of any liability under this Lease, and shall
not waive the obligation to obtain Landlord’s consent to any further assignment
or subletting. Any assignment or subletting, including the use of the Demised
Premises by the assignee or subtenant, shall be subject to all of the terms and
provisions of this Lease. Tenant shall pay to Landlord, as Additional Rent
within thirty (30) days of demand by Landlord therefor, all reasonable
administrative review and processing fees, costs or expenses and including,
without limitation, attorneys’ fees and other professional fees incurred by
Landlord (or Landlord’s mortgagee) with respect to the review and consent or
denial of consent of the foregoing.

 

18

--------------------------------------------------------------------------------


 

(B)             With any request for Landlord’s consent to an assignment or
subletting, Tenant shall provide Landlord a copy of the proposed instrument of
assignment or sublease in form and content reasonably acceptable to Landlord and
legally binding upon and enforceable against Tenant and the assignee or
sublessee, together with such additional information as Landlord reasonably may
require.

 

(C)             Notwithstanding anything herein above to the contrary,
Landlord’s consent shall not be required and Landlord shall not have a
termination right with respect to the subletting of all or a part of the
Premises or the assignment of Lease by Tenant to a “Tenant Affiliate” (defined
below), subject, however, to prior written notice being furnished by Tenant to
Landlord providing (i) the name, address, state of incorporation and Certificate
of Good Standing or foreign qualification, if applicable, from the Maryland
State Department of Assessment and Taxation on behalf of such Tenant Affiliate;
(ii) the name, title, address, phone and fax number of the proper authorized
officer or agent of such Tenant Affiliate to receive any written notice to be
issued by Landlord under the Lease; and (iii) written documents satisfactory to
Landlord, in its reasonable judgment, to establish that any such proposed
assignee or sub-lessee is a Tenant Affiliate. Such subletting or assignment
shall be subject to all of the terms and provisions of this Lease and Tenant
shall remain jointly and severally liable under the Lease along with such Tenant
Affiliate (except to the extent that, as a result of a merger, the transferring
“Tenant” ceases to exist). For purposes of this Section 7(C), the phrase “Tenant
Affiliate” shall mean any legal entity owning Tenant, owned by Tenant or under
common ownership, management or control with Tenant or which acquires and
succeeds to ownership of all of Tenant’s business as a result of either
(i) purchase of all or substantially all of Tenant’s assets, or (ii) purchase of
all or substantially all issued and outstanding shares of capital stock in
Tenant, or (iii) a merger, consolidation or public offering. Tenant further
agrees to provide Landlord with satisfactory documents to establish that such
proposed assignee or sub-lessee is a Tenant Affiliate at the time that Tenant
furnishes written notice thereof as required herein.

 

8.                                      PAYMENT OF REAL ESTATE TAXES AND
INSURANCE COSTS.

 

(A)             Tenant covenants and agrees that it will, during the entire Term
of this Lease, pay to Landlord, as part of the Operating Expenses and in the
manner described in Section 4 above, in addition to the Basic Annual Rental
payable under Section 1(C) hereof, the Operating Expenses payable to Landlord
under Section 4 hereof and the other sums payable by Tenant under the Lease,
Tenant’s Pro Rata Share of any and all real estate taxes and assessments and
similar impositions, general and special, ordinary and extraordinary, which may
be levied, assessed or payable (for or allocable to periods of time within the
term of this Lease and any renewal, extended and holdover term), upon the
Building in which the Demised Premises are situated and/or the Land serving
and/or on which is erected said Building, and including also all reasonable fees
and expenses of attorneys, accountants and consultants and other expenses
including but not limited to court costs and appeals, incurred by Landlord in
contesting any such items (collectively, the “Impositions”). The amount of said
Impositions (of which Tenant is to pay its Pro Rata Share, as aforesaid) as
shown on the government-issued tax bills or assessment notices, shall be deemed
conclusive evidence of the amount of said Impositions

 

19

--------------------------------------------------------------------------------


 

(B)             Tenant hereby further covenants and agrees that it will, during
the entire Term of this Lease, pay to Landlord, as part of the Operating
Expenses, and in the manner described in Section 4 above, in addition to the
Basic Annual Rental payable under Section 1(C) hereof and the other sums payable
by Tenant under the Lease, Tenant’s Pro Rata Share of any and all premiums,
costs, deductibles and other charges and expenses incurred, paid, accrued or
absorbed by Landlord for or in connection with all policies of fire, extended
coverage, hazard and general liability insurance and other insurance carried or
maintained by Landlord on the Demised Premises and/or the Building and Land of
which they form a part (collectively, the “Insurance Premiums”). The insurance
with respect to which Tenant shall make said payments shall include without
limitation rent interruption, fire and extended coverage, general liability with
umbrella coverage, and supplemental equipment coverage (for boilers, pressure
vessels, HVAC and electrical equipment) and all such other insurance coverages
and in such amounts as are maintained by prudent owners of property similar to
the Building, all as reasonably determined by Landlord. Landlord agrees to
maintain and keep in full force and effect such insurance coverages as set forth
herein and Landlord will, upon written request by Tenant, provide Tenant with a
certificate evidencing such insurance coverage maintained by Landlord on the
Demised Premises, Building, Common Areas, and Land of which they form a part.

 

(C)             Landlord agrees that it will pay the Impositions and the
Insurance Premiums as same become due and payable (subject to Tenant’s
reimbursements of its Pro Rata Share thereof, as aforesaid).

 

(D)             Failure of Tenant to pay to Landlord any such sums due under
this Section 8 when due and after notice of Monetary Default shall constitute an
Event of Default of Tenant under this Lease. The obligations of Tenant under
this Section 8 shall survive any cancellation, expiration, or termination of
this Lease, as regards any such payments due from Tenant hereunder as of the
date of such cancellation, expiration, or termination or allocable to periods
while this Lease is in force. The sums payable by Tenant under this Section 8
shall be appropriately adjusted, apportioned, and paid by Tenant for any
fraction of a governmental tax year or insurance policy year occurring at the
commencement and at the expiration of the term of this Lease.

 

9.                                      DAMAGE BY FIRE OR OTHER CASUALTY.

 

(A)             In the event that the Demised Premises should be damaged by fire
or other casualty so that the same shall be rendered partially untenantable,
such damage shall be repaired by the Landlord as promptly as is reasonably
possible, and the Rent shall be abated (from the date of such damage until the
damage is repaired) in the same proportion as the area of the Demised Premises
rendered untenantable bears to the total area of the Demised Premises. The
Landlord shall not be held liable in damages or otherwise for any delay in
making or completing said repairs, whether or not caused by time necessary to
settle insurance claims, nor strikes, acts of God or other casualties or any
circumstances.

 

(B)             In the event that the Demised Premises shall be substantially
(i.e., 40% or more of the demised space) destroyed or rendered totally
untenantable, or if Landlord’s mortgage lender does not make adequate insurance
proceeds available to Landlord to pay for the costs of

 

20

--------------------------------------------------------------------------------


 

repairs and restoration, then in any such event the Landlord shall have the
option in its sole discretion of rebuilding the Demised Premises, or of not
rebuilding the Demised Premises and instead canceling this Lease. The Landlord,
in exercise of such option, shall determine whether or not to rebuild and shall
notify Tenant of such determination in writing, within sixty (60) days after
such damage or destruction. If Landlord shall determine to rebuild or repair
such damage or destruction, Landlord agrees to make such repairs with reasonable
promptness and dispatch, and the Rent shall abate (from the date of the damage
or destruction until the repairs required of Landlord under this Section are
Substantially Complete) in proportion to the area of said Demised Premises
rendered untenantable. If the Landlord determines to rebuild as aforesaid, this
Lease shall not be canceled, but instead shall remain in full force and effect
and Tenant shall reoccupy the Demised Premises (and Rent abated as aforesaid
shall again accrue and be payable) when the repairs required of Landlord under
this paragraph are substantially complete. If Landlord elects to cancel this
Lease under this paragraph, then Rent and all other sums payable by Tenant under
this Lease shall be adjusted, pro-rated and paid by Tenant to the date of such
damage. Any repair and restoration to be performed by Landlord under this
Section 9 shall be limited to those portions of the Demised Premises which were
constructed by Landlord; it being agreed that when Landlord completes its
repairs thereof to be made pursuant to this Section 9, all Rent (if any) abated
under this Section 9 shall again commence to be due and payable. Tenant, at its
own expense, will repair or replace any damage to its furniture, merchandise,
trade fixtures, equipment, personal property and other items belonging to Tenant
if damaged or destroyed by fire or other casualty, and also all leasehold
improvements or Alterations constructed by Tenant.

 

(C)             In the event that (i) the Demised Premises shall be
substantially destroyed as defined above and Landlord elects to rebuild same
(pursuant to Paragraph 9(B)), and if Landlord fails to restore said Demised
Premises within two hundred and ten (210) days after the destruction or damage
rendering the Demised Premises unsuitable for the normal conduct of Tenant’s Use
therein, or if the Landlord’s insurance company determines and advises the
parties that the Demised Premises cannot be repaired within two hundred and ten
(210) days after the date of damage (such determination to be made and given
within fifteen (15) days after request by either party), then in either such
event Tenant (if it is not in an Event of Default under this Lease and if the
damage was not caused by Tenant or its Permittees) at its option may terminate
this Lease by giving written notice to Landlord within ten (10) days after the
end of the two hundred and ten (210) day period aforesaid or within fifteen (15)
days after receipt from the insurance company of its aforesaid determination as
the case may be. However, Tenant’s notice of termination hereof shall be
ineffective, null and void if Landlord completes the restoration of the Demised
Premises within thirty (30) days from Landlord’s receipt of such termination
notice.

 

(D)             Notwithstanding any provision herein above to the contrary, in
the event the Demised Premises shall be totally destroyed or rendered totally
untenantable as a result of fire or other casualty which occurs during the last
six (6) months of the Term, or any renewal or extension thereof, and Tenant has
not exercised any remaining unexpired renewal option under the Lease, then
Tenant (if it is not in an Event of Default under this Lease and if the damage
was not caused by Tenant or its Permittees) shall have the option to terminate
this Lease, without penalty, by giving Landlord written notice thereof within
thirty (30) days after the occurrence of such damage or destruction.

 

21

--------------------------------------------------------------------------------


 

10.                        COMPLIANCE WITH LAWS, ETC.

 

Tenant, at its own expense, will promptly comply with, observe and perform all
of the requirements of, and will obtain and maintain in force all licenses,
permits and other authorizations required by, all of the statutes, ordinances,
rules, orders and regulations, now in effect or hereafter promulgated,
concerning the use or occupancy of the Demised Premises and/or the conduct of
Tenant’s business, and whether required by federal, state, county or town
governments and whether required of the Tenant or Landlord (collectively,
“Laws”). The Tenant agrees that it will promptly comply, at its own expense,
with all rules, orders and regulations of the county Fire Marshal or other
governmental agency or authority having jurisdiction for the prevention of fire,
and other hazards, applicable to said Demised Premises, or for the preservation
of the Demised Premises, or the correction or abatement of nuisances or
grievances for which either the Landlord or the Tenant may be responsible as a
result of Tenant’s use and occupancy of the Demised Premises during the term of
this Lease, and Tenant shall at its own expense comply with all rules,
regulations and requirements of Landlord’s and Tenant’s insurance carriers
concerning Tenant’s use and occupancy of the Demised Premises and conduct of its
business therein (collectively, “Insurance Requirements”). Tenant shall not
place or store in the Demised Premises, nor deposit in any utility lines
thereof, any hazardous or toxic substances or material or any items which
violate any applicable federal, state, or local environmental protection laws or
the requirements of Landlord’s insurance carriers, and Tenant will indemnify,
defend and hold Landlord harmless from all liability and expense arising from
Tenant’s violation of this Section 10. Tenant’s obligation to indemnify, defend
and hold Landlord harmless under this Section 10 of the Lease shall include any
and all liability, losses, costs, damages, claims, cause or causes of action of
whatsoever nature arising out of or in connection with Tenant’s breach or
purported breach of Tenant’s compliance obligations applicable to the Demised
Premises under the Americans with Disabilities Act of 1990 or any regulations
promulgated thereunder, as the same may hereinafter be amended (collectively,
the “ADA”), and under applicable life safety codes at any time during the term
of the Lease (including any renewal or extension thereof).

 

11.                        NON-WAIVER OF BREACH.

 

The failure of Landlord to insist, in any one or more instances, upon a strict
performance of any of the covenants of this Lease, or to exercise any option
herein contained, or to serve any notice, or to institute any action or summary
proceedings, or otherwise to act as though this Lease had expired pursuant to
any of the provisions of this Lease, shall not be construed as a waiver or
relinquishment by Landlord for the future, of such covenant or option, or right
thereafter to serve notice and to have this Lease expire under any provision of
this Lease, but such covenant or option shall continue and remain in full force
and effect. The receipt by Landlord of Rent, with knowledge of the breach of any
covenant hereof, shall not be deemed a waiver of such breach, and no waiver by
Landlord of any provision hereof shall be deemed to have been made, unless
expressed in writing and signed by Landlord or its duly authorized agent. The
rights and remedies herein created are cumulative, and the use of one remedy
shall not be taken to exclude or waive the right to the use of another.

 

22

--------------------------------------------------------------------------------

 

12.                               EVENT OF DEFAULT; REMEDIES; RELETTINGS; LEGAL
COSTS; INTEREST; ACCORD AND SATISFACTION; CONCESSIONS; DEFAULT UNDER OTHER
LEASES.

 

(A)             EVENT OF DEFAULT. It is hereby mutually covenanted and agreed,
that that any or all of the following shall be an “Event of Default” by Tenant:

 

(i)                                     if Tenant should fail to pay promptly
when and as due any payment of Basic Monthly Rental, Additional Rent or other
sums payable by Tenant hereunder (a “Monetary Default”), and if such Monetary
Default is not fully cured within five (5) business days after written notice
thereof from Landlord to Tenant (except that Landlord need not give Tenant more
than two (2) notices of non-payment of monthly rent installments in any one
Lease Year, it being agreed an Event of Default shall exist without regard to
such notice as concerns more than two (2) monthly rent defaults in a Lease
Year); or if Tenant shall fail promptly and timely to keep and perform each and
every covenant, condition and agreement not involving payment of money (a
“Non-Monetary Default”) herein contained and on the part of Tenant to be kept
and performed, and if such Non-Monetary Default is not fully cured within thirty
(30) days after written notice from Landlord to Tenant (or within such
additional time as reasonably needed to cure same if Tenant acts diligently to
and does cure same promptly and holds Landlord harmless from all liability and
expense arising from such default and the existence thereof is not a default
under any deed of trust on the Demised Premises and does not materially
adversely affect the value, safety or security of the Demised Premises nor cause
disturbance to other tenants of the Building or neighboring buildings); or if
Tenant fails to keep in force any insurance herein required and such default is
not cured within five (5) business days after written notice, or if any act or
omission of Tenant causes unreasonable interference with the use, occupancy or
quiet enjoyment of any other tenant of the Building or of any neighboring
building and is not abated within five (5) business days after written notice
from Landlord; or

 

(ii)                                          if Tenant shall abandon or
evidence any intention to abandon the Demised Premises and fail to pay any Rent
due under the Lease; or,

 

(iii)                                       if the Tenant’s estate hereby
created shall be taken on execution or other process or law; or

 

(iv)                                      if there shall occur any of the events
described in Section 5 hereof which entitle Landlord to terminate this Lease
pursuant to said Section 5;

 

(B)             REMEDIES. In each and every such Event of Default, from
thenceforth and at all times thereafter, at the exclusive and absolute option
and discretion of Landlord, the Tenant’s right of possession of the Demised
Premises shall thereupon cease and terminate, and Landlord, in addition to its
right to distrain for Rent, shall be entitled to the immediate possession of the
Demised Premises and to remove all persons and property therefrom and to
re-enter the same without further demand of Rent or demand of possession of said
Demised Premises, with process of law and without becoming liable to prosecution
therefor, any statutory or other notice to quit or of intention to re-enter
being hereby expressly waived by Tenant; and in the event of such re-entry or
retaking by Landlord, Tenant shall nevertheless remain in all events liable and

 

23

--------------------------------------------------------------------------------


 

answerable for the full Rent to the date of retaking or re-entry. Tenant shall
also be and remain answerable in damages for the deficiency or loss of Rent
which Landlord may thereby sustain in respect of the balance of the term; and in
such case Landlord reserves full power, which is hereby acceded to by Tenant, to
re-let said Demised Premises or any portion(s) thereof as Landlord may select,
upon such terms and rentals as Landlord may deem proper (which re-lettings may
be for a term lesser or longer than the term of this Lease, at Landlord’s
exclusive discretion), all at the risk and cost and for the benefit of Tenant in
liquidation and discharge, in whole or in part, as the case may be, of the
liability of Tenant under the terms and provisions of this Lease, and such
damages, at the option of the Landlord, may be recovered by it at the time of
the retaking or re-entry, or in separate actions, from time to time, as Tenant’s
obligation to pay Rent would have accrued if the term had continued, or from
time to time, as said damages shall have been made more easily ascertainable by
relettings of the Demised Premises, or such action by Landlord may at the option
of Landlord be deferred until the expiration of the term, in which latter event
the cause of action shall not be deemed to accrue until the date of the
termination of said term.

 

(C)             RELETTINGS. If Landlord retakes the Demised Premises after an
Event of Default, then Landlord shall make commercially reasonable efforts to
re-let the Demised Premises in order to mitigate the damages that may be owed by
Tenant, in which case, Landlord shall not be liable for any failure to actually
re-let the Demised Premises. All rents received by Landlord in any such
reletting shall be applied first to the payment of such expenses as Landlord may
have incurred in recovering possession of the Demised Premises and in reletting
the same, including also brokerage commissions and fees and costs of renovations
and alteration of the Demised Premises, second, to the payment of any costs and
expenses incurred by Landlord, including also making necessary repairs to the
Demised Premises or in curing any default on the part of Tenant in any covenant
or condition herein made binding upon Tenant, and, last, any remaining rent
shall be applied toward the payment of Rent due from Tenant under the terms of
this Lease, with interest at the rate of fifteen percent (15%) per annum or at
the highest lawful rate under then applicable Maryland laws, whichever is less,
and Tenant expressly agrees to pay any deficiency then remaining. Landlord,
however, at its option, may refrain from terminating Tenant’s right of
possession, and in such case may enforce against Tenant the provisions of this
Lease for the full term thereof.

 

(D)             LEGAL COSTS. In any action or proceeding which the Landlord or
the Tenant may be required to prosecute to enforce its respective rights
hereunder, the unsuccessful party therein agrees to pay all costs incurred by
the prevailing party therein, including reasonable attorneys’ fees, to be fixed
by the court, and said costs and attorneys’ fees shall be made a part of the
judgment in said action. In any situation in which a dispute is settled other
than by action or proceeding, the parties shall pay their respective costs and
attorneys’ fees relating thereto. If Landlord is the prevailing party in any
action or proceeding against Tenant, then Tenant’s payment of Landlord’s costs
and attorneys’ fees relating thereto shall be considered a payment of Additional
Rent.

 

(E)              INTEREST. If a Monetary Default by Tenant occurs under any
terms of this Lease, Tenant shall pay Landlord, in addition to the amount so in
default and any Late Charges that may be applicable, interest at the rate of
fifteen percent (15%) per annum, or the highest

 

24

--------------------------------------------------------------------------------


 

lawful rate, whichever is less (the “Default Interest Rate ”), from the date the
payment was due until the date Landlord receives said payment. If a Non-Monetary
Default by Tenant occurs under any provisions of this Lease, Landlord at its
sole option and discretion may take the action to cure such Non-Monetary Default
(without any obligation to do so) in addition to and without waiving any other
remedies, and Tenant will reimburse Landlord promptly on demand for all
reasonable costs incurred by Landlord plus interest at the Default Interest Rate
from the date Landlord pays for such incurred costs until the date Landlord
receives payment from Tenant.

 

(F)               ACCORD AND SATISFACTION. No receipt and retention by Landlord
of any payment tendered by Tenant in connection with this Lease will give rise
to or support or constitute an accord and satisfaction, notwithstanding any
accompanying statement, instruction or other assertion to the contrary (whether
by notation on a check or in a transmittal letter or otherwise), unless Landlord
expressly agrees to an accord and satisfaction in a separate writing duly
executed by the appropriate persons. Landlord may receive and retain, absolutely
and for itself, any and all payments so tendered, notwithstanding any
accompanying instructions by Tenant to the contrary. Landlord will be entitled
to treat any such payments as being received on account of any item or items of
Rent, interest, expense or damage due in connection herewith, to be applied in
such amounts and in such order as Landlord may determine at its sole option.

 

(G)             CONCESSIONS. Any abatements of Rent or other economic incentives
(such as moving allowances, the cost of performing Landlord’s Work, brokerage
fees, or any other cash payments or allowances) actually made by Landlord to or
on behalf of Tenant in conjunction with this Lease (the “Concessions”) are
subject to the condition that during the Initial Term of the Lease, Tenant will
faithfully comply with all of the terms and conditions of the Lease. If, after
an Event of Default, Landlord terminates the Lease and takes possession of the
Demised Premises to mitigate its damages, then Tenant shall reimburse Landlord
as Additional Rent for the cost of the Concessions multiplied by a fraction, the
numerator of which shall be the number of months remaining in the Initial Term
after the Event of Default occurs, and the denominator of which shall be the
number of months in the Initial Term of this Lease. Provided, however, that any
such reimbursement of the cost of Concessions shall not result in any
duplicative recovery of damages by Landlord.

 

(H)            DEFAULT UNDER OTHER LEASES. It is further understood and agreed
that if Tenant is in default or breach beyond any applicable grace or cure
periods under any other lease or leases between Tenant as tenant and Landlord or
any partnership, joint venture, corporation or other entity or parties
affiliated with Landlord in which Landlord’s partners or any of them has an
ownership interest, then in any such event such default or breach shall
constitute an Event of Default by Tenant under this Lease at the option and
exclusive discretion of Landlord, entitling Landlord to exercise any or all
rights and remedies provided herein (including without limitation those in
Section 12 hereof), in addition to and without limitation of any rights and
remedies under such other lease(s).

 

13.                               LANDLORD’S LIABILITY.

 

If Landlord shall sell, convey or otherwise transfer or dispose of the Demised
Premises and/or the Building in which same is located, and if the purchaser then
assumes all

 

25

--------------------------------------------------------------------------------


 

obligations of the Landlord under this Lease (including the obligations of
Landlord accruing prior to such transfer), then the undersigned Landlord shall
be deemed to be released of all obligations hereunder accruing on and after the
date of the transfer or other disposition of the Demised Premises, effective
from and after the date of such transfer. Landlord’s liability under this Lease
shall be limited to its ownership interest in the Building and any proceeds from
the sale thereof. However, in no event shall any partners in Landlord ever have
any personal liability under this Lease, nor may this Lease be enforced against
any such partners in Landlord, nor shall Tenant have any recourse to any assets
or properties of any partners in Landlord for enforcement of any provisions of
this Lease, except in the event that the proceeds from sale of the Building have
been transferred or distributed from Landlord to such partners.

 

14.                               TENANT’S SIGNS.

 

Tenant shall have the right, with Landlord’s consent, to install signage on the
Building, in compliance with all Laws and covenants applicable to Seneca Meadows
Corporate Center, identifying Tenant as the occupant of the Building. Tenant
shall not place any signs or other forms or kinds of advertising in or about the
Demised Premises, which may be visible from the exterior thereof, without
Landlord’s prior written consent in each instance. Any signs installed by Tenant
shall be installed at its own expense and in compliance with all applicable
Laws, and shall be removed by Tenant by the expiration or termination hereof,
with all damage to Landlord’s property repaired by and at the expense of Tenant.

 

15.                               LANDLORD’S SIGNS.

 

Unless Tenant shall have timely exercised any operative renewal option rights
under this Lease, Tenant agrees that Landlord and its agents shall have the
right to place a “For Lease” sign in the front or exterior of the Demised
Premises at all times during the last six (6) months of the term hereof, and a
“For Sale” sign at any time, provided said signs do not block the visibility of
Tenant’s signs and do not interfere with Tenant’s use of the Demised Premises.
Tenant will not disturb or obstruct visibility of any such signs. In the event
any Building monument signage is made available by Landlord to tenants of the
Building, then Landlord, at Landlord’s cost and expense, shall furnish and
install a slot with Tenant’s name and logo on such Building monument signage.

 

16.                               ENTRY AND ACCESS.

 

(A)             Tenant further agrees that the Landlord and/or its
representatives, contractors and employees shall have the right at all
reasonable times, during business hours, upon prior notice and if accompanied by
an escort of Tenant, if Tenant so desires, and at any time without notice or
escort in emergencies, to enter upon the Demised Premises to inspect the same or
make engineering surveys, exploratory excavations, repairs, alterations and
additions, and to perform any work required of Landlord under this Lease or
which Landlord deems necessary for the safety or preservation of the Demised
Premises or of the Building, including also any work required of Tenant in
respect of which Tenant is in an Event of Default. Unless Tenant shall have
timely exercised any operative renewal option rights under this Lease, Tenant
also agrees to permit Landlord and/or its agents to show the Demised Premises to
prospective tenants at all

 

26

--------------------------------------------------------------------------------


 

reasonable times after prior notice and accompanied by an escort of Tenant
during the last six (6) months of the term hereof and any time after Tenant has
given Landlord notice of termination of this Lease under any provision hereof
entitling Tenant to do so, or if Tenant is in an Event of Default or subject to
any Events of Bankruptcy.

 

(B)             If Tenant shall have vacated and abandoned the Demised Premises,
then the Landlord and/or its representatives, contractors and employees shall
have the right to enter the Demised Premises, by force or otherwise if necessary
and without being liable therefor, and without in any manner affecting Tenant’s
obligations under the Lease. The exercise of such reserved right by Landlord
shall not be deemed a disturbance of Tenant’s right of Quiet Possession under
the Lease, shall not affect Tenant’s obligation to pay Rent under the terms of
the Lease, shall not be deemed to constitute actual or constructive eviction,
and shall not subject Landlord to any liability to Tenant therefor.

 

17.                               EMINENT DOMAIN.

 

Tenant agrees that if the said Demised Premises, or any part thereof, shall be
taken, condemned or acquired for public or quasi-public use or purpose by any
competent authority, whether by condemnation proceedings, lease or purchase,
Tenant shall have no claim against Landlord and shall not have any claim or
right to any portion of the amount that may be awarded as damages or paid as a
result of any such condemnation, lease or purchase; it being agreed that the
full amount of such award, or other proceeds, if any, made or paid by the taking
authority shall be paid to and retained by Landlord free of any claim by Tenant
to any portion thereof; and all right of Tenant to damages therefor, if any, are
hereby assigned by Tenant to Landlord. Should all or a substantial part of the
Demised Premises be so taken or acquired, the term of this Lease shall cease and
terminate from the date of the taking, and Tenant shall have no claim against
Landlord for the value of any unexpired term of this Lease or for any other
matters. All Rent and other sums payable by Tenant hereunder shall be adjusted
and paid by Tenant to the date on which Tenant is required, by said taking
authority, to surrender possession of said Demised Premises. However, if the
portion of the Demised Premises so taken or acquired does not render the Demised
Premises unusable for the purposes herein permitted, then this Lease shall not
terminate, but shall continue in effect with the Rent reduced in proportion to
the area of the Demised Premises so taken or acquired. Notwithstanding the
foregoing provisions of this Section 17, Tenant shall have the right at its own
expense, and in a separate action from Landlord’s condemnation proceedings, to
pursue against the condemning authority claims for Tenant’s relocation expenses
and other losses (excluding loss of the leasehold) necessitated by such taking
of the Demised Premises, provided that no such claim of or award to Tenant shall
reduce, delay, interfere with or otherwise in any manner adversely affect any
claims of or award to Landlord for taking of Landlord’s interest in the Demised
Premises, this Lease, the Building, the Land appurtenant thereto or any other
claims to which Landlord is entitled.

 

18.                               CONSENT.

 

Whenever the consent or approval of the Landlord or Tenant is required under
this Lease, such consent will not be unreasonably withheld, conditioned or
delayed, except as otherwise herein provided for exclusive discretion given to
Landlord. The party giving its

 

27

--------------------------------------------------------------------------------


 

consent, or the reasons for not giving consent, shall respond in writing to the
other party’s request for consent within ten (10) business days of its receipt
of such request (but shall not be deemed to grant such consent nor to waive any
rights by failing to respond within said period).

 

19.                        TENANT’S PROPERTY.

 

The Tenant further covenants and agrees that all personal property in and upon
the Demised Premises shall be and remain there at Tenant’s sole risk, and the
Landlord and its partners, agents and employees (collectively, “Landlord
Parties”) shall not be liable for any damage to or loss of any personal property
arising from any acts or negligence of any other persons, nor from the leaking
of the roof, nor from the bursting, leaking or overflowing of water, sewer or
steam pipes, nor from heating or plumbing fixtures, nor from the handling of
electric wires or fixtures, nor from any other cause whatsoever, nor shall the
Landlord or any Landlord Parties be liable for any injury to the person of the
Tenant or other persons in or about the Demised Premises, (unless and only to
the extent caused solely by the negligence or willful misconduct of the
respective Landlord Parties); the Tenant expressly agreeing to save the Landlord
harmless in all such cases and to carry public liability insurance in a company
as provided in Section 6 hereof. Tenant covenants and agrees that it will not
operate any machinery in the Demised Premises which may cause unreasonable
vibration or damage to the Demised Premises or unreasonably disturb or annoy
other tenants, nor to use a loud speaker or any other device nor conduct any
activity in or at the Demised Premises which can be heard outside the Demised
Premises. No storage of any kind will be allowed on the exterior of the Building
or on the Common Areas serving the Building.

 

20.                               SUBORDINATION.

 

Tenant further covenants and agrees that this Lease and the rights of Tenant
hereunder are subject and subordinate to the lien of any mortgage or deed of
trust encumbrance or encumbrances now or at any time hereafter placed upon said
Demised Premises by Landlord, and to any and all renewals, modifications,
consolidations, recastings, refinancings and replacements thereof (collectively
or separately the “Financing”). It is the intention of the parties that this
provision be self-operating and that no further instrument shall be required to
effect such subordination. The Tenant, however, does hereby agree to execute and
deliver to Landlord or its mortgagees within ten (10) days after each written
request any and all instruments necessary to effect such subordination which the
Landlord or its mortgagees may request or require. Notwithstanding the
subordination of this Lease as aforesaid, any present or future mortgagee or
beneficiary under any mortgage or deed of trust covering such Financing at its
option may require that this Lease shall be senior in lien to such mortgage or
deed of trust, and that this Lease shall not terminate in the event of
foreclosure of any such mortgage or deed of trust. Tenant covenants and agrees
in the event of foreclosure of any such mortgage or deed of trust, within ten
(10) business days after each request of the purchaser or mortgagee, to attorn
to the purchaser upon such foreclosure sale and to recognize such purchaser as
the landlord under this Lease (provided such purchaser or mortgagee expressly
recognizes Tenant’s occupancy and assumes Landlord’s obligations to Tenant
hereunder), and Tenant agrees to execute and deliver at any time, within ten
(10) business days after request of Landlord or of any such mortgagee any
instrument which may be necessary in any such foreclosure proceeding or

 

28

--------------------------------------------------------------------------------


 

otherwise to evidence such attornment. Tenant further waives the provisions of
any statute or rule of law, now or hereafter in effect, which may give or
purport to give Tenant any right or election to terminate or otherwise adversely
affect this Lease and the obligations of Tenant hereunder in the event of any
such foreclosure. However, provided Tenant is not in an Event of Default
hereunder nor subject to any one (1) or more Events of Bankruptcy, Landlord
agrees to exercise reasonable efforts (at Tenant’s expense if requested to do so
by Tenant) to arrange for Landlord’s mortgagee to join with Tenant (and with
Landlord if the mortgagee so requires) in executing a commercially reasonable
non-disturbance, subordination and attornment agreement in form and content
satisfactory to the mortgagee, whereby such subordination of this Lease to
Landlord’s deeds of trust is confirmed but the mortgagee agrees that this Lease
and Tenant’s rights hereunder (including the right to possession, use and
enjoyment of the Demised Premises) will not be materially and substantially
disturbed by such mortgagee or any foreclosure purchaser so long as Tenant is
not in an Event of Default under this Lease, and whereby Tenant grants the
attornment mentioned above (such agreement being sometimes hereinafter referred
to as an “SNDA”). However, neither the refusal of any existing mortgagee to join
in any such agreement nor Landlord’s inability to cause same to be done shall in
any respect affect this Lease or Landlord’s rights or Tenant’s obligations
hereunder. Any mortgagee or foreclosure purchaser or their successors in
interest shall not (a) be bound by any prepayment of Rent or other sums more
than thirty (30) days in advance paid by Tenant to any prior landlord (including
Landlord), nor (b) be bound by any amendment to this Lease or by any waiver or
forbearance by any prior landlord (including Landlord) made without prior
written consent of such mortgagee, nor (c) be liable for any act, omission or
default of any prior landlord (including Landlord), nor (d) be subject to any
offsets or defenses Tenant may have against any prior landlord (including
Landlord), nor (e) be accountable hereunder for a Security Deposit posted by
Tenant hereunder (except to the extent received by such mortgagee or foreclosure
purchaser, as the case may be). Any mortgagee of Landlord shall be discharged of
all obligations hereunder which may have arisen from its becoming a mortgagee in
possession, and landlord, or otherwise after such mortgagee disposes of its
interest in the Demised Premises. A sample of Landlord’s existing mortgagee’s
form SNDA and form “Estoppel” are attached hereto as Exhibit “G” and
Exhibit “H”, respectively. Notwithstanding any other provision in this
Section 20 to the contrary, the subordination of this Lease to any future
Financing shall be conditioned upon Landlord delivering to Tenant a commercially
reasonable SNDA for each future mortgage hereafter encumbering the Building,
which SNDA Tenant agrees to promptly execute.

 

21.                               FIRE INSURANCE.

 

Tenant will not carry on any activity in the Demised Premises, or do or permit
anything to be done therein, which is contrary to any law, ordinance, order or
regulation of the federal, state, county or municipal government, or of any
board, agency or department thereof; and Tenant shall not permit nor do anything
which would increase the Basic Rate (as defined below) of the Landlord’s fire
insurance on the Building as established by the appropriate agency having
jurisdiction. For purposes of definition herein, the “Basic Rate” shall be such
rate as published by the said appropriate agency, exclusive, however, of any
excess or surcharges appended thereon by virtue of or directly attributable to
so-called faults of management. If Tenant’s use or occupancy of or business at
the Demised Premises causes an increase in the final rate of Landlord’s
insurance on the Building or the Demised Premises over and above the Basic

 

29

--------------------------------------------------------------------------------


 

Rate for construction of this type occupied for the purposes permitted
hereunder, then Tenant, upon written notice from Landlord, shall immediately
take all necessary steps to eliminate the excess charge attributable to such
faults of management. Should Tenant refuse or fail to take such action as may be
necessary to eliminate the cause for said excess charges, Tenant shall pay to
Landlord on demand as Additional Rent, that portion of the aforesaid fire and
extended coverage insurance premium caused by such excess charge on all
outstanding insurance carried on the Demised Premises and/or the Building of
which same are a part.

 

22.                               PARKING AREAS.

 

(A)             Landlord shall provide free, on-site surface parking for the use
in common of all tenants in the Building at the rate of approximately three and
one-half (3.5) parking spaces per 1,000 square feet of rentable area in the
Building. Landlord, at its sole cost and expense, agrees to designate up to five
(5) parking spaces from Tenant’s allotment as “Reserved” for the benefit of
Tenant and/or its guests and invitees. However, Landlord shall not be
responsible for ensuring that those spaces are used exclusively by Tenant and/or
its guests and invitees.

 

(B)             Tenant further agrees to keep the parking area in front of the
Demised Premises (between the Building line and public property) clean and free
of Tenant’s and its invitees’ merchandise, property, abandoned vehicles and
equipment, at its own expense. In the event that Tenant shall fail to abide by
the foregoing provisions of this Lease, and it becomes necessary for Landlord to
perform same, Tenant agrees, after written notice from Landlord and an
opportunity to cure, to reimburse the Landlord for such reasonable expenses and
costs occasioned by the Tenant’s neglect.

 

23.                               PLATE GLASS.

 

Tenant agrees, at its own expense, to replace all plate glass doors, windows and
partitions of the Demised Premises with glass of like kind and quality if such
glass is cracked, broken or otherwise damaged by causes other than those insured
against and covered by the insurance policies carried on the Building (as
referenced in Section 8(B)).

 

24.                               NOTICES.

 

(A)             All notices required or desired to be given under this Lease
must be in writing, and sent via certified or registered U.S. Postal Service
First Class Mail, return receipt requested, postage prepaid, or by express or
overnight courier service, addressed if to Landlord at 20457 Seneca Meadows
Parkway, Germantown, Maryland 20876, and if to Tenant at the Demised Premises,
or to such other address as either party itself may from time to time designate
to the other by like notice given at least ten (10) days before the date such
address change is effective. All such mailed notices shall be deemed properly
given if given as aforesaid and deposited in a United States post office or
mailbox. The date of giving such notices shall be deemed to be the second
business day after the date of deposit thereof as aforesaid as concerns mailed
notices, or the date of receipt by the addressee or attempted delivery to the
address in the case of notices sent by courier.

 

30

--------------------------------------------------------------------------------


 

(B)             Written notice shall be given to Landlord, pursuant to
Section 24(A) above, for any (i) change of name of Tenant or any Guarantor under
the Lease; (ii) change of organizational structure of Tenant or any Guarantor
under the Lease; (iii) permission by Tenant to a third party to use all or a
portion of the Demised Premises; (iv) encumbrance of this Lease or of the
Demised Premises by Tenant or any Guarantor under the Lease; (v) appointment of
a receiver or trustee of any of Tenant’s property or property of any Guarantor
of Tenant; (vi) assignment or sale in bankruptcy or insolvency of Tenant or any
Guarantor of Tenant; or (vii) transfer of majority control of Tenant or any
Guarantor of Tenant under this Lease by any means, including operation of law,
to parties or entities other than those maintaining majority control on the date
of execution of this Lease. Said notice to Landlord shall be accompanied by the
following, as applicable: (i) the new name of the organizational entity,
address, state of organizational formation, and Certificate of Good Standing or
foreign qualification, if applicable, from the Maryland State Department of
Assessment and Taxation on behalf of Tenant or any Guarantor of Tenant under
this Lease; (ii) the name, title, address, phone number, fax number and email
address of the proper authorized officer or agent of such Tenant or Guarantor of
Tenant under this Lease to receive any written notice to be issued by Landlord
under the Lease; (iii) name, address and contact information for any parties or
entities that maintain majority control of Tenant or any Guarantor of Tenant
under this Lease subsequent to the date of execution of this Lease; and
(iv) written documents satisfactory to Landlord, in its reasonable judgment, to
evidence any such name change, change of organizational entity, any encumbrance,
transfer or assignment of all or any part of Tenant’s interest in this Lease or
in the Demised Premises, or the transfer of majority control of Tenant or any
Guarantor of Tenant under this Lease, together with such additional information
as Landlord reasonably may require.

 

25.                               TENANT ESTOPPEL CERTIFICATES; LANDLORD CURE
RIGHTS.

 

(A)             TENANT ESTOPPEL CERTIFICATES. Tenant shall, without charge
therefor, at any time and from time to time, within ten (10) days after request
from Landlord (but in no event more than two (2) times in any calendar year),
execute, acknowledge and deliver to Landlord a written estoppel certificate (in
form and contents reasonably requested by Landlord), certifying to Landlord
and/or any mortgagee, assignee of a mortgagee, any master landlord or any
purchaser of the Building or Demised Premises, or any other party designated by
Landlord, as of the date of such estoppel certificate, as to all or such of the
following matters as reasonably requested by Landlord, to the extent such
matters then are the case (and if not, then stating all details to the contrary
thereof), namely: (a) that Tenant has unconditionally accepted and is occupying
the Demised Premises covered by this Lease; (b) that the Demised Premises have
been completed as required by the terms of this Lease; (c) that the Lease is in
full force and effect, and that no known Events of Default now exist thereunder;
(d) that this Lease constitutes the entire agreement between Landlord and Tenant
and has not been modified; (e) that the Lease Rents are now being paid on a
current basis, and the date to which any Rent has been paid in advance; (f) that
Landlord has fulfilled all of its duties of an inducement nature, and neither
Landlord nor Tenant is in an Event of Default under the Lease; (g) that in the
event the Tenant receives written notice from Landlord’s mortgagee stating that
a default has occurred under its deed of trust loan, and that the mortgagee
requires payment of rent to it, then the Tenant will thereafter remit all Rent
payments as directed and to the address set forth in such written notice;
(h) that there are no off-sets or credits against Rents, and Rents have not been
prepaid more than

 

31

--------------------------------------------------------------------------------


 

thirty (30) days in advance; (i) that Tenant has received no notice of a prior
assignment, or pledge of Rents, under this Lease; (j) complete details of any
matters of which Tenant has knowledge or which Tenant claims, which are contrary
to the statements contained in clauses (a) through (f) inclusive, (h) and (i) of
this Section; (k) the commencement and expiration dates of the then operation
term hereof, and of any then exercised renewal terms; such other matters
concerning this Lease, the parties hereto and/or the Demised Premises as
Landlord may reasonably request; and (m) that Tenant understands such Estoppel
Certificate is being relied on by the mortgage lender or purchaser requesting
same as an inducement to its loan or purchase.

 

(B)             LANDLORD CURE RIGHTS. Landlord shall not be deemed to be in
default under any of its obligations under this Lease unless (a) Tenant has
given to Landlord (and to each of Landlord’s mortgagees of whom Tenant has been
given written notice of such mortgagee’s name and address) written notice of
such Landlord default, and (b) such default of Landlord has not been cured by
Landlord or its mortgagee within thirty (30) days after their receipt of such
notice or within such additional time as may reasonably be necessary to cure
same if Landlord or its mortgagee acts with commercially reasonable diligence to
cure same (provided, that such mortgagee shall have such additional time to cure
same as may be necessary to enable it to exercise any rights under its deed of
trust and other loan documents, including foreclosure and acquisition of control
and/or possession of the Demised Premises and Building). The cure periods
aforesaid afforded Landlord and its mortgagees shall be further extended by all
delays in such cure actions caused by fire or other casualty, strikes, lockouts
or other labor troubles, shortages of equipment, materials or utilities, power
outages, acts of God or the public enemy, vandalism, governmental requirements,
action or inaction or other causes not reasonably within their control. Tenant
shall not be entitled to exercise any legal, equitable, or other remedies for
any default of Landlord unless same remains uncured beyond the grace period
after receipt of written notice as aforesaid. Landlord shall not be deemed in
default under this Lease, if Landlord or its mortgagee(s) cure(s) such default
within the applicable grace period after notice as aforesaid. Tenant’s rights
and remedies with respect to any default of Landlord hereunder shall be subject
to the terms and provisions of this Lease, and in no event shall include any
right of Tenant to self-help or to perform any work on behalf of Landlord, nor
any right of Tenant to withhold or to any abatement or setoff with respect to
any Rent or other sums payable by Tenant under this Lease, nor any right to
terminate this Lease.

 

26.                               MORTGAGEE REVISIONS.

 

If requested by Landlord’s mortgage lender, Tenant agrees to join with Landlord
in executing such amendments to this Lease as such lender may require, provided
same do not increase the rentals or other amounts payable by Tenant hereunder,
nor materially alter Tenant’s rights and/or obligations or Landlord’s rights
and/or obligations under this Lease.

 

27.                               QUIET POSSESSION.

 

Landlord covenants and agrees with Tenant that upon Tenant’s paying the Rent and
Additional Rent and observing and performing all terms, covenants and conditions
of this Lease on Tenant’s part to be performed, Tenant shall during the term of
this Lease have quiet

 

32

--------------------------------------------------------------------------------

 

possession of the Demised Premises (subject, however, to all terms, conditions
and provisions of this Lease), without interference by Landlord.

 

28.                               MISCELLANEOUS GENERAL PROVISIONS.

 

(A)          JOINT AND SEVERAL. In case two (2) or more persons or parties shall
constitute the Tenant hereunder, the covenants, obligations, and agreements
herein made binding upon the Tenant shall be the joint and several obligations
of all such persons and parties.

 

(B)          ENTIRE AGREEMENT. This Lease, including the exhibits referenced
herein and annexed hereto, constitutes the entire agreement of the parties in
respect of the Demised Premises thereby leased, and there are no oral agreements
between the parties. This Lease cannot be modified or amended, except by written
instrument executed by Landlord and Tenant.

 

(C)          WAIVER OF JURY TRIAL. The Tenant and Landlord waive all right to
trial by jury in any proceeding which may be instituted by one party against the
other party in respect of the Demised Premises or this Lease.

 

(D)          SEVERABILITY. If any provision of this Lease shall at any time be
finally adjudicated to be invalid or illegal by any court of competent
jurisdiction, this Lease shall not be invalidated thereby; and in such event
this Lease shall be read and construed as if such invalid or illegal provision
had not been contained herein, but only to the extent same is so adjudicated to
be invalid or illegal.

 

(E)           HEADINGS. The paragraph or section captions hereof are for
convenience of reference only and shall not limit or affect the provisions
hereof.

 

(F)            MINIMUM TEMPERATURE. Unless due to a problem beyond Tenant’s
reasonable control, Tenant at its own expense agrees to maintain the temperature
level in the Demised Premises at a level sufficient to prevent freezing of or
damage to any water or sprinkler pipes or lines in or serving the Demised
Premises.

 

(G)          BUSINESS DAYS. For purposes hereof, the phrase “business days”
shall mean Mondays through and including Fridays, excluding holidays on which
federal government and Maryland State government offices are closed.

 

(H)         AUTHORITY OF PARTIES. Landlord and Tenant represent to each other
that each is duly organized, validly existing and in good standing under the
laws of their respective states of formation, and that each of the individuals
signing this Lease on behalf of Landlord and Tenant have the full right, power,
capacity and authority to execute and deliver this Lease as a binding and valid
obligation of the Landlord and Tenant as the case may be hereunder.

 

(I)              APPLICABLE LAW. This Lease shall be construed under the laws of
the State of Maryland, without regard to choice of law or conflict of laws
principle.

 

33

--------------------------------------------------------------------------------


 

(J)              INTERPRETATION. The parties confirm they have been represented
by their own counsel in the negotiation and preparation of this Lease and no
provision of this Lease shall be construed against Landlord based on any
rules of construction which assume that Landlord has prepared this Lease or that
same should be construed against the party preparing same.

 

(K)          LANDLORD APPROVAL. All powers of approval given to Landlord under
this Lease, and exercise thereof, are solely for its benefit and do not
constitute any representation or warranty from Landlord.

 

(L)           DRAFT NOT BINDING. Submission of this Lease in any number of
drafts unexecuted by Landlord and Tenant shall not constitute a reservation of
or option for lease, nor shall any negotiations between Landlord and Tenant
constitute a legally binding obligation of Landlord and Tenant of any kind; it
being agreed that this Lease shall only be binding upon Landlord and Tenant when
fully executed by Landlord and Tenant with a counterpart fully executed original
hereof received by each of said parties.

 

(M)       BINDING EFFECT. The provisions of this Lease shall bind, and inure to
the benefit of, the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors and (subject to Section 7
hereof) assigns.

 

(N)          GENDERS; PRONOUNS. Wherever required in the context, the singular
number shall include the plural number, the plural number shall include the
singular number, and the use of any gender shall be deemed to include all
genders. It is understood and agreed that the relationship between Landlord and
Tenant created by this Lease is that of landlord and tenant only and no other
and they shall not be deemed partners or agents of the other party hereto.

 

29.                               RENEWAL OPTION AND RENEWAL TERM; RENEWAL
RENTAL.

 

(A)          RENEWAL OPTION AND RENEWAL TERM. Provided that no Event of Default
of Tenant exists under this Lease at the time of exercise of any renewal option,
or at time of commencement of any renewal term, the Tenant shall have the right
and option (the “Renewal Option”) to renew and extend the Term of this Lease for
one (1) additional consecutive period of five (5) years (the “Renewal Term”),
commencing therefor at 12:01 a.m. on the day immediately following the
expiration date of the Initial Term hereof. The Renewal Option may be exercised
only by written notice from Tenant to Landlord given at least twelve (12) months
prior to the expiration of the then current Term hereof (the “Renewal Notice”).
Such Renewal Term shall be upon the same terms and conditions of this Lease,
except that Landlord shall not be obligated to pay for or grant Tenant any
allowance for any work, perform any Alterations, leasehold improvements or any
other work for Tenant in the Demised Premises during or with respect to the
Renewal Term. The Renewal Option right herein shall apply only with respect to
the entire Demises Premises under this Lease, and shall not be assignable by
Tenant (other than to a Tenant Affiliate as defined herein) without Landlord’s
prior written consent in each case.

 

(B)          RENEWAL RENTAL. Basic Annual Rental during the first (1st ) Lease
Year of each such Renewal Term shall be at Ninety-Five percent (95%) of the
prevailing

 

34

--------------------------------------------------------------------------------


 

market rate (including also annual escalations, other additional charges and
market concessions) as reasonably determined by Landlord and Tenant for other
comparable space in the Gaithersburg and Germantown and sub-market (the “Renewal
Rental”). Notwithstanding the foregoing, the Renewal Rental payable by Tenant
during the first (1st) Lease Year of such Renewal Term shall not exceed One
Hundred Fifteen percent (115%) nor be less than Eighty-Five percent (85%) of the
Basic Annual Rental payable during the final Lease Year of the Initial Term
(adjusted for a full Lease year), and the annual escalations shall not be
greater than four percent (4%) nor less than three percent (3%) per year during
the Renewal Term. Landlord shall notify Tenant in writing as to Landlord’s
reasonable, good faith determination of the Renewal Rental and annual escalation
within ten (10) business days after written request by Tenant for such
information, which request shall be made by Tenant not earlier than fourteen
(14) months before the expiration of the then operative Term of the Lease.
Landlord’s determination of the Renewal Rental shall be final and binding in
fixing the Renewal Rental and annual escalation, unless, within fifteen (15)
days after receipt of Landlord’s determination of the Renewal Rental, Tenant
notifies Landlord in writing that it disagrees with Landlord’s determination and
Tenant shall, in good faith, propose a specific alternative Renewal Rental
and/or annual escalation. In such event, Landlord and Tenant shall endeavor in
good faith to reach agreement on the Renewal Rental and annual escalation within
the next thirty (30) days. If the parties are still unable to agree on the
Renewal Rental and annual escalation, then the Renewal Option shall be void.
Basic Annual Rental shall be payable during each operative Renewal Term in the
manner as prescribed in this Lease. In addition to the Renewal Rental and annual
escalation thereof as determined pursuant to this Section 29(B), Tenant shall
pay to Landlord, at the times indicated in the Lease, the Operating Expenses,
Additional Rent and other sums required to be paid by Tenant pursuant to the
terms of this Lease.

 

30.                               REMOVAL BY TENANT.

 

By the expiration of the Initial Term (or any duly exercised renewal term, as
the case may be), or any termination of this Lease, Tenant shall have removed
from the Demised Premises all of Tenant’s and its assignees’ and subtenants’
merchandise, furniture and other personal property (excluding any items which
belong to Landlord or which are not to be removed by Tenant, as elsewhere
provided), and Tenant at its own expense will promptly repair any damage done to
the Demised Premises or the Building of which same are a part by installation or
use thereof or by any such removal, reasonable wear and tear excepted. Any of
Tenant’s property not removed by the expiration or termination of this Lease
shall, at Landlord’s option, be deemed abandoned and may be retained, disposed
of or otherwise dealt with by Landlord as it deems fit (and all at the risk,
cost and expense of Tenant); provided, that if Landlord terminates this Lease
upon less than thirty (30) day notice after an Event of Default, Tenant shall
have a reasonable amount of time after such termination (not to exceed twenty
(20) days) to remove its property.

 

31.                               INTENTIONALLY DELETED.

 

35

--------------------------------------------------------------------------------


 

32.                               BROKERAGE.

 

Landlord and Tenant recognize Scheer Partners, Inc., Tenant’s broker, as the
sole real estate broker in connection with this Lease (the “Broker”). Landlord
agrees to pay the Broker a leasing commission for procuring this Lease pursuant
to a separate written commission agreement executed by Landlord and Broker.
Landlord and Tenant represent and warrant to each other that each has not
engaged or dealt with any other real estate broker or agent in connection with
this Lease other than the Broker. Each party agrees to indemnify, defend, and
hold harmless the other from any commission or other related claims, including
court costs and reasonable attorneys’ fees, which the other party may suffer,
incur or be made a party to as a result of any misrepresentation regarding other
brokers used in connection with this Lease.

 

33.                               RULES AND REGULATIONS.

 

Tenant and its Permittees shall at all times abide by the Rules and Regulations
attached hereto as Exhibit “B” and made a part hereof. In addition, Tenant and
its Permittees shall abide by such other reasonable rules and regulations for
the operation and maintenance of the Building as may be promulgated from time to
time by Landlord to all tenants in the Building, with a copy sent to Tenant,
provided, however, that the same are necessary in Landlord’s reasonable judgment
for the general well being, safety, care and/or for the cleanliness of the
Building or its appurtenances, and that the same apply to all tenants of office
or warehouse space in the Building similar to the Demised Premises. Nothing
contained in this Lease shall be construed to impose on Landlord any duty to
enforce such Rules and Regulations against any other tenant and Landlord shall
not be liable to Tenant for violations of the same by any other tenant or its
Permittees; however, any enforcement of such Rules and Regulations shall be
applied uniformly. Landlord shall use reasonable efforts to cause other tenants
in the Building to cease having any excessive noise or noxious fumes emanating
outside their space which unreasonably disturb Tenant, but Landlord will not be
liable therefor nor shall this Lease be affected thereby. If there is any
inconsistency between this Lease and said Rules and Regulations, this Lease
shall govern.

 

34.                               ENVIRONMENTAL HAZARDS.

 

(A)          In the conduct of its business at the Demised Premises, Tenant
covenants and agrees at its own expense to comply with all Environmental Laws
(as hereinafter defined) applicable to the Demised Premises, and not to store,
use, or dispose of any Hazardous Substances (as hereinafter defined) in, at or
about the Demised Premises, except reasonable amounts of such substances that
are necessary for the lawful conduct of Tenant’s business operations and
consistent with the permitted Tenant’s Use (as set forth in Section 3(A)) at the
Demised Premises, none of which shall be stored, used or disposed of in a manner
which violates any Environmental Laws or endangers human health or habitation or
damages the Building, Common Areas or Land or subjects Landlord to any expense
or liability or violates this Section 34, and Tenant agrees not to cause, permit
or suffer (to the extent it has the ability to prevent or control) any “Release”
(as that term is defined or used in any Environmental Law) of any Hazardous
Substances from the Demised Premises or onto or into the soil, groundwater or
air or any water, sewer or other drains or storm water management facilities at
or near the Demised

 

36

--------------------------------------------------------------------------------


 

Premises in violation of any Environmental Laws or which endangers human health
or habitation or damages the Building, Common Areas or Land or subjects Landlord
to any expense or liability or violates this Section 34. The phrases
“Environmental Laws” and “Hazardous Substances,” as used herein are defined, as
follows:

 

(i)            The term “Environmental Laws” means any federal, state, county or
local law, statute, regulation or ordinance pertaining to health, industrial
hygiene, pollution, or environmental or ecological conditions including, without
limitation, each of the following: the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), 42 U.S. Code
Sections 9601 et seq.; the Resource Conservation and Recovery Act of 1976, as
amended (“RCRA”), 42 U.S.C. Sections 6901 et seq.; the Toxic Substance Control
Act, as amended, 15 U.S.C. Sections 2601 et seq.; the Clean Air Act, as amended,
42 U.S.C. Sections 7401 et seq.; the Federal Water Pollution Control Act, as
amended, 33 U.S.C. Sections 1251 et seq.; the Federal Hazardous Materials
Transportation Act, 49 U.S.C. Sections 5101 et seq.; and the rules, regulations
and ordinances of the U.S. Environmental Protection Agency and of all other
agencies, boards, commissions and other governmental bodies and officers having
jurisdiction over the Demised Premises or the use or operation thereof. The
phrase “U.S.C.” as used herein refers to the United States Code.

 

(ii)         The term “Hazardous Substance”, as used herein, means: (1) Those
substances included within the definitions of “hazardous substances,” “hazardous
materials”, “toxic substances” or “solid waste” in any Environmental Laws;
(2) Those substances listed in the U.S. Department of Transportation Table or
amendments thereto (49 CFR 172.101) or by the U.S. Environmental Protection
Agency (or any successor agency) as hazardous substances (40 CFR Part 302 and
any amendments thereto); (3) Those other substances, materials and wastes which
are or become regulated under any applicable federal, state, county or local
law, regulation or ordinance, or by any governmental agency, board, commission
or other governmental body (including any regulations promulgated thereunder),
or which are or become classified as hazardous or toxic by any such law,
regulation, or ordinance; and (4) Any material, waste or substance which is any
of the following: (a) asbestos; (b) polychlorinated biphenyls (PCB’s); (c) any
substances at any time designated or listed as a “hazardous substance” pursuant
to Sections 311 or Sections 307 of the Clean Water Act (33 U.S.C. Sections 1251
et seq.); (d) explosives; (e) radioactive substances; (f) carcinogenic
substances, or (g) chlorofluorocarbons (CFCs).

 

(B)          Tenant shall defend, indemnify and hold Landlord and its partners
and agents and its and their successors and assigns harmless from and against
any and all loss, damage, costs, expense and liability (including, without
limitation, reasonable attorneys’ fees and court costs) directly or indirectly
arising out of or attributable to the installation, use, generation,
manufacture, production, storage, Release or threatened Release, discharge,
disposal or presence of any Hazardous Substance, in, under or about the Demised
Premises or in any drains or utility lines thereof or of the Building, Common
Areas or Land or any adjacent lands owned by Landlord or its affiliates by
Tenant or any Tenant Permittees, or arising out of the violation by Tenant or
any Tenant Permittees of any Environmental Laws applicable to the Demised
Premises, including without limitation: (i) all bodily injury or death and
property damage; (ii) the costs of any necessary repair, cleanup, abatement,
removal, disposal, detoxification and other

 

37

--------------------------------------------------------------------------------


 

remedial measures required by Environmental Laws; and (iii) the preparation and
implementation of any closure, remedial or other plans required by Environmental
Laws to address the environmental condition of the Demised Premises, Building,
Common Areas or Land. This indemnity shall survive the termination or expiration
of this Lease for the applicable periods of statutes of limitation.

 

(C)          Tenant shall promptly notify Landlord upon becoming aware of:
(i) any enforcement, cleanup, or other regulatory action taken or threatened
against Tenant and/or any Tenant Permittees by any governmental or regulatory
authority with respect to the presence of any Hazardous Substance at the Demised
Premises, Building, Common Areas or Land or the migration thereof from or to
other property, (ii) any demands or claims made or threatened by any
governmental authority or other party against Tenant and/or any Tenant
Permittees relating to any loss or injury or claims of any nature arising from
violation of any Environmental Laws at the Demised Premises, Building, Common
Areas or Land and/or resulting from any Hazardous Substance at the Demised
Premises, Building, Common Areas or Land, (iii) any unlawful Release, disposal
or transportation of any Hazardous Substance on or from the Premises, Building,
Common Areas or Land, and (iv) any matters where Tenant and/or any Tenant
Permittees is required by any Environmental Laws to give a notice to any
governmental or regulatory authority respecting any Hazardous Substance in the
Demised Premises, Building, Common Areas or Land, other than notices required in
the ordinary course of Tenant’s business. Tenant shall not object to or oppose
Landlord’s participation as a party in any legal proceedings or actions
affecting the Demised Premises, Building, Common Areas or Land initiated in
connection with any Environmental Laws. At such times as Landlord may reasonably
request, the Tenant shall provide Landlord with a written list identifying any
Hazardous Substance then actually known to Tenant to be used, stored, handled,
generated or maintained in, on or upon the Demised Premises, Building, Common
Areas or Land. The Tenant shall also provide Landlord, with respect to the use
of each such Hazardous Substance, the approximate quantity of each such
material, a copy of any Materials Safety Data Sheets issued by the manufacturer
therefor, written information concerning the removal, transportation, disposal,
remediation and closure, or other required plans for the same, and such other
and further information or documents as Landlord may reasonably require or as
may be required by any Environmental Laws. Tenant further agrees to fully
cooperate with Landlord and Landlord Parties to provide any further information
and documents and to permit any inspection requested by Landlord regarding the
presence of Hazardous Substances or compliance with any Environmental Laws in
connection with Tenant’s Use of the Demised Premises, except in no event shall
Tenant be required to give Landlord access to confidential business information,
trade secrets or privileged materials.

 

(D)          Prior to the expiration or earlier termination of the Lease, Tenant
shall, at Tenant’s sole cost and expense, engage a qualified and fully insured
environmental consultant reasonably satisfactory to Landlord to perform an
environmental site survey and inspection of the Demised Premises and Tenant
shall furnish Landlord with a written report from such consultant setting forth,
based on due inquiry, whether the consultant observed any evidence of the
Release of Hazardous Substances or violations of Environmental Laws applicable
to the Demised Premises by Tenant or its Permittees. Prior to expiration or
termination of the Lease, Tenant shall correct any violations of Environmental
Laws occasioned by Tenant or its Permittees in, under or about the Demised
Premises, Building, Common Areas or Land and fully

 

38

--------------------------------------------------------------------------------


 

remediate any Releases of Hazardous Substances to the extent required by
Environmental Laws. The covenants and obligations of Tenant, as set forth in
this Section 34 (D), shall survive the termination or expiration of this Lease
for the applicable periods of statutes of limitation.

 

(E)                                Landlord shall defend, indemnify and hold
Tenant and its partners and agents and its and their successors and assigns
harmless from and against any and all loss, damage, costs, expense and liability
(including, without limitation, reasonable attorneys’ fees and court costs)
directly or indirectly arising out of or attributable to the installation, use,
generation, manufacture, production, storage, Release or threatened Release,
discharge, disposal or presence of any Hazardous Substance, in, under or about
the Demised Premises or in any drains or utility lines thereof or of the
Building, Common Areas or Land or any adjacent lands (i) by Landlord or any
Landlord Parties, (ii) arising prior to the Commencement Date, or (iii) arising
out of the violation by Landlord or any Landlord Parties of any Environmental
Laws applicable to the Demised Premises, including without limitation: (A) all
bodily injury or death and property damage; (B) the costs of any repair,
cleanup, abatement, removal, disposal, detoxification and other remedial
measures required by Environmental Laws; and (C) the preparation and
implementation of any closure, remedial or other plans required by Environmental
Laws to address the environmental condition of the Demised Premises. This
indemnity shall survive the termination or expiration of this Lease for the
applicable periods of statutes of limitation.

 

(F)                                 Tenant understands and acknowledges that
(i) pursuant to agreement between Landlord and the existing tenant occupying the
Demised Premises as of the date of execution of this Lease, an “Environmental
Report” (as defined in Exhibit “C” attached hereto) shall be conducted to
determine the environmental condition of the Demised Premises, (ii) at the time
of execution of this Lease such Environmental Report is not available, and
(iii) Landlord has furnished Tenant with a copy of a previous Phase I
Environmental Site Assessment, plumbing system assessment, and biological
screening assessment of the Building (including the Demised Premises), prepared
by EMG dated December 29, 2006, as supplemented March 21, 2007 (“Prior
Environmental Report”), regarding an on-site inspection of the Building
(including the Demised Premises) conducted by EMG on December 19, 2006. Landlord
shall furnish (or authorize EMG to furnish) Tenant with a copy of the
Environmental Report immediately upon receipt thereof by Landlord.
Notwithstanding anything to the contrary contained in this Section 34 herein or
in the Lease, except as set forth in the Prior Environmental Report, Tenant
acknowledges and agrees that Landlord has made no representation or warranty as
to the environmental condition of the Building, Demised Premises, Common Areas
or Land prior to the execution of this Lease.

 

35.                               OPTION TO LEASE ADDITIONAL SPACE

 

Provided that no Event of Default of Tenant or Events of Bankruptcy of Tenant
exist under this Lease at the time of exercise of this option and that Tenant
has not assigned this Lease nor sublet all or more than twenty five percent
(25%) of the Demised Premises, except to a Tenant Affiliate as defined herein,
and that Tenant is then occupying for its own use at least seventy-five percent
(75%) of the space in the Demised Premises then leased to it, and provided there
then remains unexpired at least three (3) years in the then operative term of
this Lease, or

 

39

--------------------------------------------------------------------------------


 

any then operative exercised Renewal Term, Landlord agrees that, prior to
committing to lease space in the Building, the Landlord shall advise Tenant in
writing of Landlord’s desire to lease such additional adjoining space (the
“Offer Space”), including the rentals and other basic terms and conditions
thereof (such writing being the “Offer Space Notice”). Tenant shall have the
right of first refusal to lease solely for its own use all (but not less than
all) of such Offer Space, which was described in Landlord’s Offer Space Notice,
and Tenant shall have thirty (30) days from receipt of such Offer Space Notice
to accept or reject such offer by giving Landlord written notice within said
thirty (30) days. In the event Tenant does not respond to the Offer Space Notice
in the manner and time period aforesaid, such failure shall serve to extinguish
any right of Tenant under this Section 35 to lease said Offer Space, and
Landlord shall have the right to lease such Offer Space to any parties upon such
terms, rental and conditions as it may, in its sole discretion, determine. In no
event shall Landlord be obligated to evict any other tenant, or to decline to
renew or extend the lease of any other existing tenant, in order to make such
tenant’s space available to Tenant for purposes of this paragraph. The
provisions of this Section 35 shall not be applicable to any renewal, extension
or replacement of a lease granted to an initial or existing tenant in the
Building, whether or not contained in such party’s lease (nor to any subsequent
other tenants if Tenant fails to exercise its right of first refusal under this
paragraph). If Tenant exercises this option within the time frame provided
above, then Landlord will prepare for and deliver to Tenant an amendment to the
Lease (the “Lease Amendment”) covering the annual base rental rate, annual
escalation, the amount of the additional space being leased by the Tenant and
the subsequent modification in the Tenant’s proportionate share of the Building
Operating Expenses, other necessary monetary items, the term that the additional
space is to be leased and any tenant improvement allowance or work, if any, that
is offered by and is to be provided by the Landlord in its sole discretion.
Tenant shall execute in triplicate and return to Landlord such Lease Amendment
within fourteen (14) business days after Tenant’s receipt thereof; failing
which, Tenant’s rights under this Section 35 with respect to said additional
space shall terminate without further obligation from Tenant. Except otherwise
be provided herein, Tenant’s rights under this Section 35 shall not be
assignable or transferable, and may be exercised only by Tenant. Furthermore,
Tenant’s rights under this Section 35 shall be subject and subordinate to any
option rights, as to the Offer Space, previously granted by Landlord to other
tenants in the Building.

 

36.                               SPECIAL PROVISIONS.

 

(A)          Service Interruptions. Notwithstanding any other provision in this
Lease, if all or a part of the Demised Premises is rendered untenantable because
of an interruption in a utility service that prevents Landlord from providing
any of the Landlord Utilities to the Building for more than five (5) consecutive
days, then from the sixth (6th) consecutive day of interruption until the
utilities are restored, Landlord shall abate Rent subject to the following:
(a) Landlord will only abate Rent to the extent the Demised Premises are
untenantable and not actually used by Tenant to conduct business; (b) Landlord
will only abate Rent if the interruption of utilities is within Landlord’s
reasonable control to remedy; and (c) Landlord will only abate Rent to the
extent the interruption in Rent is covered by the rent interruption insurance
maintained pursuant to Section 6(B).

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Landlord has caused this instrument to be executed by
its undersigned General Partner/Agent, and the Tenant has caused this instrument
to be signed, and to be witnessed or attested on its behalf by its undersigned
authorized officer(s), all done on the date first hereinabove written.

 

 

 

 

LANDLORD:

 

 

 

 

 

SENECA MEADOWS CORPORATE CENTER III

 

 

LIMITED PARTNERSHIP

 

 

a Maryland limited partnership

 

 

 

WITNESS:

 

By:

PNC REALTY, INC., a Maryland corporation

 

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/ Paul N. Chod

(SEAL)

(SIGNATURE)

 

 

Paul N. Chod, President

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

WITNESS/ATTEST:

 

SENSORS FOR MEDICINE AND SCIENCE, INC.

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

/s/ Steven J. Walters

 

By:

/s/ Marc R. Schneebaum

(SEAL)

Steven J. Walters

 

 

Marc R. Schneebaum, President & CEO

 

Director of Operations

 

 

 

 

(PRINT NAME & TITLE)

 

 

 

 

 

41

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Drawing of Building #7, Seneca Meadows Corporate Center

locating the Demised Premises at

20447, 20449, and 20451 Seneca Meadows Parkway, Germantown, Maryland 20876

 

[g152342la11i001.jpg]

 

42

--------------------------------------------------------------------------------

 

EXHIBIT “B”

 

RULES AND REGULATIONS

 

These Rules and Regulations are attached to the Lease and are to be incorporated
therein by reference. Definition of terms as set forth in the Lease. In the
event of any ambiguity or conflict between these Rules and Regulations and the
terms and provisions of the Lease to which this Exhibit is attached, the terms
of the Lease shall control.

 

The following rules and regulations have been formulated for the safety and
well-being of all tenants of the Building and to insure compliance with all
municipal and other requirements. Strict adherence to these rules and
regulations is necessary to promote the end that each and every tenant will
enjoy a safe and unannoyed occupancy in the Building in accordance with the
Lease. Any continuing violation of these rules and regulations by Tenant beyond
any grace period provided for in the Lease, after notice from Landlord, shall be
sufficient cause for termination of the Lease, at the option of Landlord.

 

Landlord may at its exclusive discretion, upon request by any tenant, waive the
compliance by such tenant with any of these rules and regulations, provided that
(i) no waiver shall be effective unless signed by Landlord or Landlord’s
authorized agent, (ii) any such waiver shall not relieve such tenant from the
obligation to comply with such rule or regulation in the future unless expressly
consented to by Landlord, (iii) no waiver granted to any tenant shall relieve
any other tenant from the obligation of complying with the rules and regulations
unless such other tenant has received a similar waiver in writing from the
Landlord, and (iv) any such waiver by Landlord shall not relieve tenant from any
obligation or liability of tenant to Landlord pursuant to the Lease for any loss
or damage occasioned as a result of tenant’s failure to comply with any such
rule or regulation.

 

B-1.                         The sidewalks, entrances, passages, courts,
elevators, vestibules, stairways, corridors and halls and other parts of the
Building not occupied by any tenant shall not be obstructed or encumbered by any
tenant or used for any purpose other than ingress and egress to and from the
Building. Landlord shall have the right to control and operate the public
portions of the Building, and the facilities furnished for common use of the
tenants, in such manner as Landlord deems best for the benefit of the tenants
generally. No tenant shall permit the visit to the premises of persons in such
numbers or under such conditions as to interfere with the use and enjoyment by
other tenants of the entrances, corridors and other common or public portions or
facilities of the Building.

 

B-2.                         No awning or other projections shall be attached to
the outside walls of the Building without the prior written consent of Landlord.
No drapes, blinds, shades, or screens shall be attached to or hung in or used in
connection with any window or door of the Demised Premises, without the prior
written consent of Landlord. Such awnings, projections, curtains, blinds,
shades, screens or other fixtures must be of a quality, type, design and color,
and attached in a manner approved by Landlord in its reasonable judgment.

 

43

--------------------------------------------------------------------------------


 

B-3.                         No showcases or other articles shall be put in
front of or affixed to any part of the exterior of the Building, nor placed in
the halls, corridors or vestibules without the prior written consent of
Landlord.

 

B-4.                         The water and wash-closets and other plumbing
fixtures shall not be used for any purposes other than those for which they were
constructed, and no sweeping, rubbish, rags, or other substances shall be thrown
therein. All damages resulting from any misuse of the fixtures shall be borne by
the tenant who, or whose servants, employees, agents, visitors or licensees,
shall have caused the same.

 

B-5.                         Except as otherwise provided in the Lease, there
shall be no marking, painting, drilling into or in any way defacing the Building
or any part of the Demised Premises. Tenant shall not construct, maintain, use
or operate within or outside of the Demised Premises any electrical device,
wiring or apparatus in connection with a loud speaker system or other sound
system, except as reasonably required for its communication system and approved
prior to the installation thereof in writing by Landlord. No such loud speaker
or sound system shall be constructed, maintained, used or operated outside of
the Demised Premises.

 

B-6.                         Except for animals that aid the visually or
physically handicapped, no animals, birds or pets of any kind shall be brought
into or kept or permitted in or about the Demised Premises by Tenant. Tenant
shall not cause or permit any odors, vapors, or other substances to be produced
upon or to emanate from the Demised Premises.

 

B-7.                         The use of the Demised Premises by Tenant as stated
in the Lease was approved by Landlord prior to execution of the Lease and such
use may not be changed without the prior written approval of Landlord.

 

B-8.                         Tenant shall not make any unseemly or disturbing
noises or disturb or interfere with occupants of this or neighboring buildings
or premises or those having business with them, whether by the use of any
musical instrument, radio, talking machine, unmusical noise, whistling, music,
dancing, singing, or in any other way. Tenant shall not throw anything out of
the doors or windows or down the corridors or stairs.

 

B-9.                         No flammable, combustible or explosive fluid,
chemical or substance shall be brought or kept upon the Demised Premises unless
in quantities and stored in a manner complying with all applicable fire codes
and other laws and regulations and the requirements of Landlord’s insurers.

 

B-10.                  No additional locks or bolts of any kind shall be placed
upon any of the doors or windows by any tenant, nor shall any changes be made in
existing locks or the mechanism thereof. The doors leading to the corridors or
main halls shall be kept closed during business hours except as they may be used
for ingress or egress. Each tenant shall, upon the termination of his tenancy,
return to the Landlord all keys of stores, offices, storage and toilet rooms
either furnished to, or otherwise procured by, such tenant, and in the event of
the loss of any keys so furnished, such tenant shall pay to Landlord the loss
thereof. Tenant’s key system shall be separate from that for the rest of the
Building.

 

44

--------------------------------------------------------------------------------


 

B-11.                  Tenant shall prohibit its employees and visitors from
leaving trucks and other vehicles parked with their motors running, adjacent to
the Building.

 

B-12.                  Landlord reserves the right to exclude from the Building
at all times any person who is not known or does not properly identify himself
to the Building management or Tenant’s watchman on duty. Landlord may, at its
option, require all persons admitted to or leaving the Building between the
hours of 6:00 p.m. and 7:00 a.m., Monday through Friday, and at any hour on
Saturdays, Sundays and legal holidays, to register. Each tenant shall be
responsible for all persons for whom he authorizes entry into or exit out of the
Building, and shall be liable to Landlord for all negligent acts or omissions of
such persons.

 

B-13.                  The Demised Premises shall not, at any time, be used for
lodging or sleeping or for any immoral or illegal purpose.

 

B-14.                  Landlord’s employees shall not perform any work or do
anything outside of their regular duties, unless under special instruction from
the management of the Building. The requirements of tenants will be attended to
only upon application to Landlord or its management agent, and any such special
requirements shall be billed to Tenant (and paid with the next installment of
rent due) at the schedule of charges maintained by Landlord from time to time or
at such charge as is agreed upon in advance by Landlord and Tenant.

 

B-15.                  Canvassing, soliciting and peddling in the Building is
prohibited and each tenant shall cooperate to prevent the same.

 

B-16.                  There shall not be used in any public areas of the
Building, if any, either by any tenant or by jobbers or others, in the delivery
or receipt of merchandise, any hand trucks, except those equipped with rubber
tires and side guards and Tenant shall be responsible to Landlord for any loss
or damage resulting from any deliveries of Tenant’s to the Building that violate
this Rule.

 

B-17.                  Mats, trash or other objects shall not be placed in the
public corridors or stairways.

 

B-18.                  Drapes and blinds installed by Landlord for the use of
Tenant, or curtains installed by Tenant, which are visible from the exterior of
the Building, must be cleaned by Tenant at least once a year, without notice, at
Tenant’s own expense.

 

B-19.                  All office and other machines shall be installed upon
proper insulation or pads, to prevent vibration from such machines damaging the
Building or annoying other occupants.

 

B-20.                  Tenant shall, at Tenant’s expense, contract with a pest
control service for the Demised Premises as necessary.

 

B-21.                  Tenant will not install any vending or coin operating
machines without Landlord’s approval, and if such vending machines are
installed, proper ventilation shall be provided by Tenant.

 

45

--------------------------------------------------------------------------------


 

B-22.                  Tenant may not store any equipment, furniture or boxes
outside of the Building, except as approved in writing by Landlord.

 

B-23.                  If Landlord consents to Tenant performing any Alterations
or other work in the Demised Premises, same shall be done only in the evenings
between 7 p.m. and 7 a.m. and not during usual business hours unless expressly
approved in advance in writing by Landlord.

 

B-24.                  No bicycles, motorcycles, motor scooters or other
vehicles of any kind shall be brought into, stored, operated or parked anywhere
within the Building or Demised Premises, or parked in front of or adjacent to or
leaned against the Building, and instead shall be parked in areas designated by
Landlord.

 

B-25.                  All deliveries to, or shipments from, or service to the
Demised Premises done by Tenant, its agents and contractors shall be conducted
in such fashion and at such times as will not unreasonably interfere with or
obstruct the orderly flow of pedestrian traffic into and out of the Building.

 

46

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

LANDLORD’S WORK

 

C-1.                         SPACE PLAN.

 

Except for Landlord’s Work as set forth herein below, Landlord shall deliver
possession of the Demised Premises, together with all “as built” leasehold
improvements and conditions installed therein “AS IS” and “WHERE IS” as shown on
the space plan for the Demised Premises attached to this Exhibit “C” and made a
part hereof (the “Space Plan”). Notwithstanding the above, Landlord represents
and warrants that all structural components of the Building and all mechanical,
electrical and plumbing systems, including the HVAC, and related equipment
serving the Demised Premises shall be in good working order on the date that
Landlord delivers to Tenant possession of the Demised Premises.

 

C-2.                         LANDLORD’S WORK.

 

2.1                               Prior to the Lease Commencement Date, Landlord
shall, at Landlord’s sole cost and expense, furnish and install the following
Landlord’s Work in the Premises:

 

·                  Separate and demise the Demised Premises from the adjacent
space in the Building by installing a full-height, smoke-partition wall as shown
on the Space Plan of the Demised Premises attached hereto.

·                  Relocate electrical panels and circuits that serve areas
outside of the Demised Premises, as necessary.

·                  Relocate any ductwork that serves areas outside of the
Demised Premises, as necessary.

·                  Reconfigure sprinkler system, as necessary, to serve the
Demised Premises.

·                  Furnish and install new water/sewer and utility sub-meters,
as necessary, to serve the Demised Premises

·                  Disconnect and remove all connections to the de-ionized water
and compressed air systems servicing areas outside of the Demised Premises.

·                  Vacuum all carpeted areas and broom clean all other areas of
the Demised Premises.

 

2.2                               Landlord’s Work shall be performed by Minkoff
Development Corporation (“MDC”) in a good and workmanlike manner. Upon
expiration or earlier termination of the Lease, Tenant shall have no obligation
to remove any of Landlord’s Work.

 

2.3                               Landlord and/or MDC reserve the right (i) to
make substitutions of materials of equivalent grade and quality when and if any
specified material shall not be readily and reasonably available, and (ii) to
make changes necessitated by conditions met in the course of construction,
provided that Tenant’s approval of any substantial change shall first be
obtained (which approval shall not be unreasonably withheld, conditioned or
delayed so long as the proposed changes are in general conformity with the scope
of Landlord’s Work; and which approval shall automatically be deemed given if
not refused in writing by Tenant with full and

 

47

--------------------------------------------------------------------------------


 

proper reasons stated therefore within five (5) days after written request from
Landlord or MDC).

 

C-3.                         SUBSTANTIAL COMPLETION.

 

Landlord shall exercise its reasonable best efforts to cause Landlord’s Work in
the Demised Premises to be Substantially Completed by the Anticipated
Commencement Date (e.g. March 1, 2008), subject to extensions of said date
occasioned by any ‘Tenant Delays” or “Force Majeure Delays”. For purposes
hereof, the phrase “Tenant Delays” shall mean all delays in performance of
Landlord’s Work caused by or attributed to any of the following: (i) failure of
Tenant to furnish any required plan, information, approval or consent within the
required period of time, or any failure to reasonably cooperate with Landlord or
MDC during performance of Landlord’s Work; (ii) interference resulting from the
performance by Tenant or any of its employees, agents or contractors (other than
Landlord or its affiliates), of: (a) Alterations, (b) “Tenant’s Work” (as
defined in and pursuant to Section C-4 hereinbelow), or (c) any other work or
activity in the Demised Premises by Tenant; (iii) breach or default by Tenant,
its Permittees or agents of any term or provision of the Lease or of the
requirements of this Exhibit “C”; (iv) “Change Orders” to Landlord’s Work
requested by Tenant or any governmental authority having jurisdiction over the
Building, including the Demised Premises therein, after the date of execution of
the Lease; (v) the inclusion of any of the following “Special Items” in
Landlord’s Work which cause or may reasonably be expected to cause a delay:
none; or (vi) any failure of Tenant to comply with the terms of Section C-4
herein below, if the same shall result in a delay in completion of Landlord’s
Work. The phrase “Force Majeure Delays” shall mean, for purposes hereof, any
delays in performance of Landlord’s Work, which delays (a) are not within
Landlord’s reasonable control to avoid, mitigate or resolve, and (b) are caused
by strikes, lockouts or other labor or industrial disturbance, shortage or
unavailability of materials, utilities or labor, civil disturbance, orders of
any government, court or regulatory body claiming jurisdiction, exercise of
police power, act of the public enemy, riot, war, sabotage, blockage, embargo,
acts of God, lightning, earthquake, fire, storm, hurricane, tornado, flood,
washout, explosion, casualty damage, delay in issuance of any permits,
inspections, approvals or use and occupancy certificate, if required, by any
governmental authority having jurisdiction over the Building, including the
Demised Premises therein, or any other cause whatsoever beyond the reasonable
control of Landlord, in all cases provided that Landlord has informed Tenant of
such conditions within three (3) business days of the occurrence of the event.
The phrase “Change Orders” as used herein shall mean any modifications,
substitutions or changes in Landlord’s Work after the date of execution of the
Lease requested by Tenant or any governmental authority having jurisdiction over
the Building, including the Demised Premises therein. Landlord’s Work shall be
deemed “Substantially Complete” (which phrases shall include phrases of similar
import used herein concerning Landlord’s Work) when both (x) Landlord’s Work to
be performed by Landlord and/or its contractors in the Building, including the
Demised Premises therein, as described in Section C-2.1 above, is completed in a
good and workmanlike manner and all governmental inspections applicable to
Landlord’s Work have been obtained, notwithstanding minor Punch List Items, the
non-completion of which would not materially interfere with Tenant’s use and
occupancy of the Premises as certified in writing by Landlord to Tenant, and (y)
the Environmental Report (as defined below) has been completed and all further
action, if any, recommended in the Environmental Report has been completed by
Landlord or its contractors. The phrase “Environmental Report” means that
certain Phase I Environmental Site

 

48

--------------------------------------------------------------------------------


 

Assessment report resulting from an on-site assessment of the Building,
including the Demised Premises therein, to be conducted by EMG (the “ESA”) prior
to execution of this Lease regarding Landlord retaking possession of the Demised
Premised from the previous tenant. In making any such determination of
Substantial Completion of Landlord’s Work, the Landlord shall not take into
account the incomplete status of any Change Orders, Special Items or “Punch List
Items” (defined hereinbelow), or any Tenant’s Work, Alterations, or other work
which Tenant or its contractors are to install and construct in the Premises. If
Tenant disputes any such determinations or certifications made by Landlord, then
the matter shall be resolved by arbitration pursuant to the American Arbitration
Association - Construction Rules of Arbitration, and the decision in such
arbitration shall be binding and conclusive on the parties. The arbitrator shall
be empowered to allocate all reasonable legal fees, costs and expenses of
arbitration among the parties. “Special Items” as used herein shall mean all
materials and other items forming part of Landlord’s Work which are not readily
available, or which require more than twenty-one (21) days to order, obtain and
install (as determined and certified in writing by Landlord to Tenant, or by
arbitration as aforesaid if disputed by Tenant). The phrase “Punch List Items”,
as used herein, shall mean any unperformed or incomplete elements of Landlord’s
Work which, individually or in the aggregate, are minor in character and do not
materially interfere with Tenant’s access to, use or enjoyment of the Demised
Premises; all as determined by the Landlord or by arbitration aforesaid if
Tenant disagrees with the determination of the Landlord in regard thereto.
Landlord shall cause such Punch List Items to be completed within thirty (30)
days after Substantial Completion of Landlord’s Work (or as soon thereafter as
practicable so long as Landlord is diligently pursuing completion thereof).
After the date of Substantial Completion and delivery of the Demised Premises to
Tenant, Tenant shall provide Landlord and its contractor’s access to the Demised
Premises on request at all reasonable times during normal business hours and on
weekends, as coordinated with Tenant, to perform work on the Punch List Items,
and Tenant shall not interfere with such work.

 

C-4.                         TENANT’S WORK.

 

Unless otherwise provided pursuant to written notice given by Landlord to Tenant
prior thereto, Landlord shall allow Tenant access to the Building and Demised
Premises on the date that Landlord reasonably believes to be the fifteenth
(15th) day prior to Substantial Completion of Landlord’s Work, so that Tenant,
at its sole risk and expense, may enter the Building and Demised Premises to
install Tenant’s Cabling and Tenant’s furniture, decorations, furnishings, trade
fixtures and equipment (“Tenant’s FF&E”) in the Demised Premises necessary for
conduct of its business as herein permitted. All such installation of Tenant’s
Cabling, Tenant’s FF&E and any other work performed by Tenant or its contractors
in or for the Demised Premises (collectively the “Tenant’s Work”) shall be
performed in compliance with all provisions and requirements of this Lease
including, but not limited to, Section 3 of the Lease, and using qualified,
licensed contractors reasonably acceptable to Landlord. The Tenant shall not
engage any labor to perform Tenant’s Work which conflicts with the type of labor
engaged by Landlord to perform Landlord’s Work or any other work in the
Building, and Tenant shall cease use of any such conflicting labor immediately
on Landlord’s request. Tenant shall perform Tenant’s Work in such a manner so as
not to damage, delay or interfere with Landlord’s Work. Any damage to Landlord’s
Work or to the Demised Premises caused by Tenant and/or its Permittees shall be
promptly repaired by and at the sole expense of Tenant. Any failure of Tenant
and/or its

 

49

--------------------------------------------------------------------------------


 

Permittees to comply with the terms of this Section shall be deemed a Tenant
Delay (if the same shall result in a delay in completion of Landlord’s Work) and
may give rise to an Event of Default for purposes of this Lease. Tenant shall
not commence performance of any of Tenant’s Work, install of any of Tenant’s
FF&E or other property in the Demised Premises, nor apply for any permits that
would delay Landlord’s Work or acquisition of permits therefor, until notified
in writing by Landlord that Tenant may commence such activities. Tenant and its
Permittees will fully cooperate in (and not interfere with or delay) Landlord’s
Work.

 

C-5.                         CODE COMPLIANCE AND WARRANTY.

 

Landlord represents and warrants to Tenant that, as of the Commencement Date,
Landlord’s Work to be performed in the Demised Premises will be in compliance
with all applicable laws, ordinances, rules, orders, regulations and other
governmental requirements, including ADA in effect at the time of the County’s
issuance of a building permit for construction of the Building, as well as
requirements of the county Fire Marshal, or any similar body having jurisdiction
over the Building, including the Demised Premises therein. Landlord will warrant
Landlord’s Work to be free of defects in materials and workmanship for a period
of one (1) year from the Commencement Date.

 

50

--------------------------------------------------------------------------------


 

ATTACHMENT TO EXHIBIT “C”

 

SPACE PLAN

 

(Showing “As Built” Improvements and Conditions in Premises and Location of
Demising Wall)

 

[g152342la13i001.gif]

 

51

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

CERTIFICATE OF DELIVERY OF POSSESSION AND

COMMENCEMENT DATE OF LEASE

 

THIS CERTIFICATE OF DELIVERY OF POSSESSION AND COMMENCEMENT DATE OF LEASE, made
on this         day of                                   , 2008 (herein after
referred to as the “Certificate”), between SENECA MEADOWS CORPORATE CENTER III
LIMITED PARTNERSHIP, a Maryland limited partnership (hereinafter referred to as
“Landlord”); and SENSORS FOR MEDICINE AND SCIENCE, INC., a Delaware corporation,
qualified to transact business and in good standing under the laws of the State
of Maryland (hereinafter referred to as the “Tenant”).

 

RECITALS:

 

WHEREAS, Landlord and Tenant have entered into a Lease dated January          ,
2008 (the “Lease”), for that certain portion of commercial office/flex space in
the building known as Building #7 in Seneca Meadows Corporate Center (the
“Building”), said demised premises having a street address of 20447, 20449, and
20451 Seneca Meadows Parkway, Germantown, Maryland 20876 and deemed to consist
of 20,250 square feet (hereinafter referred to as the “Premises” or the “Demised
Premises”), as more particularly described in the Lease, a copy of which is
incorporated herein by reference; and

 

WHEREAS, Landlord has Substantially Completed installation and construction of
all required Landlord’s Work in the Demised Premises as setforth in the Lease
and Exhibit “C” attached thereto; and

 

WHEREAS, Landlord has delivered to Tenant possession of the Demised Premises and
all leasehold improvements related thereto on                           , 2008
(hereinafter the “Delivery of Possession Date”), and the Demised Premises are
ready for use and occupancy by Tenant as described in the Lease; and

 

WHEREAS, Tenant hereby acknowledges that Landlord has Substantially Completed
all of Landlord’s Work in the Demised Premises and hereby accepts delivery of
possession of the Demised Premises from the Landlord on the Delivery of
Possession Date set forth herein above for the purposes setforth in the Lease;
and

 

WHEREAS, Tenant hereby acknowledges all of its covenants to pay Rent and such
other amounts as may become due and owing under the Lease, and to perform all of
its other obligations, duties and agreements pursuant to the terms of the Lease
commencing on the Delivery of Possession Date; and

 

WHEREAS, all words, terms and phrases not otherwise defined herein, whether or
not capitalized herein, shall have the meanings given to them in the Lease,
unless and except as otherwise expressly stated herein.

 

52

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties intending to be legally bound do hereby covenant and
agree to and with each other as follows:

 

1.              COMMENCEMENT DATE. The actual Commencement Date of the Lease and
Tenant’s obligation to pay Rent and all other amounts or charges payable under
the Lease shall begin on                      , 2008; subject, however, to the
abatement of Basic Monthly Rental, as provided in Section 2 hereinbelow. (If the
Commencement Date is a date other than the 1st of the month, then Basic Monthly
Rental shall be pro-rated on a per diem basis from the Delivery of Possession
Date through the end of the month in which Landlord delivers possession of the
Premises to Tenant).

 

2.              ABATEMENT OF RENT. Basic Monthly Rental, except for such items
and amounts specified in Section 4 (A) of the Lease for utility charges, shall
be abated for a period of thirty (30) days from the Commencement Date, set forth
in Section 1 above, to the Rent Commencement Date, set forth in Section 3 herein
below.

 

3.              COMMENCEMENT OF BASIC MONTHLY RENTAL. Pursuant to Section 1(C)
of the Lease, payment of Basic Annual Rental and installment payments of Basic
Monthly Rental shall commence on                        , 2008 (which date is
thirty (30) days after the Commencement Date).

 

4.              EXPIRATION DATE. The Expiration Date of the Initial Term of the
Lease is May 31, 2013.

 

5.              BINDING EFFECT. This instrument is intended to clarify certain
terms and provisions of the Lease and contains the entire agreement of the
parties hereto concerning the subject matter hereof. The terms, covenants and
conditions setforth herein shall become part of the Lease and shall be binding
upon the parties and their personal representatives, successors and assigns.
Except as expressly set forth herein, all of the terms, provisions and
conditions of the Lease shall remain in full force and effect, unless otherwise
modified in writing and signed by the parties hereto or their duly authorized
officers, agents or representatives.

 

6.              LEGAL AUTHORITY. Each of the individuals signing this
Certificate on behalf of a party does hereby represent and warrant to the other
party that he/she has the full right, power, capacity and authority to execute
and deliver this Certificate as the binding and valid obligation of the Landlord
or Tenant, as the case may be, hereunder.

 

7.              COUNTERPARTS. This Certificate may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed to be
an original, and all of which taken together shall constitute but one and the
same instrument.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES ON FOLLOWING PAGE]

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be signed,
sealed and executed by its proper officers, agents or representatives and its
seal to be affixed as of the date first above written.

 

 

 

LANDLORD:

 

 

 

 

 

SENECA MEADOWS CORPORATE CENTER III LIMITED PARTNERSHIP

 

 

a Maryland limited partnership

 

 

 

WITNESS:

 

By:

PNC REALTY, INC., a Maryland corporation

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

By:

 

 (SEAL)

(SIGNATURE)

 

 

Paul N. Chod, President

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

WITNESS/ATTEST:

 

SENSORS FOR MEDICINE AND SCIENCE, INC.

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 (SEAL)

Steven J. Walters

 

 

Marc R. Schneebaum, President & CEO

 

Director of Operations

 

 

(PRINT NAME & TITLE)

 

 

 

54

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

SPECIMEN LETTER OF CREDIT

IRREVOCABLE LETTER OF CREDIT NUMBER

 

Date:                                        

 

Seneca Meadows Corporate Center III Limited Partnership (“Beneficiary”)

c/o Minkoff Development Corporation

20457 Seneca Meadows Parkway

Germantown, Maryland 20876

 

Gentlemen:

 

We hereby establish our irrevocable credit in your favor, by order and for
account of Sensors For Medicine and Science, Inc. (“SMSI”), a Delaware
corporation, with offices located or to be located at 20451 Seneca Meadows
Parkway, Germantown, Maryland 20876 in the maximum aggregate amount of
Fifty-Eight Thousand Five Hundred Forty-One and 00/100 Dollars ($58,541.00)
(U.S.), available by your draft(s) on us providing for payment at sight upon
your presentation to us, in a total amount of up to the undrawn portion of said
maximum aggregate amount, to be accompanied by a certificate of one of your
general partners dated the date of presentation of said draft, stating that (i)
you are entitled to receive payment of the amount of said draft pursuant to this
Letter of Credit under the terms of that certain Lease Agreement dated January
        , 2008, by and between you and SMSI, and (ii) said general partner has
mailed to SMSI, an undated and unsigned, but otherwise identical, copy of said
certificate prior to its delivery to us and in a manner reasonably calculated to
be delivered to Tenant at least one (1) day prior to delivery to us, by
certified or registered mail and otherwise in accordance with the terms of said
Lease Agreement.

 

This Letter of Credit shall remain in force until the          day of
                 , 2009; and all drafts drawn hereunder must be presented for
payment at our Main Office at                                      , on or
before that date. This Letter of Credit shall (i) be transferable and
assignable, at no charge to Beneficiary, which transfer or assignment shall be
conditioned only upon execution of a reasonable and customary written document
in connection therewith, whether or not the original account party of the Letter
of Credit continues to be the tenant under the Lease by virtue of a change in
name or structure, merger, assignment, transfer or otherwise, (ii) be for an
initial term of at least one (1) year, and (iii) be renewable automatically,
without need for any further written notice or amendment, for successive periods
of at least one (1) year, unless Issuer gives written notice to Beneficiary at
the address noted above (or such other address as Beneficiary may from time to
time designate in writing) of its intention not to renew this Letter of Credit
at least thirty (30) days prior to the then current expiration date hereof.

 

We are authorized to accept any statement furnished by you hereunder as binding
and correct, without investigation or responsibility for the accuracy, veracity
or conclusive correctness or validity of same or any part thereof.

 

This credit is a notation credit, as defined in Section 5-108 of the Uniform
Commercial Code. Therefore, this original credit must accompany any drafts drawn
hereunder in order that the payments made might be endorsed hereon.

 

Drafts drawn under this credit must be marked: “Drawn under Irrevocable Letter
of Credit Number                 , dated                                ,
200    .” We hereby engage with you that drafts

 

55

--------------------------------------------------------------------------------


 

drawn and presented in compliance with the terms of this credit will be duly
honored by us if presented at this office on or before the expiration date
hereof (                     , 200    ).

 

Except so far as otherwise expressly stated, this credit is subject to the
International Standby Practices for Documentary Credits 1998 (ISP 98),
International Chamber of Commerce Publication No. 590.

 

 

(NAME OF BANK)

 

 

 

 

 

By:

 

 

 

Office Held

 

56

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

Specimen Form Subordination, Non-Disturbance & Attornment Agreement

 

After Recording, Return to:

Principal Commercial Funding, LLC

801 Grand Avenue

Des Moines, IA 50392-1360

ATTN:

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

Loan No.               

 

THIS AGREEMENT, made and entered into as of the              day of
                                  , 20    , by and between PRINCIPAL COMMERCIAL
FUNDING, LLC, a Delaware limited liability company, with a principal office at
c/o Principal Real Estate Investors, LLC, 801 Grand Avenue, Des Moines, Iowa
50392-1360 (hereinafter called “Lender”), SENECA MEADOWS CORPORATE CENTER III
LIMITED PARTNERSHIP, a Maryland limited partnership, with its principal office
c/o Minkoff Development Corporation at 20457 Seneca Meadows Parkway, Germantown,
Maryland 20876 (hereinafter called “Lessor”), and SENSORS FOR MEDICINE AND
SCIENCE, INC., a Delaware corporation, with its principal office at 20451 Seneca
Meadows Parkway, Germantown, Maryland 20876 (which address includes 20447,
20448, and 20451 Seneca Meadows Parkway)(hereinafter called “Lessee”);

 

WITNESSETH:

 

WHEREAS, Lessee has by a written lease dated                           ,
20       , as amended by the Certificate of Delivery and Possession and
Commencement Date of Lease dated                            , 20     
(hereinafter called the “Lease”), leased from Lessor all or part of certain real
estate and improvements thereon located in Germantown, County of Montgomery,
state of Maryland, as more particularly described in Exhibit “A” attached hereto
(the “Demised Premises”); and

 

WHEREAS, Lessor is encumbering the Demised Premises as security for a loan (the
“Loan”) from Lender to Lessor (the “Mortgage”); and

 

WHEREAS, Lessee, Lessor and Lender have agreed to the following with respect to
their mutual rights and obligations pursuant to the Lease and the Mortgage;

 

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) paid by each
party to the other and the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt whereof is hereby
acknowledged, the parties hereto do hereby covenant and agree as follows:

 

57

--------------------------------------------------------------------------------


 

(1)                                 Lessee’s interest in the Lease and all
rights of Lessee thereunder, including but not limited to, any purchase option
or right of first refusal in connection with a sale of the Demised Premises, if
any, shall be and are hereby declared subject and subordinate to the Mortgage
upon the Demised Premises and its terms, and the term “Mortgage” as used herein
shall also include any amendment, supplement, modification, renewal, refinance
or replacement thereof. Lender further agrees not to join Lessee in any
foreclosure proceeding except to the extent necessary under applicable law, but
such joinder shall not be in derogation of the rights of Lessee as set forth in
this Agreement.

 

(2)                                 In the event of any foreclosure of the
Mortgage or any conveyance in lieu of foreclosure, provided that the Lessee
shall not then be in default beyond any grace period under the Lease and that
the Lease shall then be in full force and effect, then Lender shall neither
terminate the Lease nor join Lessee in foreclosure proceedings, nor disturb
Lessee’s possession, and the Lease shall continue in full force and effect as a
direct lease between Lessee and Lender. In the event Lender, its successors
and/or assigns acquire the Demised Premises through foreclosure proceedings,
deed-in-lieu of foreclosure, or otherwise, such event shall not activate
Lessee’s purchase option or right of first refusal.

 

(3)                                 After the receipt by Lessee of notice from
Lender of any foreclosure of the Mortgage or any conveyance of the Demised
Premises in lieu of foreclosure, Lessee will thereafter attorn to and recognize
Lender or any purchaser at any foreclosure sale or otherwise as its substitute
lessor on the terms and conditions set forth in the Lease.

 

(4)                                 Lessee hereby agrees that if Lessee has the
right to terminate the Lease or to claim a partial or total eviction, or to
abate or reduce rent due to a Lessor default under the Lease, Lessee will not
exercise such right until it has given written notice to Lender, and Lender has
failed within thirty (30) days after both receipt of such notice and the date
when it shall have become entitled to remedy the same, to commence to cure such
default and thereafter diligently prosecute such cure to completion within
ninety (90) days of Lender’s commencement to cure such default.

 

(5)                                 This Agreement and its terms shall be
governed by the laws of the state where the Demised Premises are located and
shall be binding upon and inure to the benefit of Lender, Lessor and Lessee and
their respective successors and assigns, including, without limitation, any
purchaser at any foreclosure sale or otherwise. This Agreement may not be
modified orally or in any manner other than by an agreement, in writing, signed
by the parties.

 

(6)                                 This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, and such
counterparts when taken together shall constitute but one agreement.

 

58

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been fully executed under seal on the day
and year first above written.

 

 

PRINCIPAL COMMERCIAL FUNDING, LLC, a Delaware limited liability company, Lender

 

By:

PRINCIPAL REAL ESTATE INVESTORS, LLC, a Delaware limited liability company, its
authorized signatory

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

SENSORS FOR MEDICINE AND SCIENCE, INC., a Delaware corporation, Lessee

 

 

 

 

By:

 

 

 

Name: Marc R. Schneebaum

 

 

Title: President & Chief Executive Officer

 

 

 

 

 

SENECA MEADOWS CORPORATE CENTER III LIMITED PARTNERSHIP, a Maryland limited
partnership, Lessor

 

 

By:

PNC REALTY, INC., a Maryland corporation, its General Partner

 

 

 

 

By:

 

 

 

Name: Paul N. Chod

 

 

Title: President

 

 

59

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss:

COUNTY OF

)

 

I HEREBY CERTIFY that on this        day of                                ,
20    , before me, the subscriber, a Notary Public in and for the jurisdiction
aforesaid, personally appeared                                              the
                                       of PRINCIPAL REAL ESTATE INVESTORS, LLC,
a Delaware limited liability company, as the authorized signatory for PRINCIPAL
COMMERCIAL FUNDING, LLC, a Delaware limited liability company, and acknowledged
that he/she/they, being authorized to do so, executed the foregoing instrument
for the purposes therein contained, in the aforementioned capacity.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

 

 

 

 

Notary Public:

 

 

 

My Commission Expires:

 

 

 

 

60

--------------------------------------------------------------------------------


 

STATE OF Maryland

)

 

) ss:  ###-##-####

COUNTY OF Montgomery

)

 

I HEREBY CERTIFY that on this 17 day of January, 2008, before me, the
subscriber, a Notary Public in and for the jurisdiction aforesaid, personally
appeared Marc R. Schneebaum, President and Chief Executive Officer of SENSORS
FOR MEDICINE AND SCIENCE, INC., a Delaware corporation, and that he, as
President and Chief Executive Officer of the corporation, being authorized to do
so, executed the foregoing instrument on behalf of the aforesaid corporation for
the purposes therein contained.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

 

 

 

 

Notary Public: Carroll E. Cummings

 

 

 

My Commission Expires:

May 1, 2008

 

 

 

61

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss:

COUNTY OF

)

 

I HEREBY CERTIFY that on this            day of                               ,
         , before me, the subscriber, a Notary Public in and for the
jurisdiction aforesaid, personally appeared Paul N. Chod, President of PNC
Realty, Inc., a Maryland corporation, which corporation is a General Partner of
SENECA MEADOWS CORPORATE CENTER III LIMITED PARTNERSHIP, a Maryland limited
partnership, and acknowledged that he, being authorized to do so, executed the
foregoing instrument on behalf of the aforesaid partnership for the purposes
therein contained.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

 

 

 

 

Notary Public:

 

 

 

My Commission Expires:

 

 

 

 

62

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

20447, 20449, and 20451 Seneca Meadows Parkway, Germantown, Maryland 20876 (the
“Demised Premises”), which Demised Premises is part of Building #7 at Seneca
Meadows Corporate Center, and situated on that certain parcel of land known as
“Lot 5, Block B” in the subdivision known as “SENECA MEADOWS CORPORATE CENTER”
as per plat thereof recorded in Plat Book 194 at Plat No. 21147 among the Land
Records of Montgomery County, Maryland.

 

63

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

Specimen Form Tenant Estoppel

 

LESSEE’S ESTOPPEL

Loan No.                       

 

SENSORS FOR MEDICINE AND SCIENCE, INC.

 

To:                             Principal Commercial Funding, LLC, a Delaware
limited liability company,

its successors and assigns (“Lender”)

c/o Principal Real Estate Investors, LLC

801 Grand Avenue

Des Moines, Iowa 50392-1360

Attn: Commercial Real Estate

 

Re:                             Lease (the “Lease”) dated                  ,
20     , between SENECA MEADOWS CORPORATE CENTER III LIMITED PARTNERSHIP, as
landlord (“Lessor”), and SENSORS FOR MEDICINE AND SCIENCE, INC., as tenant
(“Lessee”), of certain real property in the county of Montgomery, state of
Maryland, having a street address of 20447, 20449, and 20451 Seneca Meadows
Parkway, Germantown, Maryland 20876 (the “Property”).

 

Lessee hereby certifies the following representations with respect to the Lease
are accurate and complete as of the date hereof with the understanding that
Lender will rely upon the representations in connection with a loan to Lessor
(the “Loan”) and accepting an assignment of the Lessor’s interest in the Lease
as additional security for making the Loan:

 

1.                                      The following are the pertinent terms of
the Lease:

 

a.                                      Current Monthly Base Rent: $

 

b.                                      Commencement Date:

 

c.                                       Termination Date:

 

2.                                      Lessee has accepted the Property and
taken possession thereof without any existing condition or qualification and is
in full, physical occupancy and operation at the Property. Lessee has not given
any notice of termination or intent to vacate the Property. Both Lessor and
Lessee have completed and complied with all required conditions precedent to
such acceptance and possession.

 

3.                                      The monthly rent due is continuing and
is not past due or delinquent in any respect. Lessee has not and shall not
prepay any of the rents under the Lease more than one (1) month in advance. As
of the date hereof, Lessee has no defense as to its obligations under the Lease
and asserts no set-off, claim, or counterclaim against Lessor.

 

64

--------------------------------------------------------------------------------


 

4.                                      Neither Lessee nor Lessor is in default
under the Lease. The Lease is in full force and effect and has not been
supplemented or amended, except:                           , nor has any portion
of the Property leased by Lessee been sublet, except:

 

IN WITNESS WHEREOF, this certificate has been duly executed and delivered by the
authorized officers of the undersigned as of                             ,
20      .

 

 

 

SENSORS FOR MEDICINE AND SCIENCE, INC., Lessee

 

 

 

 

 

 

By

 

 

 

Name:

Marc R. Schneebaum

 

 

Title:

President & CEO

 

 

65

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (hereinafter referred to as the “Amendment”) is
made as of the 25th day of September, 2012, between SENECA MEADOWS CORPORATE
CENTER III L.L.L.P., a Maryland limited liability limited partnership,
successor-in-interest by name change of SENECA MEADOWS CORPORATE CENTER III
LIMITED PARTNERSHIP, a Maryland limited partnership (hereinafter referred to as
“Landlord”); and SENSORS FOR MEDICINE AND SCIENCE, INC., a Delaware corporation,
qualified to transact business and in good standing under the laws of the State
of Maryland (hereinafter referred to as “Tenant”).

 

RECITALS:

 

WHEREAS, Landlord and Tenant entered into that certain lease agreement dated
February 4, 2008 (the “Lease”), as modified by that certain Certificate of
Delivery of Possession and Commencement Date of Lease dated March 20, 2008 (the
“Certificate”) (the Lease as modified by the Certificate shall hereinafter
collectively be referred to as the “Lease”), for that certain portion of
commercial office space in the building known as Building #7 at Seneca Meadows
Corporate Center (the “Building”), situated on that certain parcel of land known
as “Lot 5, Block B” in the subdivision known as “SENECA MEADOWS CORPORATE
CENTER” and recorded in Plat Book 194 at Plat No. 21147 among the Land Records
of Montgomery County, Maryland (the “Land”), said premises being known and
described as 20447, 20449 and 20451 Seneca Meadows Parkway, Germantown, Maryland
20876, and deemed to consist of 20,250 square feet (hereinafter referred to as
the “Original Premises”), as more particularly described in the Lease and as
shown and outlined on the drawing of the Building attached hereto as Exhibit “A”
and made a part hereof; and

 

WHEREAS, the Lease for the Original Premises was for an Initial Term of five
(5) years and three (3) months, having a Commencement Date of March 1, 2008 and
an Expiration Date of May 31, 2013; and

 

WHEREAS, pursuant to Section 29(A) of the Lease, Tenant had the right and option
(the “Renewal Option”) to renew and extend the Initial Term of the Lease for one
(1) additional consecutive period of five (5) years (the “Renewal Term”), to
commence June 1, 2013 and to expire May 31, 2018, at a Renewal Rental to be
determined and agreed upon between the parties pursuant to Section 29(B) of the
Lease; and

 

WHEREAS, Tenant desires to (i) exercise its Renewal Option to renew and extend
the Initial Term of the Lease for the Renewal Term set forth above, and
(ii) lease certain additional space in the Building, deemed to consist of 666
rentable square feet (the “Expansion Space”), which Expansion Space is adjacent
to the Original Premises, as more particularly shown and outlined on the drawing
of the Building attached hereto as Exhibit “B” and made a part hereof; and

 

WHEREAS, Landlord and Tenant by this Amendment mutually desire to modify and
amend the terms and provisions of the Lease as more fully set forth hereinbelow;
and

 

--------------------------------------------------------------------------------


 

WHEREAS, the foregoing Recitals are incorporated herein and made a part of this
Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties intending to be legally bound do hereby covenant and
agree as follows:

 

1.                                      LEASE TERM. Tenant hereby exercises the
Renewal Option for the Renewal Term, effective upon execution of this Amendment,
and the Initial Term of the Lease is hereby extended for an additional
consecutive period of five (5) years, commencing June 1, 2013 and expiring
May 31, 2018 (the “Extended Term”). The Extended Term shall be upon all of the
same terms and conditions of the Lease except as otherwise modified and amended
herein.

 

2.                                      DEMISED PREMISES. Commencing on the date
that Landlord delivers to Tenant possession of the Expansion Space (the
“Expansion Space Delivery Date”), with Landlord’s Work therein Substantially
Complete (as set forth in Section 5 below), and continuing thereafter during the
remainder of the Initial Term and the Extended Term (hereinafter collectively
referred to as the “Term”) of the Lease, Section 1(A) of the Lease is hereby
modified and amended to provide that the Demised Premises shall include the
Expansion Space in addition to the Original Premises. Landlord does hereby lease
unto Tenant, and Tenant does hereby take and rent from Landlord, commencing as
of the Expansion Space Delivery Date, the Expansion Space pursuant to the Lease
as hereby amended. Landlord shall provide Tenant with at least fifteen (15) days
written notice prior to the Expansion Space Delivery Date. As of the Expansion
Space Delivery Date, the Original Premises together with the Expansion Space
shall for all purposes and provisions of the Lease collectively be referred to
as the “Demised Premises” or the “Premises” and shall be deemed to contain
20,916 rentable square feet, all as more particularly shown and outlined on the
drawing of said Demised Premises attached hereto as Exhibit “B” and made a part
hereof.

 

2.1                               Tenant agrees to execute and return to
Landlord within fifteen (15) days of receipt a statement furnished by Landlord
acknowledging Tenant’s acceptance of Landlord’s delivery of possession of the
Expansion Space and setting forth the actual Expansion Space Delivery Date and
commencement of all of Tenant’s covenants and obligations under the Lease as to
the Expansion Space, and changes, if any, in the rental schedule set forth in
Section 3 below. Said statement shall be similar in form to the Certificate
attached hereto as Exhibit “D” and made a part of this Amendment.

 

3.                                      RENTAL. Commencing as of the Expansion
Space Delivery Date and continuing thereafter during each Lease Year of the Term
of the Lease as set forth above, Tenant agrees to pay to Landlord, as Basic
Annual Rental for the Demised Premises (including the Expansion Space), the
amount specified for each respective Lease Year in the following table (which
shall replace the table set forth in Section 1(C) of the Lease), at the times
and in the manner indicated in the Lease:

 

2

--------------------------------------------------------------------------------


 

 

 

Original Premises

 

Expansion Space

 

Total

 

Demised Premises

 

Base

 

 

 

Basic Monthly

 

Basic Monthly

 

Basic Monthly

 

Basic Annual

 

Annual

 

Lease Year

 

Rental

 

Rental

 

Rental

 

Rental

 

Rental Rate(1)

 

 

 

 

 

 

 

 

 

 

 

 

 

Initial Term: LY 5a

3/1/12 – 8/31/12

 

$

31,338.00

 

NA

 

$

31,338.00

 

$

188,028.00

(2)

$

18.57

 

Initial Term: LY 5b(3) 

9/1/12 – 2/28/13

 

$

31,338.00

 

$

965.70

(4)

$

32,303.70

 

$

193,822.20

(5)

$

17.98

 

Initial Term: LY 6

3/1/13 – 5/31/13

 

$

32,279.00

 

$

965.70

 

$

33,244.70

 

$

99,734.10

(6)

$

18.52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Extended Term: LY 1

6/1/13 – 5/31/14

 

$

30,328.00

 

 

 

$

30,328.00

 

$

363,936.00

 

$

17.40

 

Extended Term: LY 2

6/1/14 – 5/31/15

 

$

31,238.00

 

 

 

$

31,238.00

 

$

374,856.00

 

$

17.92

 

Extended Term: LY 3

6/1/15 – 5/31/16

 

$

32,175.00

 

 

 

$

32,175.00

 

$

386,100.00

 

$

18.46

 

Extended Term: LY 4

6/1/16 – 5/31/17

 

$

33,140.00

 

 

 

$

33,140.00

 

$

397,680.00

 

$

19.01

 

Extended Term: LY 5

6/1/17 – 5/31/18

 

$

34,135.00

 

 

 

$

34,135.00

 

$

409,620.00

 

$

19.58

 

 

--------------------------------------------------------------------------------

(1)  all base annual rental rates are “NNN”

(2)  6 months

(3)  LY 5b of the Initial Term, as shown above, assumes an Expansion Space
Delivery Date of September 1, 2012, and LY 5b shall be adjusted if the actual
Expansion Space Delivery Date is prior to or after September 1, 2012

(4)  calcuated using a base annual rental rate of $17.40/sf NNN x 666/sf ÷ 12

(5)  6 months

(6)  LY 6, which is the final Lease Year of the Initial Term, is 3 months

 

3.1                     In addition to the Basic Annual Rental as set forth
above, Tenant shall pay to Landlord, as Additional Rent, at the times and in the
manner indicated in the Lease, Tenant’s Pro-Rata Share of Landlord’s Expense
Estimate for Operating Expenses, as specified in Section 4 and Section 8 of the
Lease, for each calendar year in accordance with Section 4(E) of the Lease, and
such other sums as are required to be paid by Tenant for the Demised Premises
pursuant to the terms of the Lease as amended herein.

 

3.2                     Notwithstanding anything hereinabove to the contrary,
should the Expansion Space Delivery Date be a date other than the first day of
the calendar month, then the monthly installment of Basic Annual Rental and
Tenant’s Monthly Share of estimated Operating Expenses to be paid by Tenant to
Landlord for any such partial month of use and occupancy of the Expansion Space
shall be pro-rated on a per diem basis from the Expansion Space Delivery Date to
the end of the month.

 

4.                                        TENANT’S PRO-RATA SHARE.
Section 4(B) of the Lease is hereby modified to provide that, effective as of
the Expansion Space Delivery Date and continuing thereafter during the Term of
the Lease, Tenant’s Pro Rata Share under the Lease shall be increased to
Thirty-Nine and 42/100 percent (39.42%), which percentage is agreed to represent
the ratio that the gross rentable floor area of the Demised Premises (inclusive
of the Expansion Space Space) (20,916 square feet) bears to the total
approximate gross rentable floor area of the Building (53,054 square feet) of
which the Demised Premises forms a part.

 

5.                                        TENDER OF POSSESSION; LANDLORD’S WORK.
The Tenant agrees to accept possession of the Expansion Space, when delivered by
Landlord as established in the notice to be given by Landlord to Tenant pursuant
to Section 2 above. The Expansion Space shall be delivered

 

3

--------------------------------------------------------------------------------


 

by Landlord to Tenant and shall be accepted by Tenant with Landlord’s Work
therein Substantially Complete. Landlord’s Work shall consist of the leasehold
improvements to be furnished and installed by Landlord, at its sole cost and
expense, in the Expansion Space, as shown on the floor plan dated May 8, 2012,
Sheet 1 (the “Space Plan”), which Space Plan has been mutually agreed to by the
parties and is attached hereto as Exhibit “C” and made a part hereof. Landlord’s
Work shall include the following: (a) constructing three (3) new offices and
cubicle area as shown on the Space Plan, (b) constructing a demising wall to
separate the Expansion Space from the remainder of the vacant space in the
Building that is adjacent to the Original Premises, (c) connecting the Expansion
Space to the Original Premises, and (d) all labor and materials and permit and
inspection fees, if applicable, related to (a) - (c), but shall exclude items
typically classified as furniture, fixtures and equipment or moving expenses

 

5.1                     Minkoff Development Corporation (“MDC”) shall act as
general contractor and construction manager for Landlord’s Work, which shall be
performed by MDC, its agents, employees and subcontractors in a good and
workmanlike manner. All floor covering, ceiling, walls and door materials and
finishes, and all fixtures and hardware installed as part of Landlord’s Work in
the Expansion Space shall be Landlord’s Building standard materials and
finishes.

 

5.2                     If Tenant requests Landlord to make any Alterations or
other improvements not specifically shown on the Space Plan or included in the
scope of Landlord’s Work as set forth in this Section 5 of the Amendment (the
“Additional Landlord’s Work”), then Landlord shall cause such Additional
Landlord’s Work to be performed, and Tenant shall pay to Landlord, in cash, the
total cost of such Additional Landlord’s Work within thirty (30) days after
written demand therefor. No Additional Landlord’s Work shall be performed unless
Landlord shall have first provided Tenant with a written estimate of the cost of
such Additional Landlord’s Work and obtained Tenant’s prior written approval
therefor, which approval by Tenant shall not be unreasonably withheld,
conditioned or delayed.

 

5.3                     Prior to commencement of any of Landlord’s Work, Tenant,
at its sole cost and expense, shall (i) clear and/or move, as necessary, any of
its personal property in the Original Premises, including all furniture,
furnishings, shelving, merchandise, machinery and equipment (“Tenant’s Personal
Property”) that is in the way of Landlord’s Work to be performed in the Original
Premises and the Expansion Space, and (ii) relocate same out of the way, in
order to provide MDC and its contractors access to the areas where Landlord’s
Work is to be performed in order to avoid any interference or delay in the
completion of Landlord’s Work. Tenant shall also be responsible for moving back
and reinstalling Tenant’s Personal Property upon completion of Landlord’s Work.
Landlord’s Work shall specifically exclude the moving, relocating, or
reinstalling any of Tenant’s Personal Property.

 

6.                                      RENEWAL OPTION AND RENEWAL TERM; RENEWAL
RENTAL. Section 29 of the Lease is hereby modified and amended as follows:

 

6.1                     Provided that no Event of Default or Event of Bankruptcy
of Tenant exists under the Lease at the time of exercise of this renewal option,
or at the time of commencement of the renewal term provided herein, Tenant shall
have the right and option (the “Renewal Option”)

 

4

--------------------------------------------------------------------------------


 

to renew and extend the Term of the Lease for one (1) additional consecutive
period of five (5) years (the “Renewal Term”), commencing June 1, 2018 and
expiring May 31, 2023. The Renewal Option herein may be exercised only by
written notice given by Tenant to Landlord at least twelve (12) months prior to
expiration of the Extended Term hereof (the “Renewal Notice”). Such Renewal Term
shall be upon all of the same terms and conditions of the Lease, as hereby
amended, except that Landlord shall not be obligated to pay for or grant Tenant
any allowance for any work or perform any Alterations or leasehold improvements
in the Demised Premises during or with respect to the Renewal Term. The Renewal
Option herein shall apply only with respect to the entire Demised Premises under
the Lease, and shall not be assignable by Tenant (other than to a Tenant
Affiliate as defined in the Lease) without Landlord’s prior written consent in
each instance.

 

6.2                     Basic Annual Rental during the first (1st) Lease Year of
such Renewal Term shall be at Ninety-Five percent (95%) of the prevailing market
rate (including also annual escalations, other additional charges and market
concessions) as reasonably determined by Landlord and Tenant for comparable
space in the Gaithersburg and Germantown sub-market (the “Renewal Rental”).
Notwithstanding the foregoing, the Renewal Rental payable by Tenant for the
first Lease Year of the Renewal Term shall not exceed One Hundred Fifteen
percent (115%) nor be less than Eighty-Five percent (85%) of the Basic Annual
Rental payable during the final Lease Year of the Extended Term of the Lease as
provided herein, and the annual escalations shall not be greater than four
percent (4%) nor less than three percent (3%) per year during the Renewal Term.
Landlord shall notify Tenant in writing as to Landlord’s reasonable, good faith
determination of the Renewal Rental, including annual escalation, within ten
(10) business days after written request by Tenant for such information, which
request shall not be made by Tenant any earlier than fourteen (14) months before
expiration of the Extended Term of the Lease. Landlord’s determination of the
Renewal Rental shall be final and binding in fixing the Renewal Rental and
annual escalation, unless, within fifteen (15) days after receipt of Landlord’s
determination of the Renewal Rental, Tenant notifies Landlord in writing that it
disagrees with Landlord’s determination and Tenant shall, in good faith, propose
a specific alternative Renewal Rental and/or annual escalation. In such event,
Landlord and Tenant shall endeavor in good faith to reach agreement on the
Renewal Rental and annual escalation within the next thirty (30) days. If the
parties are still unable to agree on the Renewal Rental and annual escalation,
then the Renewal Option shall be null and void. Basic Annual Rental shall be
payable during the Renewal Term in the manner as prescribed in the Lease. In
addition to the Renewal Rental and annual escalation thereof as determined
pursuant to this Section, Tenant shall pay to Landlord, at the times and in the
manner indicated in the Lease, the Operating Expenses, Additional Rent and other
sums required to be paid by Tenant pursuant to the terms of the Lease.

 

7.                                      RIGHT OF FIRST OFFER. Section 35 of the
Lease (captioned “Option to Lease Additional Space”) shall continue in full
force and effect during the Extended Term.

 

8.                                      BROKERAGE. Landlord and Tenant each
represent, acknowledge, and warrant to the other that this Amendment and all
transactions leading up the execution of this Amendment were negotiated and
consummated directly and solely between Landlord and Tenant and that, neither
party has been represented by any real estate broker or agent in connection with

 

5

--------------------------------------------------------------------------------


 

this Lease. Each party agrees to indemnify, defend and hold harmless the other
from and against any and all damages, costs or expense, including but not
limited to, court costs, litigation expenses and reasonable attorneys’ fees,
arising out of any claim or action by any broker or other person for any
commission, fee or other compensation in connection with this transaction based
upon or arising out of any action by Landlord or Tenant or anyone acting on
their behalf, respectively.

 

9.                                      MORTGAGEE CONSENT. Tenant understands
and acknowledges that the effectiveness of this Amendment is expressly
contingent on Landlord obtaining the written consent of Landlord’s permanent
mortgage lender (the “Lender”) for this Amendment. Landlord hereby represents
that it will exercise all commercially reasonable efforts to obtain such Lender
consent within thirty (30) days after execution of this Amendment. If requested
by Lender upon review of this Amendment, Tenant agrees to join with Landlord in
executing such additional documents as such Lender reasonably may require for
its consent to this Amendment, provided the same does not increase the rent or
other amounts payable by Tenant hereunder, nor alter Tenant’s rights and/or
obligations or Landlord’s rights and/or obligations under the Lease or this
Amendment.

 

10.                               MISCELLANEOUS PROVISIONS.

 

10.1                        This Amendment shall constitute the full and entire
agreement between Landlord and Tenant with respect to the subject matter herein.
Any prior correspondence, memoranda, understandings, offers, negotiations and
agreements, oral or written, are replaced by this Amendment. This Amendment may
not be modified or amended except in writing, signed by the parties hereto.

 

10.2                        This Amendment shall not be binding upon Landlord
until delivery by Landlord of a fully executed original of same to Tenant. The
provisions hereof shall bind and inure to the benefit of Tenant and Landlord and
their respective successors and assigns, and shall be construed under the laws
of the State of Maryland. Further, the parties executing this document on behalf
of Tenant and Landlord hereby represent and warrant to Landlord or Tenant as the
case may be that each of the individuals signing this Amendment on behalf of
Landlord and Tenant has the full right and requisite power, capacity and
authority to execute and deliver this Amendment as a binding and valid
obligation on behalf of Tenant or Landlord as the case may be.

 

10.3                        Time shall be of the essence regarding all
obligations and duties of Tenant and Landlord under this Amendment.

 

10.4                        Tenant confirms that Landlord is not in default
under any provision of the Lease, and that Landlord has fully performed all of
its obligations under the Lease through the date hereof.

 

10.5                        The section headings or captions appearing in this
document are inserted only as a matter of convenience and do not define, limit,
construe, or describe the scope or intent of the sections of this Amendment, nor
in any way affect this instrument.

 

6

--------------------------------------------------------------------------------


 

10.6                        All defined terms used herein shall have the
meanings given them in the Lease, unless otherwise defined herein.

 

10.7                        The Landlord and Tenant hereby waive all rights to
trial by jury in any litigation involving this Amendment. If Tenant is in an
Event of Default under any provision of this Amendment, it is agreed that
Landlord shall have all of the rights and remedies available at law and/or in
equity as provided in the Lease.

 

10.8                        Submission of this Amendment for examination or
signature by Tenant and any negotiations in connection therewith shall not be
effective as an amendment to the Lease or otherwise until execution and delivery
hereof by Landlord and Tenant.

 

10.9                        The parties confirm that they have been represented
by their own counsel or have had the opportunity to secure independent advice
from counsel of their own choosing and each acknowledges and agrees that they
have had the opportunity to fully negotiate the terms hereof and modify the
draftsmanship of this Amendment. Therefore, the terms of this Amendment shall be
construed and interpreted without any presumption, inference, or rule requiring
construction or interpretation of any provision of this Amendment against the
interest of the party causing this Amendment or any portion thereof to be
drafted.

 

10.10                 Except as expressly modified by this Amendment herein, the
Lease between the parties shall be and remain in full force and effect. The
provisions of this Amendment shall prevail and control over anything to the
contrary hereof contained in the Lease.

 

10.11                 Each party acknowledges and agrees to fully cooperate with
the other party and to join in with the other party to execute and deliver such
other and further documents or instruments as may be reasonable or necessary to
effectuate the terms and provisions of this Amendment.

 

10.12                 This Amendment may be executed in two or more counterparts
each of which shall be deemed an original, and all of which when taken together
shall constitute one and the same instrument. The parties further agree that
facsimile signatures or signatures scanned into PDF (or similar) format and sent
by e-mail shall be deemed original signatures.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES ON FOLLOWING PAGE]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Landlord has caused this Amendment to be executed in its
name by its duly authorized general partner, and the Tenant has caused this
Amendment to be signed, witnessed or attested on its behalf in its corporate
name by its duly authorized officers, all done as of the date first above
written.

 

 

 

LANDLORD:

 

 

 

 

 

SENECA MEADOWS CORPORATE CENTER III

 

 

L.L.L.P., a Maryland limited liability limited partnership

 

 

 

WITNESS:

 

By:

PNC Realty, Inc., a Maryland corporation

 

 

 

its General Partner

 

 

 

 

 

 

/s/ ILLEGIBLE

 

By:

/s/ Paul N. Chod

 

 

 

 

Paul N. Chod, President

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

WITNESS/ATTEST:

 

SENSORS FOR MEDICINE AND SCIENCE, INC.

 

 

a Delaware corporation

 

 

 

 

 

 

/s/ Carroll Cummings

 

By:

/s/ Timothy T. Goodnow

(SEAL)

 

 

 

 

 

Carroll Cummings, Assistant Corporate Secretary

 

 

Timothy T. Goodnow, President & CEO

 

(Print Name & Title)

 

 

(Print Name & Title)

 

 

8

--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

Drawing of Building #7, Seneca Meadows Corporate Center

locating the Original Premises at

20447, 20449 and 20451 Seneca Meadows Parkway, Germantown, MD 20876

 

[g152342la21i001.jpg]

 

9

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

Demised Premises

(Original Premises and Expansion Space)

located at

20447, 20449 and 20451 Seneca Meadows Parkway, Germantown, MD 20876

 

[g152342la21i002.jpg]

 

10

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

Space Plan for Expansion Space

 

[g152342la21i003.jpg]

 

11

--------------------------------------------------------------------------------


 

EXHIBIT “D” — SPECIMEN FORM

 

CERTIFICATE OF DELIVERY OF POSSESSION OF EXPANSION SPACE

 

THIS CERTIFICATE OF DELIVERY OF POSSESSION OF EXPANSION SPACE, made on this
       day of                   , 2012 (herein after referred to as the
“Certificate”), between SENECA MEADOWS CORPORATE CENTER III L.L.L.P., a Maryland
limited liability limited partnership (hereinafter referred to as “Landlord”);
and SENSORS FOR MEDICINE AND SCIENCE, INC., a Delaware corporation, qualified to
transact business and in good standing under the laws of the State of Maryland
(hereinafter referred to as the “Tenant”).

 

RECITALS:

 

WHEREAS, Landlord and Tenant entered into that certain Lease dated February 4,
2008 (the “Lease”), as modified by that certain Certificate of Delivery of
Possession and Commencement Date of Lease dated March 20, 2008 (the “First
Certificate”), and further modified and amended by that certain First Amendment
to Lease dated                 , 2012 (the “Amendment”) for that certain
expansion space in the building known as Building #7 at Shady Grove Development
Park (the “Building”), said expansion space, deemed to consist of 666 rentable
square feet (hereinafter referred to as the “Expansion Space”), being contiguous
to and made a part of the Demised Premises, being known and described as 20447,
20449 and 20451 Seneca Meadows Parkway, Germantown, Maryland 20876, as more
particularly described in the Lease, as modified by the Amendment (the Lease,
First Certificate and Amendment are hereinafter collectively referred to as the
“Lease”), a copy of which is incorporated herein by reference; and

 

WHEREAS, Landlord has Substantially Completed installation and construction of
all required Landlord’s Work in the Expansion Space and in the Original Premises
(collectively, the “Demised Premises”) as set forth in the Amendment attached
thereto; and

 

WHEREAS, pursuant to the Amendment, Landlord has delivered to Tenant possession
of the Expansion Space and all leasehold improvements related thereto on
                      , 2012 (hereinafter the “Expansion Space Delivery Date”),
and the Expansion Space is ready for use and occupancy by Tenant for the
purposes as described in the Lease; and

 

WHEREAS, Tenant hereby acknowledges that Landlord has Substantially Completed
all of Landlord’s Work in the Expansion Space and hereby accepts delivery of
possession of the Expansion Space from the Landlord on the Expansion Space
Delivery Date set forth hereinabove for the purposes set forth in the Lease; and

 

WHEREAS, Tenant hereby acknowledges all of its covenants to pay Rent for the
Demised Premises, including the Expansion Space, during the Term of the Lease
and such other amounts as may become due and owing with respect to the Demised
Premises, including the Expansion Space, under the Lease, and to perform all of
its other obligations, duties and

 

12

--------------------------------------------------------------------------------


 

agreements with respect to the Demised Premises pursuant to the terms of the
Lease commencing on the Expansion Space Delivery Date; and

 

WHEREAS, all words, terms and phrases not otherwise defined herein, whether or
not capitalized herein, shall have the meanings given to them in the Lease,
unless and except as otherwise expressly stated herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties intending to be legally bound do hereby covenant and
agree to and with each other as follows:

 

1.                   EXPANSION SPACE DELIVERY DATE. The actual Expansion Space
Delivery Date under the Amendment and commencement of all duties, covenants and
obligations of Tenant under the Lease with respect to the Expansion Space shall
be                   , 2012. (If the Expansion Space Delivery Date is a date
other than the 1st of the month, then Basic Monthly Rental and Tenant’s Monthly
Share of Operating Expenses payable for the Expansion Space, shall be pro-rated
on a per diem basis from the Expansion Space Delivery Date through the end of
the month in which Landlord delivers possession of the Expansion Space to
Tenant)

 

2.                 EXPIRATION DATE. The Expiration Date of the Lease, as renewed
and extended for the Extended Term, is May 31, 2018.

 

3.                 BINDING EFFECT. This instrument is intended to clarify
certain terms and provisions of the Lease and contains the entire agreement of
the parties hereto concerning the subject matter hereof. The terms, covenants
and conditions set forth herein shall become part of the Lease and shall be
binding upon the parties and their personal representatives, successors and
assigns. Except as expressly set forth herein, all of the terms, provisions and
conditions of the Lease shall remain in full force and effect, unless otherwise
modified in writing and signed by the parties hereto or their duly authorized
officers, agents or representatives.

 

4.                 LEGAL AUTHORITY. Each of the individuals signing this
Certificate on behalf of a party does hereby represent and warrant to the other
party that he/she has the full right, power, capacity and authority to execute
and deliver this Certificate as the binding and valid obligation of the Landlord
or Tenant, as the case may be, hereunder.

 

5.                 COUNTERPARTS. This Certificate may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed to
be an original, and all of which taken together shall constitute but one and the
same instrument.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be signed,
sealed and executed by its proper officers, agents or representatives and its
seal to be affixed as of the date first above written.

 

 

 

LANDLORD:

 

 

 

 

 

SENECA MEADOWS CORPORATE CENTER III

 

 

L.L.L.P., a Maryland limited liability limited partnership

 

 

 

WITNESS:

 

By:

PNC Realty, Inc., a Maryland corporation

 

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Paul N. Chod, President

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

WITNESS/ATTEST:

 

SENSORS FOR MEDICINE AND SCIENCE, INC.

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

 

 

 

 

 

 

 

(Print Name & Title)

 

 

(Print Name & Title)

 

 

14

--------------------------------------------------------------------------------
